Case 3:20-cv-00319-DJH-RSE Document aidan plicteReS e740 Page 1 of 97 PagelD #: 4

 

4/14/2020 ager -
= 3 wore

———7S & BrSo go>aben
==> *L 4 = 3S o338 35
=———— 3 pcSe 73 Sze s2 6
= ©) 8 = Z Smaps 4
—— ae =| 8 §ER® 3
SS 9 z OF: 2
—_— RO —| & pac
————— = gu o
—— ss ° &
=————_——_— — wo
——— =
— as = E ga?
——T— og aap
———— a ' ; Bon
—eeeees Jo s
—————— 7 52 He
—— GF m3 §
ot 28 8
SS ITF 28

> > SCRAP RGAFECA

 

 

 

 

After printing this label:

1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.

2. Fold the printed page along the horizontal line.

3, Place label in shipping pouch and affix it to your shipment so that the barcode portion of the labal can be read and scanned,

Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
additional billing charges, along with the cancellation of your FadEx account number.

Use of this system constitutes your agreement to the service conditions in the current FadEx Service Guide, available on fedex.com.FedEx will not
bs reaponsible for any claim In excess of $100.per package, whether the resull of loss, damage, delay, non-delivery,misdelivery,or misinformation,
unless you declare a higher value, pay an additional charge, document your actual logs and file a timely claim.Limitations found in the current FedEx
Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the packaga, loss of sales, income interest, profit,
attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
authorized declared value. Recovary cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
precious metals, negotiable instruments and other items fisted in our SarviceGuide. Written claims must be filed within strict time limits. see current
FedEx Service Guide.

re ae

https:/Avww.fedex.convshipping/shipAction.handle?method=deContinua

20106101085002

wi

 
 

PO BON ’
18
Michael G. Adams Commonwealth of Kentucky FRANKFORT, KY 40802-0718

Secretary of State Office of the Secretary of State

April 8, 2020

LIFE INSURANCE COMPANY
OF NORTH AMERICA
MICHAEL A. JAMES,
REGISTERED AGENT

TWO LIBERTY PLACE,

1601 CHESTNUT STREET
PHILADELPHIA, PA 19192

 

FROM: SUMMONS DIVISION
SECRETARY OF STATE

RE: CASE NO: 20-CI-00523

COURT: Circuit Court Clerk
Hardin County
120 East Dixie Ave.
Ste. 1
Elizabethtown, KY 42701
Phone: (270) 766-5037

Legal action has been filed against you in the captioned case. As provided under

méimbas lew: tia lanal rarnimante arn annlacard

iw
AST WUCKy CCAR, LEURS PLCHE MARU REE EE a CHE Grd otek. |

Questions regarding this action should be addressed to:

(1) Your attorney, or

(2) The attorney filing this suit whose name should appear on
the last page of the complaint, or

(3) The court or administrative agency in which the suit is filed
at the clerk's number printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this office unless you wish us to serve
the pieading under a particuiar statute or ruie and pay for said service.

Kentucky Secretary of State's Offica Summons Division 478/220

 

 

20106101085002
 

AOC-E-105 Sum Code: C]

Rev. 6-14 y st Case #: 20-C1-00523
Commonwealth of Kentucky “4 Court: CIRCUIT
Court of Justics — Courts.ky.gov_ County: HARDIN

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

Plantiff, BLAKE, JESSICA MARIE-JOURNEY VS. LIFE INSURANCE COMPANY OF N, Defendant

TO: LIFE INSURANCE COMPANY OF NORTH AMERICA
MICHAEL A. JAMES, REGISTERED AGENT
TWO LIBERTY PLACE, 1601 CHESTNUT STREET
PHILADELPHIA, PA 19192

RECEIVED
Memo: Registered Agent of Service exists. -
APR 08 2020
Fhe Commonweatth of Kentucky to Defendant: GLUNSIAKY OF STATE

ost me ines ntifind thant = lawl antlam kaw bn Sib ed ce ceeel teed ween ten ttn Piet fee ie mol a
You as Neruy Vu that LT CRE GU LIEE PUD ROUTE PRE CURR. Pe US Court ACT UT Ry retier aS snown of

the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attomey(s) are shown on the

document delivered to you with this Summons.

 

 

 

 

 

 

 

 

Hardin Circuit Clerk
Date: 4/3/2020
Proof of Service
This Summons was:
(C0 Served by delivering a true copy and the Complaint (or other initiating document)
To:
(C1 Not Served because:
Date: , 20
Served By
Titte

 

 

Summons ID: 2361 18716675188q¢)000003276 17
CIRCUIT: 20-CL00523 Long Arm Statute — Secretary of State
BLAKE, JESSICA MARIE-JOURNEY VS. LIFE INSURANCE COMPANY OF N

MOAT, Page tort =

o
J
OD
o

 

 

20106101085002

 

Package (00002 of 000093

Presiding Jucige: HON. KEN HOWARD (609287)

Package 000002 of 000093

 
Filed 20-Cl-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk

Atrue copy attest 20-Cl-00523 04/03/2020 fs/Loretta Crady, Hardin Circuit Clork
CASE NO. est: \F CIRCUIT COURT
COPY ATT cInIDIST OF
JESSICA BLAKE oy. pane! DS PLAINTIFF
oR
¥s.
BY

LIFE INSURANCE COMPANY OF NORTH AMERICA DEFENDANT 3
3
COMPLAINT 3
*FILED ELECTRONICALLY* g
Comes the plaintiff, Jessica Blake, by and through counsel, for her Complaint against the Es
defendant, Life Insurance Company of North America, and provides as follows: a

Commonwealth of Kentucky.

3. That the defendant's process agent registered with the Kentucky Department of
Insurance is Michael A. James, located at Two Liberty Place, 1601 Chestnut Street, Philadelphia,
Pennsylvania 19192-2211.

4, That prior to July 28, 2019, the defendant issued two policies of life insurance that

neeundad Fre hamafits ta

ete Veit ff amine tha annidant danth af iL bvehand Mheintnakee D1aL.
PAv rie aU UWL i io 2

or BUSUGMY, WHEISUUPNtl

é
E
c
.
£
=
f
tod
E
o
-
Presiding Judge: HON. KEN HOWARD (609287)

tn
%
i
7
z
ad
1
ty
o
om
o
:
j
ee
3,
a
]

vehicle accident.
6. That pursuant to the terms and provisions of the aforesaid policies of life insurance,

the plaintiff is entitled to life insurance benefits.

om
7. That on or about July 30, 2019, defendant was in receipt of the proof of loss claim 3
form for benefits resulting from the death of Christopher Blake, requesting benefits under policy 3
number OK 970307. é
&
é
Filed 20-C1-00523 04/03/2020 Loretta Crady. Hardin Circuit Clerk
Atrue copy attest 20-C1-00523 94/03/2020 | ‘sfLoretta Crady, Hardin Circuit Clerk

 

|
20106101085002
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 5 of 97 PagelD #: 8

filed ° 20-C1-00523 §©04/0372020 Loretta Crady, Hardin Circuit Clerk
A true capy attest 20-Ci-00523 = 0.4/03/2020 ‘siLoretta Crady, Hardin Circuit Clerk

  

8. That on or about August 22, 2019, defendant was in receipt of the proof of loss
claim form for benefits resulting from the death of Christopher Blake, requesting benefits under
policy number OK 980417.

9. That on or about September 26, 2019, defendant, Life Insurance Co. wrongfully
denied the accidental death benefits to Jessica Blake as a policy holder and beneficiary under
policy numbers OK 970307 and OK 980417.

10. That on or about January 10, 2020, plaintiff, Jessica Blake appealed defendant, Life
Insurance Co.’s denial of accidental death benefits under policy numbers OK 970307 and OK
980417 and was subsequently denied the appeal on March 9, 2020.

11. That plaintiff is entitled to bring this action under the Employee Retirement Income
Security Act of 1974 (ERISA) section 502(a), after defendant denied plaintiff, Jessica Blake her
entitled accidental death benefits on appeal.

12. That plaintiff is entitled to damages for breach of contract.

WHEREFORE, plaintiff prays the Court as follows: that judgment be entered on her behalf
and against the defendant; for damages for breach of contract; for a trial by jury on all issues so
triable; for pre and post judgment interest; for costs incurred; and for any and all other relief of
which the plaintiff may be deemed entitled.

Respectfully Submitted,

KARL TRUMAN LAW OFFICE, LLC

‘s/ Michael K Nisbet
Michael K. Nisbet

Trey Shoemaker

420 Wall Street
Jeffersonville, IN 47130

(217) 999-8600 3
Gls; L04°05NU a
=
=
a
Filed 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest 20-Cl-60523 04/03/2020 /sfLoretta Crady, Hardin Circuit Clerk
: - _—_ : ' . By |
— |

 

20106101085002

   

Presiding Judge: HON. KEN HOWARD (609287) Pockage 000004 of 000093

: 000004 of 860093

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 6 of 97 PagelD #: 9

' filed 20-C1-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk
A trie copy attest  20-Ct-00523 04/03/2020 /s/Loretta Crady, Hardin Circuit Cleck

efile@)trumanlaw.com
MikeNisbet(@Trumanlaw.com

Filed 20-CI-06523 = 04/03/2020 Loretta Crady, Hardin Circuit Clork
Atrue copy attest 20-Cl-00523 = 04/03/2020 ‘siLoretta Crady, Hardin Circuit Clerk

Package:000005 of 000093

Presiding Judge: HON. KEN HOWARD (609287)

Package . 000005 of 000093

 

20106101085002

 
 

Filed 20-Ci-00523 = 04/03/2020 , Loretta Crady, Hardin Circuit Clerk
Atrue copy attest 20-Ct-00523 04/03/2020 fsfLoretta Crady, Hardin Circuit Clerk

Life Insurance Company of North America
1601 Chestnut Street, Philadelphia, Pennsylvania 19192-2235
A Stock Insurance Company

 

GROUP ACCIDENT CERTIFICATE

THIS CERTIFICATE PROVIDES LIMITED COVERAGE.
PLEASE READ YOUR CERTIFICATE CAREFULLY.

We, the Life Insurance Company of North America, has issued a Group Policy, OK 970307 to Trustee of the

Group Insurance Trust for Employers in the Wholesale Trade Industry.

We certify that we insure all eligible persons who are enrolled according to the terms of the Group Policy. Your
coverage will begin according to the terms set forth in the Eligibility and Effective Date provision.

This Certificate describes the benefits and basic provisions of Your coverage. It is not the insurance contract
and does not waive or alter any terms of the Policy. If questions arise, the Policy language will gover. You
may examine the Policy at the office of the Subscriber.

This Certificate replaces all prior Certificates issued to You under the Group Policy.
William J. Smith, President

THIS CERTIFICATE IS ISSUED UNDER AN ACCIDENT ONLY POLICY. IT DOES NOT PAY
BENEFITS FOR LOSS CAUSED BY SICKNESS.

GA-00-CE 1000.00
Filed 20-C1-00623 04/02/2020 Loretta Crady, Mardin Circuit Clerk
Atrue copy attest = 20-Cl-00523 = 04/03/2020. - _ ¢. fstLoretta Crady, Hardin Circust Clerk

 

20106101085002

 

Package:000006 of 000093

Presiding Judge. HON, KEN HOWARD (609287)

Package : 000006 of 000003

 

 
 

Filed 20-C1-00523 04/03/2020 Loretta Cra
Atrue copy attest 20-C1-00523 04/03/2020

dy, Hardin Circuit Clerk

fs/Loretta Crady, Hardin Circuit Clerk

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

SECTION

SCHEDULE OF BENEFITS

GENERAL DEFINITIONS 5
ELIGIBILITY AND EFFECTIVE DATE PROVISIONS 3
COMMON EXCLUSIONS 10
CONVERSION PRIVILEGE. ll
CLAIM PROVISIONS 13
ADMINISTRATIVE PROVISIONS 15
GENERAL PROVISIONS. 16
ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGE {7
EXPOSURE AND DISAPPEARANCE COVERAGE 18
SEATBELT AND AIRBAG BENEFIT. 9
SPECIAL EDUCATION BENEFIT 20
DOMESTIC PARTNER/CIVIL UNION PARTNER RIDER 21
TRAVEL ASSISTANCE SERVICES 23
MODIFYING PROVISIONS AMENDMENT 27

 

GA-00-CE1000.00

100523 04/03/2020 Loretta Cra

ere Nae

Filad 20.
red -

o-Cl-0
Atrue copy attest  20-Cl-00523) 04/03/2020

 

20106101085002

ce Mardin Ciereiit Clark
Gy. Mara Virhtie We ra

isfLaretta Crady, Hardin Circuit Clerk

Presiding Judge. HON, KEN HOWARD [609287} Package:000007 of 000093

900007 of 000083

Package

 

 
 

|
20106101085002

Filoct 20-Ct-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue capy attest 20-C!-00523 04/03/2020 ‘s/Loretta Crady, Hardin Circuit Clerk

SCHEDULE OF BENEFITS

This Certificate is intended to be read in its entirety. In order to understand all the conditions, exclusions and
iimitations applicable to its beneflis, please read all the provisions carefully.

The Schedule of Benefits provides a brief outline of your coverage and benefits. Ptease read the Description af
Coverages and Benefits Section for fall details,

Subscriber: Whayne Supply Company
Effective Date of Subscriber Participation: January 1, 2019
Certificate Effective Date: May 1, 2019

Covered Class: Class 3 - All active, full-time Hourly Employees of the Employer regularly working « minimum of
30 hours per week in the United States, who are citizens or permanent resident aliens of the United
States,

SCHEDULE OF BENEFITS

This Schedule of Benefits shows maximums, benefit periods and any limitations applicable to benefits provided for
each Covered Person unless otherwise indicated. Principal Sum, when referred to in this Schedule, means the
Employee's Principal Som in effect on the date of the Covered Accident causing the Cavered Injury or Covered
Loss uniess otherwise specified.

Eligibility Waiting Period
The Eligibility Waiting Period is the period of time the Employee must be in a Covered Class to be eligible for coverage,

For Employees hired on or
before the Policy Effective Date: After 30 days of Active Service.
For Employees hired after
the Policy Effective Date: After 30 days of Active Service.

The Eligibility Waiting Period does not appiy if.a former Whayne hourty Empioyee with jess than 7 years of service is
rehired within 6 months after his or her termination date froma layoff and the former Employee had satisfied the Eligibility
Waiting Period pricr to his or her termination date. Ifa former Whayne Employee did not fully satisfy the Eligibility
Waiting Period prior to his or her layoff date, credit will be given for any time that was satisfied.

The Eligibility Waiting Period does not apply if a former Whayne hourly Employee with more than 7 years of service is
rehired within 12 months after his or her termination date from a layoff and the former Employee had satisfied the
Eligibility Waiting Period prior to his or her termination date. If a former Whayne Employee did not fully satisfy the
Eligibility Waiting Period prior to his or her layoff date, credit will be given for any time that wes satisfied.

Time Period for Loss:
Any Covered Loss must
occur within: 365 days of the Covered Accident
Maximum Age for Insurance: None
Fited 20-Cl.00523 04/03/2020 i Loretta Crady, Hardin Circuit Clerk
Atruc copy attest 20-C1-00523 04/03/2020. fs/Larelta Crady, Hardin Circuit Clark

Packaye.000008 of 000093

Presiding Judge: HON. KEN HOWARD (609287)

Package 000008 of 000083

 
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 10 of 97 PagelD #: 13

Filed 20-Ci-00523 §©04/03/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest = 20-C1-00523 = 04/03/2020 istLoretta Crady, Hardin Circuit Clerk

     

BASIC ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

Employee Principal Sum: 1.5 times Annual Compensation rounded to the next higher
$1,000, if not already a multiple thereof, subject to 2 maximum
of $50,000
SCHEDULE OF COVERED LOSSES 9
2
Covered Loss Benefit 2
Loss of Life 100% of the Principal Sum 2
Loss of Two or More Hands or Feet 100% of the Principal Sum 3
Loss of Sight of Both Eyes 100% of the Principal Sum 3
Loss of One Hand or One Foot 5
and Sight in One Eye 100% of the Principal Sum =
Loss of Speech and E
Hearing (in both ears) 100% of the Principal Sum
Quadriplegia 100% of the Principal Sum
Paraplegia 75% of the Principal Sum
Hemiplegia 50% of the Principal Sum
Uniplegia 25% of the Principal Sun
Coma
Monthly Benefit 1% of the Principal Sum
Number of Monthly Benefits iF
When Payable At the end of each month during which the Covered =
Person remains comatose N
Lump Sum Benefit 100% of the Principal Sum a
When Payable Beginning of the 12% month o
Loss of One Hand or Foot 50% of the Principal Sum &
Loss of Sight in One Eye 50% of the Principal Sum z
Severance and Reattachment of One Hand or Foot 50% of the Principal Sum 2
Loss of Speech 50% of the Principal Sum wy
Loss of Hearing (in both ears) 50% of the Principal Sum =
Loss of all Four Fingers 2
of the Same Hand 25% of the Principal Sum 3
Loss of Thumb and Index Finger =
of the Same Hand 25% of the Principal Sum 3
Loss of all the Toes £
of the Same Foot 20% of the Principat Sum 3
a
Age Reductions
A Covered Person's Principal Sum will be reduced to the percentage of his Principal Sum in effect on the date
preceding the first reduction, as shown below.
Age Percentage of Benefit Amount
70 or over 50%

Benefit reductions will be effective on January 1 coinciding with or next following the Covered Person's
attainment of age as specified in schedule above.

000009 of 000093

 

o
2
:
a
Filed 20-Cl1-00523 = =0.403/2020 2 Loretta Crady. Hardin Circuit Clerk
A true copy attest 20-C1-00523-Gar02/2020, = fsiLaretta Crady. Hardin Circuit Clerk
a a

 

20106101085002
Filed 20-C1-00523 04/03/2020 Loretta Crady. Hardin Circutt Clerk
A true capy attest 20-C)]-00523 94/03/2020 is/Loretta Crady, Harctin Circuit Clerk

 

Accidental Death and Dismemberment benefits are provided under the following coverenes. Any benefits payable under
them are as shown in the Schedule of Covered Losses and are not paid in addition to arry other Accidental Death and
Dismemberment benefits.

EXPOSURE AND DISAPPEARANCE COVERAGE provides the Principal Sum multiplied by the percentage
applicable to the Covered Loss, as shown in the Schedtde of Covered Losses.

ADDITIONAL ACCIDENT BENEFITS

Any benefits payable under these Additional Accident Benefits shown below are paid in addition to any other Accidental
Death and Dismemberment benefits payable.

SEATBELT AND AIRBAG BENEFIT

Seatbelt Benefit 10% of the Principal Sum subject to a Maximum Benefit of
$5,000

Airbag Benefit 5% of the Principal Sum subject to a Maximum Benefit of
$5,000

Default Benefit $1,000

SPECIAL EDUCATION BENEFIT

Surviving Dependent Child Benefit 6% of the Principal Sum subject to a Maximum Benefit of
ec nnn

Maximum Number of Annual Payments

For Each Surviving Dependent Child 4

Default Benefit $1,000

VOLUNTARY ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

Employee Principal Sum: $10,000 units .
Maximum: $500,000; Benefits amounts in excess of $500,000 are limited to
5 times Annual Compensation
Spouse Principal Sum: $5,000 units
Maximum: $250,000
Dependent Child Principal Sum: 52,000 units
Maximum: $10,000

SCHEDULE OF COVERED LOSSES

Covered Loss Benefit
Loss of Life 100% of the Principal Sum
Loss of Two or More Hands or Feet 100% of the Principal Sum
Loss of Sight of Both Eyes 100% of the Principal Sum
Loss of One Hand or One Foot
and Sight in One Eye 100% of the Principal Sum
Loss of Speech and
Hearing (in both ears) 100% of the Principal Sum
Quadriplegia 100% of the Principal Sum
Paraplegia 75% of the Principal Sum
Hemiplegia 50% of the Principal Sum
Uniplegia 25% of the Principal Sum
Coma
Monthly Benefit 1% of the Principal Sum
Number of Monthly Benefits ii
Fited 20-01-00523 04/63/2826 3 Loretta Crady. Hardin Circuit Clerk
A true copy attest 20-C/-00523 0312020 -- °° isfLoretta Crady, Hardin Circuit Clerk

 

20106101085002

 

Presiding Judge: HON KEN HOWARD (609287) Fackage:000010 of 000083

: 000010 of 000093

Packago

 
 

Fifed 20-21-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk

A true copy attest 20-Cl-00523 04/03/2020 fsfLoretta Crady. Hardin Circuit Clerk
Covered Loss Benefit
When Payable At the end of each month during which the Covered
Person remains comatose
Lump Sum Benefit 100% of the Principal Sum
When Payable Beginning of the 12“ month
Loss of One Hand or Foot 50% of the Principal Sum
Loss of Sight in One Eye 50% of the Principal Sum
Severance and Reattachment of One Hand or Foot 50% of the Principal Sum
Loss of Speech 50% of the Principal Sum
Loss of Hearing (in both ears) 50% of the Principal Sum
Loss of all Four Fingers
of the Same Hand 25% of the Principal Sum
Loss of Thumb and Index Finger
of the Same Hand 25% of the Principal Sum
Loss of all the Toes
of the Same Foot 20% of the Principal Sum
Age Reductions
A Covered Person's Principal Sum will be reduced to the percentage of his Principal Sum in effect on the date
preceding the first reduction, as shown below.
Age Percentage of Benefit Amount
‘70 bad lees than 75 65%
75 but less than 80 45%
&0 but less than 85 30%
85 or over 20%

Benefit reductions will be effective on January | coinciding with or next following the Covered Person’s
attainment of age as specified in schedule above.

 

‘Accidental Death and Dismemberment benefits are provided under the following cr vereses. Any benefits pzyable under
them are as shown in the Schedule of Covered Losses and are not paid in addition to any other Accidenta! Death and
Dismemberment benefits.

EXPOSURE AND DISAPPEARANCE COVERAGE provides the Principal Sum multiplied by the percentage
applicable to the Cavered Loss, as shown in the Schedule of Covered Losses.

ADDITIONAL ACCIDENT BENEFITS

Any benefits payable under these Additional Accident Benefits shown below are paid in addition to any other Accidental
Death and Dismemberment benefits payable.

SEATBELT AND AIRBAG BENEFIT

Seatbelt Benefit 10% of the Principal Sum subject t a Maximum Benefit of
$25,000
Airbag Bonefit 5% of the Principal Sum subject to a Maximum Benefit of
$5,000
Default Benefit $1,000
SPECIAL EDUCATION BENEFIT
Surviving Dependent Child Benefit 6% of the Principal Sum subject to a Maximum Benefit of
56,000
Maximum Number of Annual Payments
For Each Surviving Dependent Child 4
Default Benefit $1,000
GA-00-1100.00
Filed 20-C1-00523 04/03/2020 4 Loretta Ceady, Hardin Circuu Clerk
Atrue cepy attest 20-C1-00523 94/03/2020 |: (s/oretta Crady, Hardin Circuit Clerk

20106101085002

Package.000041 of 000093

Presiding Judge: HON. KEN HOWARD (609287)

Package : 000011 of 000093

 

 
Filed 20-Cl-00523 = 004032020 Loretta Crady, Hardin Circuit Clerk
A true copy attest 20-C1-00523 04/03/2020 /sfLoretta Crady, Harcfin Circuit Clerk

GENERAL DEFINITIONS

Please note that certain words used in this Certificate have specific meanings. The words defined below and capitalized
within the text of this Certificate have the meanings set forth below.

Active Service

An Employee will be considered in Active Service with the Employer on any day that is either of the following:

I. one of the Employer's scheduled work days on which the Employee is performing his regular duties on a full-time
basis, either at one of the Employer's usual places of business or at some other location to which the Employer's
business requires the Employes to travel;

2. ascheduled holidsy, vacation day or period of Employer-approved paid leave of absence, other than sick leave, only if
the Employee was in Active Service on the preceding scheduled workday.

A person other than an Employee is considered in Active Service if he is none of the following:
I. an Inpatient in a Hospital or receiving Outpatient care for chemotherapy or radiation therapy;
2. confined at home under the care of a Physician for Sickness or injury;

ne me

3. Totally Disabied.

Age
A Covered Person’s Age, for purposes of initial premium calculations, is his Age attained on the date coverage becomes
effective for him under this Policy. Thereatter, it is his Age attained on his bast birthday.

Alreraft

A vehicle which:

1. has valid certificate of airworthiness; and

2. is being flown by a pilot with a valid license to operate the Aircraft.

Anazel Compensation

Your annual earnings for normal work established by the Subscriber for his job classification, excluding commissions,
bonuses, overtime or other extra compensation.

Changes in the Covered Person's amount of insurance resulting from a change in the Employee's amount of Annual
Compensation take effect, subject to any Active Service requirement, on the date of change in Annuat Compensation.

Covered Accident
A sudden, unforeseeable, external event that results, directly and independently of all other causes, in a Covered Injury or

LOVGTCd LOSS ad MCS af OF Ine following conditions:

1. occurs while the Covered Person is insured under this Policy;
2. is not contributed to by disease, Sickness, mental or bodily infinnity;
3. is not otherwise excluded under the terms of this Policy.

Covered Injury
Any bodily harm that results directly and independently of all other causes from a Covered Accident.

Covered Lass

A loss that is all of the following:

1, the result, directly and independently of all other causes, of a Covered Accident:

2. one of the Covered Losses specified in the Schedule of Covered Losses.

3. suffered by the Covered Person within the applicable time period specified in the Schedule of Benefits.

Covered Persoe

An eligible person, as defined in the Schedule of Benefits, for whom an enrollment form has been accepted by Us and
required premium has been paid when due and for whom coverage under this Policy remains in force. The term Covered

Person shall include, where this Policy provides coverage, an eligible Spouse and eligible Dependent Children.

Filed 20-C1-00523 04/03/2020 5

Atrue copy attest 20-Cl-00523 O43/2020 |. isiLorett

bwin ies: ke
Hardin Circtiit Clerk

it
o

sradly, Hardin Circuit Clerk

 

20106101085002

 

Packayge:000012 of 000093

Presiding Judge: HON. KEN HOWARD (609287)

Package : 000012 of 000093

 

 
Filad

Filerel 20-C1-00523 = 94/03/2020 Loretta Crady. Hardin Corcuit Clark
Atrue copy attest  20-C1-00523 04/03/2020 isiLoretta Crady, Hardin Circuit Clerk

Dependent Child(rea)

An Employee's unmarried child who meets the following requirements:

1. Achild from live birth to 26 years old;

2. Acchild who is 26 or more years old, primarily supported by the Employee and incapable of self-sustaining
employment by reason of mental or physical handicap.

A child, for purposes of this provision, includes an Employee's:

1. natural child;

2, adopted child, beginning with any waiting period pending finalization of the child’s adoption. It also means the legally
adopted child of the Employee's Spouse provided the child is living with, and is financially dependent upon the
Employee;

3. stepchild who resides with the Employee and is financially dependent upon the Employes;

4. child for whom the Employee is the court-appointed legal guardian, as long as the child resides with the Employee and
depends on the Employee for financial support. Financial support means that the Employee is eligible to claim the
dependent for purposes of Federal and State income tax returns.

Employee
For eligibility purposes, an Employes of the Employer who is in one of the Covered Classes.

Employer
The Subscriber and any affiliates, subsidiaries or divisions shown in the Schedule of Covered Affiliates and which are

covered under thie Poliev on the dete of iccue or subecennently soreed to by Lhe

ey way PER RW! Weer EE LR Se SRErEgioe ely Se wares be a ce

He, His, Hien
Refers to any individual, male or female.

Hespital

An institution that meets all of the following:

it is licensed as a Hospital pursuant to applicable law;

it is primarily and continuously engaged in providing medical care and treatment to sick and injured persons;

it is managed under the supervision of a staff of medical doctors;

it provides 24-hour nursing services by or under the supervision of a graduate registered nurse (R_N.);

it has medical, diagnostic and treatment facilities, with major surgical facilities on its premises, or available on a
prearranged basis;

it charges for Its services.

SF WaPnNe

The term Hospital does not include a clinic, facility, or unit of a Hospital for:

1. rehabilitation, convalescent, custodial, educational or nursing care;

2. the aged, drug addicts or alcoholics;

3. a Veteran’s Administration Hospital or Federal Government Hospite! unless the Covered Person incurs an expense.

Inpatient

A Covered Person who is confined for at least one full day’s Hospital room and board. The requirement that a person be
charged for room and board does not apply to confinement in a Veteran's Administration Hospital or Federal Government
Hospital and in such case, the term “Inpatient” shall mean a Covered Person who is required to be confined for a period of
at least a full day as determined by the Hospital.

Nurse

A licensed graduate Registered Nurse (R_N.), a licensed practical Nurse (L.P.N.) or a licensed vocational Nurse (L.V.N.)
and who is not:

1. employed or retained by the Subscriber,

2. living in the Covered Person's household; or

3. a parent, sibling, spouse or child of the Covered Person.

Ontpatient
A Covered Person who receives treatment, services and supplies while not an Inpatient in a Hospital.

zg Lorotte Crady. Hardin Circuit
eo VSP ZU AY 6 te PBGY. arin SIPC Viein

ct
Ct-00523 04/03/2020. ° La isiLoretta Crady, Hardin Circunt Clerk

Cloeb

20
Atria copy attest 20-

 

Presiding Judge: HON. KEN HOWARD (609287} Package 200013 of 000093

Package . 000013 of 000093

a
20106101085002

 
Filed 20-C/-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest 20-Cl-00523 04/03/2020 isfLoretta Crady, Hardin Circuit Clerk

Physician

A licensed health care provider practicing within the scope of his license and rendering care and treatment to a Covered
Person that is appropriate for the condition and locality and who is not:

1. employed or retained by the Subscriber;

2, living in the Covered Person's household;

3. aparent, sibling, spouse or child of the Covered Person.

Prior Pian
The plan of insurance providing similar benefits, sponsored by the Employer in effect immediately prior to this Policy’s
Effective Date.

Sickness
A physical or mental illness.

Speuse
The Employee's lawful spouse under age 70.

Subscriber
Any participating organization that subscribes to the trust to which this Policy is issued.

Totally Disabled or Tots] Disability

Totally Disabled or Total Dissbility means either:

1. inability of the Covered Person who is currently employed to do any type of work for which he is or may become
qualified by reason of education, training or experience: or

2. inability of the Covered Person who is not currently employed to perform all of the activities of daily living including
eating, transferring, dressing, toileting, bathing, and continence, without human supervision or assistance.

We, Us, Our
Life Insurance Company of North America.

You, Your
The person to whom the certificate is issued.

GA-00-1200.00 as modified by GA-00-4002.00

Filed 20-C1-00523 04/03/2020 7 Loretta Crady, Hardin Circuit Clark
Atrue copy atfest 20-C!-00523 0403/2020. ° ' : igLoretta Crady. Hardin Circont Cleck

 

Presiding Judge: HON. KEN HOWARD (609287) Package:000014 of 090093

Package 000614 of 000003

ET
20106101085002

 
Filed 20-C!1-00523 64/03/2020 Loretta Crady. Hardin Circunt Clerk
Atruse capy attest 20-C'-00523 64/03/2020 ‘siLoretta Crady, Hardin Circuit Clerk

ELIGIBILITY AND EFFECTIVE DATE PROVISIONS

Sabseriber Effective Date

Accident Insurance Benefits become effective for each Subscriber in consideration of the Subscriber's application,
Subscription Agreement and payment of the initial premium when due. Insurance coverage for the Subscriber becomes
effective on the Effective Date of Subscriber Participation.

Eligibility

An Employee becomes eligible for insurance under this Policy on the date he meets al! of the requirements of one of the
Covered Classes and completes any Eligibility Waiting Period, as shown in the Schedule of Benefits. A Spouse and
Dependent Childrenof an eligible Employee become eligible for any dependent insurance provided by this Policy on the
later of the date the Employee becomes eligible and the date the Spouse or Dependent Child meets the applicable definition
shown in the Definitions section of this Policy. No person may be eligible for insurance under this Policy as both an
Employee and a Spouse or Dependent Child at the same time.

Effective Date for Individuals

Mat. 4.8 tPF Pe ek _ 8 Pit... —..-k _-.... -..2 M_.- _fs_
DESC ACC HICIICR LATGIT GFR LALSICIRUET ETH DEF US

Insurance becomes effective for an eligible Employee, subject to the Deferred Effective Date provision below, on the latest
of the following dates:

1. the effective date of this Policy;

2. the date the Employee becomes eligible.

Voluntary Accidental Death and Dismemberment Benefits

Insurance becomes effective for an eligible Employee who appiies and agrees to make required contributions within 31
days of eligibility, and subject to the Deferred Effective Date provision below, on the latest of the following dates:

1. the effective date of this Policy;

2. the date the Employee becomes eligible;

3. the date We receive the Employee's completed enroliment form and the required first premium, during his lifetime.

Insurance becomes effective for an Employee's eligible dependents if the Employee applies and agrees to make required
contributions within 31 days of the date his dependents become eligible and, subject to the Deferred Effective Date
provision below, on the latest of the following dates:

1. the effective date of this Policy;

2. the date the Employee becomes eligible,

3. the date the Employee’s insurance becomes effective;

A the date the slomendant mands Hoe defini nf Ssouse or Desendent Child as applicable,
“Te CEES OS SEF SFP LES Bs CREEL ERPOE 75 ops ep LAA, So Spine

5. the date We receive a completed enrollment form for Spouse and Dependent Child coverage and the required first
premium, during each dependent’s lifetime.

Insurance becomes effective for a newborn Dependent Child automatically from the moment of the child's live birth.
insurance for that Dependent Child automatically ends 31 days later uniess the Employee has a Spouse or other Dependent
Children insured under this Policy or makes a request to cover the child and pays the required initial premium, during the

child's lifetime.

Filacd 20-C1-00523 = 04/03/2020 g Loretta Crady, Hardin Circurt Clerk
A true copy attest 20-C1-00523 047032020. ss sfLoretta Grady, Hardin Circunt Clerk

 

Presiding Judge: HON. KEN HOWARD (609287) Package:000015 of 000093

: 000015.0f 000003

Package

eee
20106101085002

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 17 of 97 PagelD #: 20

. Filect 20-Cl-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest 20-Cl-00523 = 04/03/2020 ‘s/Loretta Crady, Hardin Circuit Clerk
DEFERRED EFFECTIVE DATE
Active Service

The effective date of insurance will be deferred for any Employee or any eligible Spouse or Dependent Child who is not in
Active Service on the date coverage would otherwise become effective. Coverage will become effective on the later of the
date he returns to Active Service and the date coverage would otherwise have become effective.

Life States Change

A Life Status Change is an event that the Employer determines qualifies any Employes to elect or increase accident
insurance benefits for himself and his Spouse and Dependent Children. Any change in benefit elections must be made
within 3! days of a Life Status Change.

Any increases in benefits or added benefits elected under this Life Status Change provision will become effective on the
first of the month following the Life Status Change.

The Subscriber should seck advice of its tax advisors if Employees may contribute to the cost of any insurance provided by
this Policy with eamings not subject to Federal Income Tax. We cannot provide such advice nor offer any opinions on
taxation or tax status of any contributions toward the cost of insurance.

Effective Date of Changes

Any increase or decrease in the amount of insurance for the Covered Person resulting from:
I. achange in benefits provided by this Policy; or

2. 2 change in the Employee's Covered Class will take effect on the date of such change.
Increases will take effect subject to any Active Service requirement.

TERMINATION OF INSURANCE

The insurance on a Covered Person will end on the earliest date below:

. the date this Policy or insurance for a Covered Class is terminated,

the next premium due date after the date the Covered Person is no longer in a Covered Class or satisfies eligibility
requirements under this Policy;

the last day of the last period for which premium is paid;

the next premium due date after the Covered Person attains the maximum Age for insurance under this Policy;

with respect to a Spouse or Dependent Child, the date of the death of the covered Employee or the date of divorce from
the covered Employee.

Termination will not affect a claim for a Covered Loss or Covered Injury that is the result, directly and independently of ail
other causes, of a Covered Accident that occurs while coverage was in effect.

vey one

CONTINUATION OF INSURANCE
Continuation for Layoff, Leave of Absence or Family Medical Leave
Insurance for an Employee and Covered Dependents may be continued until the earliest of the following dates if: (a) an

Employee is on a temporary layoff, an Employer-approved leave of absence or an Employer-approved family medical

Lame eee oad #4... 1-3 eae ee ee TK

Rave, and (o) Feanred premium cont ibutions are paid when dus.

I. fora layoff: the end of the month following the month in which the layoff begins.

2. for an Employer-approved leave of absence: 6 month(s).

3. for an Employer-approved family medical leave: 6 months in a consecutive (2-month period.

GA-00- 1300.00

Filed 20-C1-00523 04/03/2020 g Loretta Crady, Hardin Circuit Clerk
Atrue capy attest 20-C1-00523 9 O4r03/2020-—— | IsiLoretta Crady, Hardin Cireurt Clerk

Package 000016 of 000093

Presiding Judge HON KEN HOWARD (609287)

Package : 000016 of 600083

 

 

20106101085002
—

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 18 of 97 PagelD #: 21

. Filed 20-C1-00523 = 64/03/2020 Loretta Crady. Hardin Circtit Clark
Atrus copy attest 20-Ci-00522 = 04/03/2020 siLoretta Crady, Hardin Circuit Clerk
COMMON EXCLUSIONS

 

In addition to any benefit-specific exclusions, benefits will not be paid for any Covered Injury or Covered Loss which,
directly or indirectly, in whole or in part, is caused by or results from any of the following unless coverage is specifically
provided for by name in the Description of Benefits Section:

intentionally self-inflicted injury, suicide or any attempt thereat while sane or insane;

commission or attempt to commit a felony or an assault;

commission of or active participation in a riot or insurrection;

bungee jumping; parachuting; skydiving; parasailing; hang-gliding;

declared or undeclared war or act of war;

Right in, boarding or alighting from an Aircraft or any craft designed to fly above the Earth’s surface:
except as a passenger on a regularly scheduled commercial airline;

b. being flown by the Covered Person or in which the Covered Person is a member of the crew,

c. being used for:

i crop dusting, spraying or seeding, giving and receiving flying instruction, fire fighting, sky writing, sky diving
or hang-gliding, pipeline or power line inspection, serial photography or exploration, racing, endurance tests,
stunt or acrobatic flying; or

ii. any operation that requires a special permit from the FAA, even if it is granted (this does not apply if the
permit is required only because of the territory flown over or landed on);

designed for flight above or beyond the earth’s atmosphere;

an ultra-light or glider;

being used for the purpose of parachuting or skydiving;

being used by any militery authority, except an Aircraft used by the Air Mobility Command or its foreign
equivalent;

7. Sickness, disease, bodily or mental infirmity, bacterial or vir infection or medical or surgical treatment thereof,

except for any bacterial infection resulting iting from an accidental extemal cut or wound or accidental ingestion of

contaminated food;

8. travel in any Aircraft owned, leased or controlled by the Subscriber, or any of its subsidiaries or affiliates. An Aircraft
will be deemed to be ‘controlled’ by the Subscriber if the Aircraft may be used as the Subscriber wishes for more than
10 straight days, or more than 15 days in any year;

9. a Covered Accident that occurs while engaged in the activities of active duty service in the military, navy or air force
of any country or intemational organization. Covered Accidents that occur while engaged in Reserve or National
Guard training are not excluded until training extends beyond 31 days.

10. operating any type of vehicle while under the influence of alcohol or any drug, narcotic or other intoxicent including
any prescribed drug for which the Covered Person has been provided a written warning against operating a vehicle
while taking it. Under the influence of alcohol, for purposes of this exclusion, means intoxicated, as defined by the law
of the state in which the Covered Accident occurred;

11. voluntary ingestion of any narcotic, drug, poison, gas or fumes, unless prescribed or taken under the direction of a
Physician and taken in accordance with the prescribed dosage.

Swe yo

emp ps

GA-00-1403.00
Filed 20-Cl/-00523 04/03/2020 10 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest 20-C1-00523 -04409/2020: | Ss /gLorotta Crady, Hardin Circuit Clerk

20106101085002

Package:000017 of 000093

Presiding Judge: HON KEN HOWARD (609287)

Package . 000017 of 000093

 
Filed 20-C1-00523 = 04/03/2020 Loretta Crady, Hardin Circant Clerk
A true copy attest  20-CI-60523 04/03/2020 isfLoretta Crady. Hardin Circuit Clerk

CONVERSION PRIVILEGE

 

1. If the Covered Person’s insurance or any portion of it ends for any of the following reasons:

a. employment or membership ends:

b. eligibility ends (except for age for the Employee or Covered Spouse);

the Covered Person may have Us issue converted accident insurance on an individual policy or an individual certificate

under a designated group policy. The Covered Person may apply for an amount of coverage that is:

a. in $),000 increments;

b. not less than $25,000, regardless of the amount of insurance under the group policy; and

c. not more than the amount of insurance he had under the group policy, except as provided above, up to a maximum
amount of $250,000.

The Covered Person must be under age 70 to get 2 converted policy.

If the Covered Person's insurance ot any portion of it ends for non-payment of premium, he may not convert. If the
Covered Person’s insurance ends for a reason described in 2. below, conversion is subject to that section.
The converted policy or certificate will cover accidental death and dismemberment. The policy or certificate will not
contain disability or other additional benefits. The Covered Person need not show Us that he is insurable.

If the Covered Person has converted his group coverage and later becomes insured under the same group plan as |
before, he may not convert a second time uniess he provides, at his own expense, proof of insurability or proof the

Pack age:0000198 of 000093

prior converted policy is no longer in force.

The Covered Person must apply for the individual policy within 3} days after his coverage under this Group Policy
ends and pay the required premium, based on Our table of rates for such policies, his Age and class of risk. If the
Covered Person has assigned ownership of his group coverage, the owner/assignee must apply for the individual
policy.

If the Covered Person suffers a Covered Loss or dies during this 31-day period 2s the result of an accident that would
have been covered under this Group Policy, We will pay as a claim under this Group Policy the amount of insurance
that the Covered Person was entitled to convert. It does not matter whether the Covered Person applied for the
individual policy or certificate. If such policy or certificate is issued, it will-be in exchange for any other benefits under
this Group Policy.

oe ee — . ab s_

The individual policy or certificate will take effect on ihe day following the date coverage under ihe Group Policy

ended; or, if later, the date application is made.

Exclusions

The converted policy may exclude the hazards or conditions that apply to the Covered Person's group coverage at the
time it eads. We will reduce payment under the converted policy by the arnount of any benefits paid under the group
policy if both cover the same loss.

Preessding Judge: HON. KEN HOWARD (609287)

2. If the Covered Person's insurance ends because this Group Policy is terminated or is amended to terminate insurance for
the Covered Person's class, and he has been covered under this Group Policy or, any group accident insurance issued
to the Employer which the Group Policy replaced, for at least five years, the Covered Person may have Us issue an
individual policy or certificate of accident insurance subject to the same terms, conditions and limitations listed above.
However, the amount he may apply for will be limited to the lesser of the following:

a. coverage under this Group Policy less any amount of group accident insurance for which he is eligible on the date
this Group Policy is terminated or for which he became eligible within 31 days of such termination, or 3
b. $10,000. §
3
2
3
=
cs]
a
Filed 20-C1-00523 64/63/2620 ti Loretta Crady. Hardin Circuit Clerk
Atrue copy attest 20-Ci-00523  od/ogizp2000— ti; ‘/¢/Loretta Crady Hardin Circuit Clerk

 

 

20106101085002
 

 

Filer 20-CI-00523 = =©60 4/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest 20-C!I-00523 04/03/2020 is/Loretta Crady. Hardin Circuit Clerk

Extension of Conversion Period

If the Covered Person is eligible to convert and is not notified of this right at least 15 days prior to the end of the 31 day
conversion period, the conversion period will be extended. The Covered Person will have 15 days from the date notice is
given to apply for a converted policy or certificate. in no event will the conversion period be extended beyond 90 days.
Notice, for the purpose of this section, means written notice presented to the Covered Person by the Subscriber or mailed to
the Covered Person’s last known address as reported by the Subscriber.

If the Covered Person sustains 2 Covered Loss or dies during the extended conversion period, but more than 31 days after
his coverage under the Group Policy terminates, benefits will not be paid under the Group Policy. If the Covered Person's
application for a converted policy or certificate is received by Us and the required premium is paid, benefits may be payable

under the converted policy or certificate.

GA-01-1505.00
Filed 26-C1-00523 04/93/2020 12 Loretta Grady, Hordin Circint Clerk
Atrue copy atest 20-C1-00523  @40aze2@ | fstLoretta Grady, Hardin Circuit Clerk

 

20106101085002

Presiding Judge: HON. KEN HOWARD (609787) Package:008019 of 600093

- 900015 of 000093

Package

 

 
Filed 20.C!-00523 4/03/2020

Fitpsl 20-Cl-D0523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest 20-CI400523 = 04/03/2020 ‘s/Loretta Crady, Hardin Circuit Clerk
CLAIM PROVISIONS

 

Notice of Claim

Written or authorized efectronic/telephonic notice of claim must be given to Us within 31 days after a Covered Loss occurs
or begins or as soon as ressonably possible. ff written or authorized electronic/telephonic notice is not given in that time,
the claim will not be invalidated or reduced if it is shown that written or authorized electronic/telephonic notice was given
#3 soon a3 was reasonably possibie, Notice can be given to Us at Our Home Office in Philadelphia, Pennsylvania, such
other place as We may designate for the purpose, or to Our authorized agent, Notice should include the Subscriber's name
and policy number and the Covered Person’s name, address, policy and certificate number.

Claim Forms

We will send claim forms for filing proof of loss when We receive notice of'a claim. If such forms are not sent within 15
days after We receive notice, the proof requirements will be met by submitting, within the time fixed in this Policy for
filing proof of loss, written or authorized electronic proof of the nature and extent of the ioss for which the claim is made.

Ciaimant Cooperation Frovision

Failure of a claimant to cooperate with Us in the administration of the claim may result in termination of the claim. Such
cooperation includes, but is not limited to, providing any information or documents needed to determine whether benefits
are payable or the actual benefit amount due.

Proof of Loss

Written or authorized electronic proof of loss satisfactory to Us must be given to Us at Our office, within 9) days of the
loss for which claim is made. [f(a) benefits are payable as periodic payments and (b) each payment is contingent upon
continuing loss, then proof of loss must be submitted within 90 days after the termination of each period for which We are
liable. If written or authorized electronic notice is not given within that time, no claim will be invalidated or reduced if it is
shown that such notice was given a3 soon as reasonably possible. In any case, written or authorized electronic proof must
be given not more than one year after the time it is otherwise required, except if proof is not given solely due to the lack of
legal capacity.

Time of Payment of Claims

We will pay benefits due under this Policy for any loss other than a loss for which this Policy provides any periodic
payment immediately upon receipt of due written or authorized electronic proof of such loss. Subject to due written or
authorized electronic proof of loss, all accrued benefits for loss for which this Policy provides periodic payment will be
paid monthly unless otherwise specified in the benefits descriptions and any balance remaining unpaid at the termination of

fieke i hiaes SM int ct ce ee i nn, oe EL

Haoility Wilt Dé pala imincdinely Upon receipt Of proot salistactory to Us.

Manner of Payment of Claims

The Subscriber authorizes that any benefit payment due as a lump sum of $5,000 or more shall be credited to a draft
account with the Insurance Company, in the name of the beneficiary. The beneficiary may withdraw the entire proceeds at
any time by issuing one or more Grafts, or may withdraw lesser amounts, subject to a minimum account balance set by the
Insurance Company from time to time. Interest shal] be credited to such account at rates as determined from time to time
by the Insurance Company.

Payment of Chims .

All benefits will be paid in United States currency. Benefits for loes of life will be payable in accordance with the
Beneficiary provision and these Claim Provisions. All other proceeds payable under this Policy, unless otherwise stated,
will be payable to the covered Employee or to his estate.

If We are to pay benefits to the estate or to a person who is incapable of giving a valid release, We may pay $1,000 to a
relative by blood or marriage whom We believe is equitably entitled. Any payment made by Us in good faith pursuant to
this provision will fully discharge Us to the extent of such payment and release Us from all liability.

i3 Loretta Crady, Hardin Circuit Clerk

Atrus copy attest 20-C1-60523 64/03/2020 | ‘ : “dstLoretta Crady, Hardin Circuit Clerk

 

Package:000020 of 000093

Presiding Judge: HON. KEN HOWARD (609287)

Package : 000020 of 000003

|
20106101085002

 
 

Filed 20-C!-00523 = 04/03/2020 . Loretta Crady, Hardin Circuit Clerk
A true copy attest  20-CI-00523 = 04/03/2020 fsfLoretta Crady, Hardin Circuit Cterk

Payment of Claims to Foreign Employees
The Subscriber may, in a fiduciary capacity, receive and hold any benefits payable to covered Employees whose piace of
employment is other than the United States of America.

We will not be responsible for the application or disposition by the Subscriber of any such benefits paid. Our payments to
the Subscriber will constitute a full discharge of Our liability for those payments under this Policy.

Physical Examination and Autopsy
We, at Our own expense, have the right and opportunity to examine the Covered Person when and as often as We may
reasonably require while a claim is pending and to make an autopsy in case of death where it is not forbidden by law.

Legal Actions

No action at law or in equity may be brought to recover under this Policy less than 60 days after written or authorized
electronic proof of loss has been furnished as required by this Policy. No such action will be brought more than three years
after the time such written proof of loss must be furnished.

 

Package:000021 of 000093

Beaeficiary

The beneficiary is the person or persons the Employee names or changes on a form executed by him and satisfactory to Us.
This form may be in writing or by any electronic means agreed upon between Us and the Subscriber. Consent of the
beneficiary is not required to affect any changes, unless the beneficiary has been designated as an irrevocable beneficiary,
or to make any assignment of rights or benefits permitted by this Policy.

A beneficiary designation or change will become effective on the date the Employee executes it. However, We will not be
liable for any action taken or payment made before We record notice of the change at our Home Office.

If more than one person is nemed as beneficiary, the interests of each will be equal unless the Employee has specified
otherwise. The share of any beneficiary who does not survive the Covered Person will pess equally to any surviving
beneficiaries unless otherwise specified.

If there is no named beneficiary or surviving beneficiary, or if the Employee dies while benefits are payable to him, We
may make direct payment to the first surviving class of the following classes of persons:

1. spouse;
2. child or children;

3. mother or father,

4. sisters or brothers;

5. estate of the Covered Person.

Recovery of Overpayment
If benefits are overpaid, We have the right to recover the amount overpaid by either of the following methods.

1. A request for tump sum payment of the overpaid amount.
2. A reduction of any amounts navable under this Policy.

aS eo ee

Presiding Judge HON KEN HOWARD (609287)

if there is an overpayment due when the Covered Person dies, Us may recover the overpayment from the Covered Person's
estate.

GA-00-CE 1600.00 as modified by RA-GA-1000.00

 

"7
:
3
Hi
o
cs
z
S
a
x
vu
ao

Filed 20-C)-00523 04/03/2020 14 Loretta Crady, Hardin Circunt Clark

Atrue copy atest 20-C1-0052304103/2020. ss is/Loretta Crady. Hardin Circuit Clerk

 

20106101085002
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 23 of 97 PagelD #: 26

     

 

Filed 20-ClL00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atruc copy atrast 20-C1-60523 04/03/2020 IsfLoretta Crady, Hardin Circuit Clerk
ADMINISTRATIVE PROVISIONS
Premiums

All premium cates are expressed in, and all premiums are payable in, United States currency. The premiums for this Policy
will be based on the rates set forth in the Schedule of Benefizs, the plan and arnounts of insurance in effect. If a Covered
Person's insurance amounts are reduced due to age, premium will be based on the amounts of insurance in force on the day
after the reduction took place.

Draft Accounts
The Insurance Company shall be entitled to retain, as part of its compensation, any earings on draft accounts created in
connection with benefit claims, in excess of interest credited under the terms of the policy.

Grace Period

A Grace Period of 31 days will be granted for payment of required premiums under this Policy. Insurance under this Policy
for You, Your Spouse and/or Dependent Children will remain in force during the Grace Period. We will reduce any
benefits payable for any claims incurred during the grace period by the amount of premium due. Ifo such claims are
incurred and premium is not paid during the grace period, insurance will end on the last day of the period for which
premiums were paid.

Package:100022 of 000093

GA-00-CE 1701.00 as modified by RA-~GA-1000.00

Presiding Judge: HON. EN HOWARD (609287)

3
g
3
:
So
eo
a
=
s
a

Fited 20-C1-00523 =—04/03/2020 jg Loretta Crady, Hardin Circuit Clerk

Atrue copy attest  20-Cl00523 4703/2020 . . /siLoratta Crady, Hardin Circunt Clerk

 

—

20106101085002
RO RO OT A NOE ee AT

 

, Fileed 20-C1-00523 94/03/2020 Loretta Crady, Hardin Circuit Clerk

A true copy attest  20-Cl-60523 04/03/2020 isiLoratta Crady, Hardin Circuit Clerk
GENERAL PROVISIONS
Misstatement of Fact

if the Covered Person has misstated any fact, all amounts payable under this Policy will be such as the premium paid would
have purchased had such fact been correctly stated.

30 Day Right To Examine Certificate
Ifa Covered Person does nat like the Certificate for any reason, it may be returned to Us within 30 days after receipt. We
will return any premium that has been paid and the Certificate will be void as if it had never been issued.

Multiple Certificates

The Covered Person may have in force only one certificate at a time under this Policy. If at any time the Covered Person
has been issued more than one certificate, then only the largest shall be in effect. We will refiind premiums paid for the
others for any period of time that more than one certificate was issued.

Assignment

We will be bound by an assignment of a Covered Person's insurance under this Policy only when the original assignment or
a certified copy of the assignment, signed by the Covered Person and any irrevocable beneficiary, is filed with Us. The
assignee may exercise all rights and receive all benefits assigned only while the assignment remains in effect and insurance
under this Policy and the Covered Person's certificate remains in force.

Package:000023 of 000093

Reinstatement
This Policy may be reinstated if it lapsed for nonpayment of premium. Requirements for reinstatement are written

application of the Subscriber satisfactory to Us and payment ofall overdue premiums. Any premium accepted in
connection with a reinstatement will be applied to a period for which premium was not previously paid.

Clerical Error
Insurance for You, Your Spouse and/or Dependent Children will not be affected by error or delay in keeping records of
insurance under this Policy. If such error or delay is found, We will adjust the premium fairly.

Policy Changes
We may agree with the Subscriber to modify a plan of benefits without the Covered Person’s consent.

Workers’ Compensation lasarance
This Policy is not in place of and does not affect any requirements for coverage under any Workers’ Compensation law.

Prosiding Judge: HON. KEN HOWARD (609287)

 

GA-00-CE 1800.00
"
a
2
o
o
5
o
|
2
=
s
o
a
a
=z
a
=
a
Fiied 20-Ci-G0523 = 04/03/2020 16 Loretta Crady, Hardin Circuit Cierk
Atruc copy attest 20-C1-00523 0402/2020 | Lomita Crady. Hardin Circuit Clerk
om a

 

20106101085002
 

Filed 20-C1-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest 20-Cl-00823 04/03/2020 /s{Loretta Crady. Hardin Circuit Clerk

DESCRIPTION OF COVERAGES AND BENEFITS

This Description of Coverages and Benefits Section describes the Accident Coverages and Benefits provided to You,
Benefit amounts, benefit periods and any applicable aggregate and benefit maximums are shown in the Schedule of
Benefits. Certain words capltatized in the text of these descriptions have special meanings within this Certificate and
are defined in the General Definitions section. Please read these and the Connon Exclusions sections in order to
understand all of the terms, conditions and limitations applicable to these coverages and benefits.

ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

Covered Lose We will pay the benefit for any one of the Covered Losses listed in the Schedule of Benefits, if the
Covered Person suffers a Covered Loss resulting directly and independently of all other causes from a
Covered Accident within the applicable time period specified in the Schedule of Benefits.

If the Covered Person sustains more than one Covered Loss a5 a result of the same Covered Accident,
benefits will be paid for the Covered Loss for which the largest available benefit is payable. If the loss
results in death, benefits will only be paid under the Loss of Life benefit provision. Any Loss of Life
benefit will be reduced by any paid or payable Accidental Dismemberment benefit. However, if such
Accidental Dismemberment benefit equals or exceeds the Loss of Life benefit, no additional benefit will
be paid.

Package:000024 of 000093

Definitions Loss of a Hand or Foot means complete Severance through or above the wrist or ankle joint.

Loss of Sight means the total, permanent loss of all vision in one eye which is irrecoverable by natural,
surgical or artificial means.

Loss of Speech means total and permanent loss of audible communication which is irrecoverable by
natural, surgical or artificial means.

Loss of Hearing means total and permanent loss of ability to hear any sound in both ears which is
irrecoverable by natural, surgical or artificial means.

Less of a Tham and Index Finger of the Same Hand or Four Flagers of the Same Hand means
complete Severance through or above the metacarpophalangeal joints of the same hand (the joints
between the fingers and the hand).

Loss of Toes means complete Severance through the metatarsalphalangeal joint.

Paralysis or Paralyzed means total loss of use of a limb. A Physician must determine the loss of use to
be complete and irreversible.

Quadriplegia means total Paralysis of both upper and both lower limbs.

Prosiding Judge: HON KEN HOWARD (609287)

Hemipiegia means total Paralysis of the upper and lower limbs on one side of the body.
Paraplegia means total Paralysis of both lower limbs or both upper limbs.
Usiplegia means total Paralysis of one upper or one lower limb.

Package 000024 af 000093

itn 4 Le ba Me Pd
Pree 17 EVP Vey, FROSTY WirGurt Wren

00523 94/03/2026. = ésfLoretta Crady. Hardin Circuit Clerk

“e

Atrue copy attest 20-

 

 

NEE eS ee aE ee |

 

20106101085002
m1 ow An mu
riled 20-Ci-
0-Cl

é
Atrue copy atest 20-C1-00523 04/03/2020 | _ idbnretta Crady, Hardin Circuit Cierk

Filed 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circus Clark
& true copy attest 20-Cl-00523 04/03/2020 /sfLoretta Crady, Hardin Circuit Clerk

Coma means a profound state of unconsciousness which resulted directly and independently from all
other causes from a Covered Accident, and from which the Covered Person is not likely to be aroused
through powerful stimulation. This condition must be diagnosed and treated regularly by a Physician.
Coma does not mean any state of unconsciousness intentionally induced during the course of treatment of
a Covered Injury unless the state of unconsciousness results from the administration of anesthesia in
preparation for surgical treatment of that Covered Accident.

Severance means the complete and permanent separation and dismemberment of the part from the body.
Exctusions The exclusions thet apply to this benefit are in the Common Exclusions section.

 

Accidental Death and Dismemberment nt benefits are provided under the following coverages. Any benefits payable under
them are shown in the Schedule of Covered Lasses and will not be paid in addition to any other Accidental Death and
Dismemberment benefits payable.

EXPOSURE AND DISAPPEARANCE COVERAGE
Benefits for Accidental Death and Dismemberment, as shown in the Schedule of Covered Losses, will be payable ifa
Covered Person suffers a Covered Loss which results directly and independently of all other causes from unavoidable
exposure to the elements following a Covered Accident.

If the Covered Person disappears and is not found within one year from the date of the wrecking, sinking or di

of the conveyance in which the Covered Person was riding in the course of a trip which would otherwise be covered under
this Policy, it will be presumed that the Covered Person's death resulted directly and independently of all other causes from
a Covered Accident.

Exclusions The exclusions that apply to this coverage are in the Common Exclusions Section.
GA-00-2202.00

6523 04/03/2026 18 Loreita Crady, Hardin Circurt Cierk

20106101085002

 

Package 00025 of 000093

Prasiding Judge, HON. KEN HOWARD (609287)

: 00028 of 000093

Package

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 27 of 97 PagelD #: 30

. Fyinet 20-Cl-00523 04/03/2020 Loretta Crady, Hardin Circuit Clark
Atroe copy attest 29-€1-00523 64/03/2020 ‘s/Loretta Crady, Hardin Circuit Clerk

ADDITIONAL ACCIDENT BENEFITS
Accidental Death and Dismemberment benefits are provided under the following Additional Benefits. Any benefits
payable under them will be paid in addition to any other Accidental Death and Dismemberment benefit payable.

SEATBELT AND AIRBAG BENEFIT

We will pay the benefit shown in the Schedule of Benefits, subject to the conditions and exclusions described below, when
the Covered Person dies directly and independently of all other causes from a Covered Accident while wearing a seatbelt
and operating or riding as a passenger in an Automobile. An additional benefit is provided if the Covered Person was also

positioned in a seat protected by a properly-functioning and properly deployed Supplemental Restraint System (Airbeg).

Verification of proper use of the seatbelt at the time of the Covered Accident and that the Supplemental Restraint System
properly inflated upon impect must be a part of an official police report of the Covered Accident or be certified, in writing,
by the investigating officer(s) and submitted with the Covered Person’s claim to Us.

If such certification or police report is not available or it is unclear whether the Covered Person was wearing a seatbelt or

positioned in 2 seat protected by # properly fimctioning and properly deployed Supplemental Restraint System, We will pay
a default benefit shown in the Schedule of Benefits to the Covered Person's beneficiary.

In the case of 'a child, seatbelt means a child restraint, as required by state law and approved by the National Highway
Traffic Safety Administration, properly secured and being used as recommended by its manufacturer for children of like
Age and weight at the time of the Covered Accident.

Definitions For purposes of this benefit:
Supplemental Restraint System means an airbag that inflates upon impact for added protection to the
head and chest areas.

Automobile means a self-propelled, private passenger motor vehicle with four or more wheels which is a
type both designed and required to be licensed for use on the highway of any state, province or country.
Automobile includes, but is not limited to, a sedan, station wagon, sport utility vehicle, or a motor vehicle
of the pickup, van, camper, or motor-home type. Automobile does not include a mobile home or any
motor vehicle which is used in mass or public transit.

Exclusions The exclusions that apply to this benefit are in the Conunon Exclusions Section.
GA-00-225 1.00

Filect 20-Cl-00523 04/03/2020 19 Loretta Crady. Hardin Circuit Clerk
Atrue copy attest 20-Cl-00523  na/oa2020° | ts Loberta Crady. Hardin Circuit Clerk

Package:060026 of 000094

Presiding Judge. HON. KEN HOWARD (609287)

Package 600026 of 000033

 

 

20106101085002
 

’ Filed 20-C1-06523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest = 20-CI-00523 =—-004/03/2020 fsfLoretta Crady, Hardin Circunt Clerk

SPECIAL EDUCATION BENEFIT

We will pay the benefit, up to the Maximum Benefit shown in the Schedule of Benefits, for each qualifying Dependent
Child. The Covered Person's death must result, directly and independently of all other causes from a Covered Accident for
which an Accidental Death Benefit ts payabie under this Policy. This benefit is subject to the conditions and exclusions
described below,

A qualifying Dependent Child must:
1. a beenrolled as a full-time student in an accredited schoo! of higher learning beyond the 12 grade level on the date
of the covered Employee's Covered Accident; or
b. best the 12" grade level on the date of the covered Employee’s Covered Accident and then enroll as a full-time
student at an accredited school of higher leaning within 365 days from the date of the Covered Accident and
continue his education as a full-time student.
2. continue his education as a full-time student in such accredited schoal of higher learning; and
3. incur expenses for tuition, fees, books, room and board, transportation and any other costs payable directly to, or
approved and certified by, such school.

Payments will be made to each qualifying Dependent Child or to the child’s legal guardian, if the child is a minor at the end
of each year for the number of years shown in the Schedule of Benefits. We must receive proof satisfactory to Us of the
Dependent Child's enrollment and attendance within 31 days of the end of cach year. The first year for which a Special
Education Benefit is payable will begin on the first of the month following the date the covered Employee died, if the
surviving Dependent Child was enrolled on that date in an accredited school of higher learning beyond the |2th grade:

otherwies an the date he enralle in euch echon!l, Each enereadine veer for which hanefite ave navahle will heain on the dam

SUS Gwe TE Re WEE SSS WS Seer WEES BE a artes ES Serres ewer Fe ewe TORI PES See rern pees Gases rey 7 rw Tres wey TE Ore Bee |
following the end of the preceding year.

 

Package:000027 of 000093

Ifno Dependent Child qualifies for Special Education Benefits within 365 days of the covered Employee's death, We will
pay the default benefit shown in the Schedule of Benefits to the covered Employee's beneficiary.

Exclusions The exclusions that apply to this benefit are in the Common Exclusions Section.
GA-00-2252a.00

Presiding Judge: HON. KEN HOWARD {609287}

Package . 000027 of 000093

Fited

3

{-

eo

0522 04/03/2020 gg Loretta Crady. Hardin Circuit Clerk

20-€
A true copy attest 20-€1-00523 04/03/2020: > =. | Is/Loretta Crady, Hardin Circuit Clerk

 

20106101085002
 

 

Case 3:20-cv-00319-DJH-RSE Document1-1 Filed 05/05/20 Page 29 of 97 PagelD #: 32

1 Filed 20-C1-00523 04/03/2026 Loretta Crady, Hardin Circuit Clerk
Atruc copy attest 20-Cl-00523 04/03/2020 isiLoretta Crady, Hardin Circuit Clerk
AMENDATORY RIDER

DOMESTIC PARTNER/CIVIL UNION PARTNER COVERAGE

Subscriber: Whayne Supply Company

Policy No.: OK 970307 Effective Date: January 1, 2019
This rider amends the Policy and Certificate to which it is attached. It is effective on the Effective Date shown above, and
expires when the Policy expires.

Domestic Partner/Civil Union Partner means the following:

1. A person with whom the Employee has a registered civil union or domestic partnership under state law which imposes
legal cbligations on the parties substantially similar to marriage. Such person will continue to be recognized as a
Domestic Partner or Civil Union Partner uniess and until: (1) the civil union or domestic partnership is dissolved under
applicable law; or (2) either the Employee or the Domestic Partner/Civil Union Partner marries another person.

2. Apperson who was legally married to the Employee under the laws of a state permitting marriage of partners of the
sate sex, where the Employee and Domestic Partner/Civil Union Partner currently reside in a state that does not
recognize a valid marriage. This shall not apply if:

a. the mariage has been terminated by legal process, or,
b. cither the Employee or the Domestic Partner/Civil Union Parmer has entered into a valid marriage, civil union or
domestic partnership under state law.

All references in the policy to "Spouse" shall be changed to read "Spouse, Domestic Partner, and Civil Union Partner”
except 23 follows:

1. The definition of "Spouse" remains unchanged.

2. A Domestic Partner/Civil Union Partner shall be deemed eligible to be enrolled for insurance or eligible for Additional
Benefits on the latest of:
a. the date of registration under item | of the definition of Domestic Partner/Civil Union Partner;
b. the date that the Employee is eligible for insurance under the Policy; or;
ce. the effective date of this Amendment to the Policy.

3. Achild of'a Domestic Partner/Civil Union Partner may only be eligible to be insured or eligible for Additional Benefits
if:
a. the child is primarily dependent on the Employee for financial support;
b. the Employee has a legal obligation of support of the child; or
c. the Employee is the child’s legal guardian.

21
Fited 20-C1-00523 04/03/2020 Loretta Crady. Hardin Circuit Clerk
Atrun copy attest 20-C1-00523 0403/2020. ss tLoretta Crady, Mardin Circuit Clerk

20106101085002

Package 000628 of 000093

Presiding Judge: HON, KEN HOWARD (609287)

Package » 000028 of 000093

 
 

‘ Filed 20-C1-0052% 04/03'2020 Loretta Crady, Hardin Circuit Cterk
A true copy attes! = 20-C1-00523 04/03/2020 ‘sfLoretta Crady, Hardin Circuit Clerk
Any provision of the Policy that otherwise excludes any person who is not legally able to marry the Employee is changed
by the following:
In the case of any person of the same sex as the Employee, the exclusion of persons legally able to marry will not apply for
the first 12 months that the Employee's state of residence allows same-sex couples to marry.
Except for the above this rider does not change the Policy or Certificate to which it is attached.
g
LIFE INSURANCE COMPANY OF NORTH AMERICA S
o
6
a
. x ~ 2
3
o
£
. 2
William J, Smith, President —
TL-007153
Q
ie
:
a
=
z
WwW
a
z
o
=
a
2
5
Z
3
:
o
d
5
a
3
3
z
:
=
22
Filed 20-C1-08523 94/03/2620 / Loretts Crady, Hardin Circuit Clerk
Atrue copy altest 20-Cl-00623 04/03/2020' = si. sfLofetta Grady, Hardin Circuit Clerk

 

cee TT ee Tee ee eee reece cence nee e eee
20106101085002
Fifed 20-Cl-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest 20-Cl-00523 = 04/03/2020 ‘s/Loretta Crady. Hardin Circuit Clerk

LIFE INSURANCE COMPANY OF NORTH AMERICA

AMENDATORY RIDER
TRAVEL ASSISTANCE SERVICES
Policyholder: Whayne Supply Company
Policy No.: OK 970307 Effective Date: January 1, 2019

This rider amends the Policy and Certificate to which it is attached. It is effective on the Effective Date shown above, and
expires when the Policy expires.

Travel Assistance Services

We will pay the cost of the Covered Services described below, subject to all applicable conditions and exclusions, resulting,
directly and independently of all other causes, from a Covered Medical Emergency. The Covered Medical Emergency
must occur and Covered Services must be incurred during the course of travel or other activities covered by the Policy, and
while the Covered Person is either more than 100 miles from his permanent residence or outside of his country of
permanent residence,

To obtain services, the Covered Person must contact Us or our authorized service provider at the phone number provided
by the Policyholder. All services must be provided by our authorized service provider unless authorized by Us.

Covered Services

Covered Services includes the reasonable costs for medically necessary services provided by Us or by our authorized
service provider, and which are provided by our authorized service provider unless authorized by Us, for any of the
following.

Emergency Medical Evacuation

Medically necessary expenses for Transportation of the Covered Person to the nearest adequate medical facility, if adequate
medical care is not available at the Covered Person's location.

Cost of any medically necessary services or equipment that the Covered Person receives during transportation covered
under this provision.

Cost of transporting qualified and licensed medical professional{s) or an Immediate Family Member cr a Travel
Companion if medically required to escort the Covered Person during transportation covered under this provision.

Transportation will be provided by medically equipped specialty aircraft, commercial airline, train or ambulance depending
upon the medical needs and available transportation specific to each case.

ed 26-

1-00523 04/03/2020 Loretta Crady. Hardin Circuit Clerk
1-0

o-c
true copy test 20-C1-00523 84/04/2020 3) >“ /SfLoretta Crady, Hardin Circuit Clerk

 

Presiding Judge: HON, KEN HOWARD (609287) Package:000030 of 0000083

Package : 000030 of 000093

 

20106101085002

 
Fited 20-Cl-00523 94/03/2020 Loretta Crady. Hardin Circuit Clerk
Atrue copy attest 20-Cl-00523 04/03/2020 fsfLoretta Crady, Hardin Circuit Clerk

Retarn Transportation

Any increase in the cost of the Covered Person's return transportation to his or her home or work location following
emergency medical evacuation covered under this benefit, above the cost of the Covered Person's original scheduled retum

transportation.

Any increased cost of the transportation for an Immediate Family Member or Travel Companion of the Covered Person to
retum to his or her primary residence, if he or she accompanied the Covered Person on the trip where the emergency
occurred, and was as a result not able to return to his or her primary residence when originally scheduled.

Unless it is medically necessary for another means of transportation to be provided, such return transportation costs will be
covered for the same class of travel as the Covered Person's original transportation.

In the case of an Immediate Family Members who is a child under age 18, who is left without a parent, guardian or other
adult to accompany the child, We will cover the reasonable cost of an escort to accompany the child to the nearest airport.
If under the applicable rules of the airline, the child is too young to travel unaccompanied by an aduit, We will pay the
round trip economy sirfare for an adult family member from the child's place of residence to the airport nearest the child.

eT eee

Immediate Famity Member Visit
Expenses for an Immediate Family Member or Friend of the Covered Person to visit the Covered Person during

hnsnttalivation muaw fiom the Cnvanead Daronn'tes mrimary recidanne {f the Onwered Derenn ie hoenitalived or expected to

PUPS P ARSE LARUE GUTOR AE ERE Se SNe ee See BLUE OF Be SERRE FOB RESTO reriny SE SE Nae ee © ee rare Bar spree cmores Sn

remain hospitalized for 7 or more consecutive days following emergency medical evacuation covered under this benefit.
Such expenses shall be limited to one person only, and shall include round-trip economy airfare, and an allowance of
$150.00 per day for up to 7 days for meals and lodging.

If a Dependent Child is evacuated, We will pay the expenses of an adult Immediate Family Member who accompanied the
Dependent Child on the trip where the emergency occurred, to accompany the Dependent Child during the evacuation and
during the Dependent Child’s zeturn to his or her place of residence. If the Dependent Child was not accompanied by an
adult Immediate Family Member on the trip where the emergency occurred, We will pay expenses described in the
preceding paragreph, without regard to the expected duration on the hospitalization.

Repatriation of Remains

If the Covered Person dies as 2 result of a Covered Medical Emergency, or during a Medical Evacuation covered by this
Policy, the following expenses will be covered:

Embalming;

"Cremation in the tocality where death occurred and urn for return ashes;

A container appropriate for transportation of remains;

Autopsy if required by law;

Eynences of esouring dacumentation Recescary for retorn of remains:

ES See ee EE ES ee SS STE

Transportation of the body or remains to the Covered Person’ 's place of permanent residence.

QARWN a

Filed 20-C1.00694 a4ip2lon2n Loretta Crady. Hardin Circuit Clerk

oye Va ae rany. recereciity VF CUE &.1e

Alrue copy attest 20-Ct-00523 9 O4/03/2020.. _ {. ésiLarefia_ Crady, Hardin Circuit Clerk

20106101085002

 

Package :000031 of 000093

Presiding Judge: HON. KEN HOWARD (609287)

Package 000631 of 000093

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 33 of 97 PagelD #: 36

. Fitgeed 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clrrk
Alruc copy attest  20-Cl-00523 04/03/2020 ‘sfLoretta Crady, Hardin Circurt Clerk
Definitions
"Covered Medical Emergency* means an injury, illness or disease diagnosed by a Physician which causes severe or acute

symptoms that, if not provided with immediate care or treatment, would reasonably be expected to result in serious
deterioration of the Covered Person’s health or place his life in jeopardy; and which first manifests itself suddenly and
unexpectedly during the travel or other hazards covered by the Policy.

“Immediate Family Member" means a spouse, parent, child, step-parent, step-child, brother or sister, step-brother or step-
sister, grandparent, or Domestic Partner.

“Travel Companion” means an individual, other than an Immediate Family Member, who accompanied the Covered Person
on the trip where the emergency occurred.

“Friend” means a person chosen by the Covered Person, other than an Immediate Family Member who is able to visit the
Covered Person.

Limitations

Covered Expenses are secondary to, and in excess of, any expenses for medical or transportation services paid or payable
under any workers’ compensation law.

No payment will be made for services without authorization of those services by Us or the express written approval! of Our
approved vendor.

If coverage for these services is provided under more than one policy issued by the Insurance Company, we will only
provide or pay for these services under one such policy.

25
Fileed 20-Cl-00523 = 0.4/03/2620 Loretta Crady, Hardin Circuit Clerk
Atruecony ittest 20-Cl-00523 » Q4f022020  . -~ .  fstloretta Crady, Hardin Circuit Clerk

Package:000032 of 000093

Presiding Judge: HON. KEN HOWARD (600287)

: 000032 of 600093

Package

 

20106101085002

 
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 34 of 97 PagelD #: 37
. Filer 20-Cl-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atroc copy attest 20-Ct-00523 04/03/2020 isiLoretta Crady, Hardin Circuit Clerk

     

Exclusions

‘The exclusions listed in the Policy’s Common Exclusions section will not apply to Medical Evacuation and Repatriation
Expenses, except for exclusions relating to war or acts of war, suicide or intentionally self-inflicted injury. In addition, the
following exclusions apply specifically to this coverage:

1, Non-Emergency, routine or minor medical problems, tests and exems where there is no clear or significant risk of
death or imminent serious Injury or harm to the Covered Person;

a condition which would allow for treatment at a future date convenient to the Covered Person and which does not
require Emergency evacuation or repatriation;

expenses incurred if'a purpose of the Covered Person’s trip is to obtain medical treatment;

services provided for which no charge is normally made, in the absence of insurance;

transportation for the Covered Person's vehicle and/or other personal belongings;

Initial transport by ambulance following a Covered Medical Emergency occurring in the United States;

services incurred while serving in the armed forces of any country;

services required or obtained in any location which, due to war, insurrection, natural disaster or other reasons, is not
reasonably accessible to our designated service provider, unless approved in advance by us;

9. claim payments that are illegal under applicable law;

10. expenses which are paid or payable under any workers’ compensation law;

11. Medical care or services scheduled for Your or Your doctor’s convenience which are not considered an emergency.

Nv

PNA aw

Package:000033 of 100093

Except for the above this rider does not change the Policy or Certificate to which it is attached.

LIFE INSURANCE COMPANY OF NORTH AMERICA

bf biz

William J. Smith, President

Presiding Judge: HON KEN HOWARD (609287)

 

 

GA-00-2230¢.00
3
i
.
i
=
a
a
26
Filect 20-C1-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest  20-C#-00523 04/03/2020. ° © - FsfLofetta Crady, Hardin Circuit Clerk
|

 

20106101085002
 

Filed 2

Filgc 20-C1-00523 04/03/2026 Loretta Crady, Haredin Circuit Clerk
Atrue copy attest  20-C1-00523 04/03/2020 ‘s/Loretta Crady, Hardin Circus Clerk

Life Insurance Company of North America
1601 Chestnut Street

Philadelphia, Pennsylvania 19192-2235

MODIFYING PROVISIONS AMENDMENT
Subseriber: Whayne Supply Company Policy No.: OK 970307
Amendment Effective Date; January 1, 2019

This amendment is attached to and made part of the Policy specified above and the Certificates issued under it. Its
provisions are intended to conform this Policy ta the laws of the state in which the insured resides.

The Policy and any Certificates delivered under the Group Policy are amended as follows:

Arkansas residents:

1. Under the General Definitions section, the definition of Covered Accident does not include reference to an
“external” event.

2, adopted child, or a child under the charge, care or control of the Employee, Member for whom the Employee,
Member has filed a petition to adopt.

Connecticut residents:
1. The following benefit is added to the Schectule of Benefits section:
AMBULANCE BENEFIT

Basic Benefit Equal to the lesser of billed charges or rate established by the CT
Deot. of Public Health

Presiding Judge: HON, KEN HOWARD (609267)

saad

In the General Definitions section the definition of Hospital and Totally Disabled are replaced with the following:
Hospital An institution that meets all of the following:
. it is licensed as a Hospital pursuant to applicable law;
it is primarily and contimously engaged in providing medical care and treatment to

i

2

3, it s managed under the supervision of a staff of medical doctors;

4. it provides 24-hour nursing services by or under the supervision of a graduaic
registered nurse (R.N.);

it has medical, diagnostic and treatment facilities, with major surgical facilities on
its premises, or available on a prearranged basis;

6. it charges for its services.

Hospital shall include a Veteran’s Administration Hospital or Federal Government
Hospital and the requirement that a patient must incur an expense as an Inpatient shall
be waived.

“

The term Hospital does not include a clinic, facility, or unit of a Hospital for:

1. rehabilitation, convalescent, custodial, educational or nursing care;

2. the aged, drug addicts or alcoholics;

3. a Veteran’s Administration Hospital or Federal Government Hospital unless the
Covered Person incurs an expense.

a7

32075 Loretta Crady. Hardin Circuit Cierk

6-1-0 o4/6
Atruc copy attest  20-Ci-00523) / 04/93/2020 © =) * IsfLoretta Crady, Hardin Circuit Clerk

20106101085002

Package:000034 of 000093

Package | 600034 of 000093

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 36 of 97 PagelD #: 39
’ Filed 20-Cl-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest  20-C1-00523 04/03/2020 fs/Loretta Crady, Hardin Circuit Clerk

Totally Disabled or Toully Disabled or Total Disability means either:
Total Disability inabitity of the Covered Person who is currently employed to do any type of work
for which he is or may become qualified by reason of education, training or

experience; or

2. inability of the Covered Person who fs not currently employed to perform the
normal activities of a person of like age and sex and who is under the regular care
ofa Physician whe certifies that such person is Totally Disabled.

3. In the Eligibility and Effective Date Provisions, the Eligibility section is replaced with the following:

Eligibility

An Employee becomes eligible for insurance under this Policy on the date he meets all of the requirements of one
of the Covered Classes and completes any Eligibility Waiting Period, as shown in the Schedule of Benefits. A
Spouse and Dependent Children of an eligible Employee become eligible for any dependent insurance provided by
this Policy on the later of the date the Employee becomes eligible and the date the Spouse or Dependent Child
meets the applicable definition shown in the Definitions section of this Policy. No person may be eligible for
insurance under this Policy as both an Employee and a Spouse or Dependent Child at the same time. However,
this limitation will not apply when the Employee and the Spouse are employed by the same Employer and by
reason to their employment are both participating in a group insurance plan.

4. In the General Provisions section, the following provision is replaced:

Incontestability

|. Of This Policy or Participation Under This Policy

All statements made by the Subscriber to participate under this Policy are considered representations and not
warranties. No statement will be used to deny or reduce benefits or be used 2s. a defense to a claim, or to deny the
validity of this Policy or of participation under this Policy unless a copy of the instrument containing the statement
is, or has been, furnished to the Subscriber.

After two years from the Policy Effective Date, no such statement will cause this Policy to be contested.

2. Of A Covered Person's Insurance

All statements made by a Covered Person are considered representations end not warranties. No staternent will be
used to deny or reduce benefits or be used as a defense to a claim, unless a copy of the instrument containing the
statement is, cr has been, furnished to the claimant.

After two years from the Covered Person’s effective date of insurance, or from the effective date of increased
benefits, no such statement will cause insurance or the increased benefits to be contested except for lack of
eligibility for insurance.

ee — ts aie

in ihe event of death or incapacity, ihe beneficiary or representative shail be given a copy.

28
Pitea 20-Ci-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atruocapy atest  20-Cl-00523 , O4/092020 _  fslLoretta Crady, Hardin Cireuit Cluck

Package 000035 af 000093

Presiding Judge: HON KEN HOWARD (609287)

Package : 000035 of 600093

 

20106101085002

 
 

Filed
Atrue copy attest 20-C1-00523 04/03/2020 fsfLoretta Crady, Hardin Circuit Clerk

20-C1-00523 04/03/2020 Loretta Crady. Hardin Circuit Clerk

5. The following benefit is added to the Description of Benefits section:

Filed

20106101085002

AMBULANCE BENEFIT

We will pay the benefit shown in the Schedule of Benefits, subject to the following conditions and exclusions, if
the Covered Person requires ambulance services due to a Covered Injury resulting directly and independently of
all other causes from a Covered Accident.

The Covered Person must be transported by ambulance to a Hospital and admitted as an inpatient Any peyment

will be paid directly to the ambulance provider rendering such service if such provider has not received payment
for such service from any other source and includes the following statement on the face of each bill: "NOTICE:

This bill subject to mandatory assignment pursuant to Connecticut general statutes.”

in the event any Covered Person is covered under more than one policy, the Hospital Policy will be primary and
pay benefits.

Exclusions The exclusions that apply to this benefit are in the Common Exclusions Section.
GA-00-2212.07

The following Conversion Privilege section applies:

Conversion Privilege

J. Ifthe Covered Person's insurance or any portion of it ends for a reason other than non-payment of premium,
the Covered Person’s Age or those reasons described in Paragraph 2 below, the Covered Person may have Us
issue converted accident insurance on an individual policy or an individual certificate under a designated
group policy. The Covered Person may not apply for an amount greater than his coverage under this Group
Policy less the amount of any other group accident insurance for which he becomes eligible within 31 days
after the date coverage under this Group Policy terminated. The policy or certificate will not contain
disability or other additional benefits. The Covered Person need not show Us that he is insurable.

The Covered Person must apply for the individual policy within 31 days after his coverage under this Group
Policy ends and pay the required premium, based on Our table of rates for such policies, his Age and class of
risk.

The individual policy or certificate will take effect on the day following the date coverage under the Group
Policy ended. If the Covered Person dies during this 31-day period as the result of an accident that would
have been covered under this Group Policy, We will pay as a claim under this Group Policy the amount of
insurance that the Covered Person was entitled to convert. It does not matter whether the Covered Person
applied for the individual policy or ceztificate. If such policy or certificate is issued, it will be in exchange for
any other benefits under this Group Policy.

2. Ifthe Covered Person's insurance ends because this Group Policy is terminated or is arsended to terminate
insurance for the Covered Person's class, and he has been covered under this Group Policy for at least five
years, the Covered Person may have Us issue an individual policy or certificate of accident insurance subject
to the same terms, conditions and limitations listed above. However, the amount he may apply for will be
limited to the lesser of the following:

@. coverage under this Group Policy less any amount of group accident insurance for which he is eligible on
the date this Group Policy is terminated or for which he became eligible within 31 days of such
termination, or

b. $10,000.

29

-CHO0523 04/03/2020 Loretta Crady. Hardin Circuit Cierk

0-C
Atrue copy attest 20-C1-00523 =—-04700/2020 >. | ds fLotetta Crady. Hardin Circuit Clerk

Presiding Judge: HON KEN HOWARD (609287) Package:000036 of 000083

Package : 000036 of 000093

 
 

' Fijed 20-C1-00523 = 04/93/2020 Loretta Crady. Hardin Circuit Clerk

A truco copy attest  20-Cl-00523 04/03/2020 fsfLoretta Crady, Hardin Circuit Clerk
District of Columbia residents:
Under the General Definitions section, item 4 of the second paragraph of the definition of Dependent Child is replaced
with the following:

4. minor grandchildren, nieces, or nephews under the Employee's primary care, and if the legal guardian of the
‘minor grandchild, niece, or nephew, if other than the Employee, is not covered by an accident or sickness
policy. Here “primary care” means that the Employee provides food, clothing, and shelter, on a regular and
continuous basis, for the minor grandchild, niece, or nephew during the time the District of Columbia public
schools are in regular session.

Georgia residents:

Under the General Definitions section, item 2 of the first paragraph of the definition of Dependent Child is replaced
with the following:
2. Achild chall continue to he ineured un to and including age 26 20 long as the coverage of the Employee

SS So oe a eS eS ee ee ee

continues in effect, the child remains a dependent of the insured perent or guardian, and the child, in each
calendar year since reaching age 19, has been enrolled for five calendar months or more as a full-time student
at a postsecondary institution of higher leaming or, if not so enrolled, would have been eligible to be so
enrolled and was prevented fom being so enrolled due to Sickness or Injury.

Package 000037 of 600093

Louisiana residents:
1, Under the General Definitions section, the definition of Dependent Child is replaced with the following:

Dependent Chiki(ren) An Employee’s unmarried child who meets the following requirements:

1. A child from live birth to 21 years old;

2. Achild who is 21 of more years old but less than 26 years old, enrolled in a
school, including vocational, technical, vocation-technical, trade schools and
colleges, as a full-time student and primarily supported by the Employee,

3. A child who is 21 of more years old, primarily supported by the Employee and
incapable of self-sustaining employment by reason of mental physical
handicap.

hiid, for purposes of this provision, includes an Employee's:

eee eee eee rr es

natural child:

adopted child, beginning with any waiting period pending finalization of the
child's

stepchild who resides with the Employee;

al SB fe lene thee Fil acree in banal menedian 22 lame os the shit wenidae
Cis for Whe uit CANPIVY CS DS FORG! BUG UIO, 33 SS te Sis esiGes

with the Employee and depends on the Employee for financial
Financial support means that the Employee is eligible to claim the dependent
for purposes of Federal and State income tax returns.

§. unmarried grandchild who is under 21 years of age and who is in the legal
custody of and residing with the Employee.

2. Inthe Common Exchisions section, item 11 is replaced with the following:

Presiding Judga: HON. KEN HOWARD (609287)

~\ wre

1]. voluntary ingestion of any narcotic drug, poison, gas or fumes, unless prescribed or taken under the direction 2
of a Physician and taken in accordance with the prescribed dosage; 3
o
3
~
La]
:
&
=
u
a
a
30
Filed 20-Cl-00523 4604/03/2020 Loretta Crady. Hardin Circuit Clerk
Atruo copy attest 20-Cl-00523 g4tng/2020 - _ isilLoretta Crady, Hardin Crrcunt Clerk

 

 

 

20106101085002
 

 

Fifed 20-C1-00523 = 04/03/2020 Leretia Crady, Hardin Circuit Clerk
Atrio copy attest  20-C1-00523 04/03/2020 ‘sfLoretta Crady, Hardin Circuit Clerk

3. Inthe Administrative Provisions section, the following provision is replaced as follows:

Changes in Premium Rates

We may change the premium rates from time to time with at least 31 days advance written notice te the
Subscriber. If the rate increase is twenty percent or more there will be 45 days written notice which may be
waived for groups covering one hundred or more persons, provided this is agreed to by Us and the Policyholdes.
No change in rates will be made untit 12 months after the Policy Effective Date. An increase in rates will not be
made more often than once in a 12-month period. However, We reserve the right to change rates at any time if
any of the following events take place:

1. the terms of this Policy change;

2. the terms of the Subscriber's participation change;

3. adivision, subsidiary, affiliated company or eligible class is added or deleted from this Policy;

4. there is a change in the factors bearing on the risk assumed;

5. any federal or state law or regulation is amended to the extent it affects Our benefit obligation.

4. In the General Pravisions section, the following provisions are reptaced:

Policy Termination

We may terminate coverage on or after the first anniversary of the policy effective date as of any premium due
date. Subscriber may terminate coverage on any premium due date. Written notice by certified mail must be
given at least 60 days prior to such premium due date, Failure by Subscriber to pay premiums when dus or within

the grace period shall be deemed notice to Lis to terminate coverane st the envi of the nerind for which premiura

the grace period shalt be tice to Lig to terminate coversne at the endl of the for which premium
was paid, Cancellation for nonpayment of premium or failure to meet the requirements. for being a group will not
be subject to this 60 day requirement.

Termination will not affect a claim for a Covered Loss that is the result, directly and independently of all other
causes, of a Covered Accident that occurs while coverage was in effect.

Conformity with Statutes
Any provisions in conflict with the requirements of Louisiana or federal law that apply to this Policy are
automatically changed to satisfy the minimum requirements of such laws.

Massachusetts residents:
Under the Eligibility and Effective Date Provisions section, the following is added:

Continuation of Insurance after leaving the eroup

If a Covered Person leaves the group covered under the Policy, insurance for such Covered Person will be continued
until the earliest of the following dates:

1. 31 days from the date the Covered Person leaves the group;

2. the date the Covered Person becomes eligible for similar benefits.

Continuation of Insurance due to a Piant Closing or Partial Closing

If an Employee leaves the group due to termination of employment resulting from 2 Plant Closing or Partial Closing,
insurance for such Employee will be continued until the earliest of the following dates:

1. 90 days from the date of the Plant Closing or Partial Closing;

2. the date the Employee becomes eligible for similar benefits,

Defiaitions: For purposes of this provision:

Plant Closing means a permanent cessation or reduction of business at a facility which results or will result as
determined by the director in the permanent separation of at least 90% of the employees of said facility within a period
of six months prior to the date of certification or with such other period as the director shall prescribe, provided that
such period shall fail within the six month period prior to the date of certification.

Partial Closing means a permanent cessation of a major discrete portion of the business conducted at a facility which
results in the termination of a significant number of the employees of said facility and which affects workers and
communities in a manner similar to that of Plant Closings.

31

ae ke

Cot Anes A4ZInsanasA » laa a
: “IVUOL WA of CU Loretia Crady. mar nin Circitit Licre

ad
Ue

bo
cr]

Atrue econy atest = 20-Cl00523 768/03/2020- : . fsiLoretta Crady, Haren Circuit Clerk

 

20106101085002

Package 000038 of 000093

Presiding Judge: HON KEN HOWARD (609287)

Package ‘000038 of 000093

 

 
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 40 of 97 PagelD #: 43

     

' Filed 20-CI-00623 14/03/2020 Loretta Cracdy, Hardin Circint Clerk
Atrue capy attest 20-CI-00523 = 04/03/2020 fsiLoretta Crady, Hardin Carcunt Clerk
Missouri residents:

1. Under the General Definitions section, the definition of Covered Accident does not include reference to an
“external” event.

2. Under the General Definitions section, the definition of Totally Disabled or Total Disability means either:
a) the inability of the Covered Person who is currently employed to perform the materist and substantial duties

of the Covered Person's occupation for a period of at least twelve months. After the initial benefit period, total BY
disability shall mean the Covered Person's inability to perform the material and substantial duties of any 3
occupation for which the Covered Person is qualified by education, training or experience; or :
d) the inability of the Covered Person who is not currently employed to perform all of the activities of daily a
living including eating, transferring, dressing, toileting, bathing, and continence, without human supervision 2
or assistance. 3
@
Montana residents: 3
a
Under the General Definitions section, the definition of Sickness is replaced with the following:
Sickness A physical or mental illness including pregnancy
:
>
a
=z
G
x
z
3
=z
ii
2
=
>
2
é
%
3
é
Filect 20-C1-00523 04/03/2020 32 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest  20-Cl-00523) 04/93/2020 == fsiLoretta Crady, Hardin Circuit Clark

 

20106101085002
' Filed 20-C!.00523 04/03/2026 Loretta Crady. Hardin Circuit Clerk
Alrue copy attest 20-Cl-00523 04/03/2020 /s/Loretta Crady, Hardin Circuit Clerk

New Hampshire residents:

1. Under the General Definitions section, the definition of Covered Accident does not include reference to an
“external” event.

2. Ifapplicable, the definition of Emergency Room Treatment is replaced with the following:

Emergency Room Treatment | Emergency medical services and care given in a Hospital as an out or
inpatient, for a sudden, unexpected onset of a medical condition that manifests
itself by symptoms of sufficient severity that in the absence of immediate
medical attention could be expected to result in any of the following:

i. serious jeopardy to the covered Employee's health;
2. serious impairment to bodily functions; or
3. serious dysfunction of any bodily organ or part.

3. The definition of Hospital is replaced with the following.

Package: 0060450 of 000093

Hospital An institution that meets all of the following:

it is operated pursuant to applicable law;

it is primarily and continuously engaged in providing medical care and
treatment to sick and injured persons;

tt fo mananed under the smemicion afc ataff af madinal dnctore:

2h Se PERG CARER WES SEREREWS SEE CAEP US F ESEUER APE GE OPUKEE A SR BRENNER Sere ry

it provides 24-hour nursing services by or under the supervision of a

N=

facilities on its premises, or available on a prearranged basis;
it charges for its services.

Hospital shall include a Veteran's Administration Hospital or Federal

Government Hospital and the requirement that a patient must incur an expense
as an Inpatient shall be waived.

fs - PY

yh en Hospital does not include a clinic, facility, or unit of'a Hospital for:

1. rehabilitation, convalescent, custodial, educational or nursing care;

2, the aged, drug addicts or alcoholics;

3. a Veteran’s Administration Hospital or Federal Government Hospitals
unless the Covered Person incurs an expense.

Presiding Judge’ HON. KEN HOWARD (609287)

: 000040 of 000033

Package

33

Filed 1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk

ih

0-C}
O-Ct-00523 «aa0sRaag . .” dsiLaretia Crady, Hardin Circuit Clerk

Afrue capy attest 2

 

a se SS Aa
20106101085002
 

« Filed 20-Cl-00523 04/03/2020 Loretta Crady. Hardin Circuit Clerk
Atrue copy attest  20-Cl-00523 04/03/2020 isfLoretta Crady. Hardin Circuit Clerk

South Carolina residents:

1. Under the General Definitions section, the definition of Covered Accident does not include reference to an
"external™ event.

2. Under the Claim Provisions, the following changes are made.

a. The Claimant Cooperation Provision does not apply.

b. The provision titled Physical Examination and Autopsy is replaced with the following:
Physical Examination and Autopsy
We, at Our own expense, have the right and opportunity to examine the Covered Person when and as often as
We may reasonably require while a claim is pending. If.an autopsy is performed, it will be in the State of
South Carolina and during the period of contestability unless prohibited by law.

¢. The provision titled Legal Actions is replaced with the following:
Legal Actions
No action at law or in equity may be brought to recover under this Policy fess than 60 days after written or
authorized electronic proof of loss has been furnished as required by this Policy. No such action will be
brought more than six years after the time such written proof of loss must be furnished.

Package:000041 of 000093

3. Under the General Provisions, the following changes are made.
The Multiple Certificates provision does not apply.

South Dakota residents:

Under the Common Exciusions section, the following changes are not permitted:

1. the Covered Person being legally intoxicated as determined according to the laws of the jurisdiction in which
the Covered Accident occurred;

2. the Covered Person being Intoxicated. “Intoxicated” means having a blood alechol level of .08 or higher;

3. the Covered Person operating a motorized vehicle while under the influence of alcohol or drugs as defined
according to the laws of the jurisdiction in which the Accident occurred;

4. voluntary ingestion of any narcotic, drug, poison, gas or fumes, unless prescribed or taken under the direction
of'a Physician and taken in accordance with the prescribed dosage;

5. occupational injuries for which benefits are aot paid under the Workers’ Compensation Law or any similar

6

. operating any type of vehicle while under the influence of alcohol or any drug , narcotic or other intoxicant
including any prescribed drug for which the Covered Person has been provided a written warning against
operating a vehicle while taking i it. Under the influence of alcohol, for | purposes of this exclusion, means
intoxicated, as defined by the law of the state in which the Covered Accident occurred;

7. the Covered Person was driving a Private Passenger Automobile at the time of the Covered Accident that
resulted in the Covered Loss; and he was intoxicated, as that term is defined by the laws of the state in which

the Mnwared A anitant nner
Ee Rr ts CR Oe

Presiding Judge: HON KEN HOWARD (609287)

Package - 000041 of 000093

34
Filnd 2 0623 04/02/2620 Loretta Crady, Hardin Circuit Clerk

Qo
Atrue copy attest 20-Cl-00523  704/03/2020 ° 2 -. Jstloretta Cracdy, Hardin Circuit Clerk

 

|

 

20106101085002
 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 43 of 97 PagelD #: 46

. Fited 20-Cl-00523 8 §=©04/03/2026 Loretta Crady. Hardin Circuit Clerk
Atrue copy attest 20-Cl-00523 04/03/2020 fs/Loretta Crady, Hardin Circuit Clerk
Texas residents:

Under the General Definitions section, the definition of Dependent Child is replaced with the following:

Dependent Child(ren) An Employee’s unmarried child who meets the following requirements:
1. Achild from live birth to 26 years old. The initial coverage period for
newborn children shall continue for a period of at least 31 days.
2. Achild who is 26 or more years old, chiefly dependent on the Employee for
support and maintenance and incapable of self-sustaining employment by
reason of mental or physical disability.

A child, for purposes of this provision, includes an Employee's:

1, natural child;

2. adopted child, including a child for whom the Employee is a party to a suit to
seek the adoption of the child. It also means the adopted child of the
Employee's Spouse provided the child is living with, and is financially
dependent upon the Employee;

3. grandchild of the Employee who is a dependent on the Employee for federal
income tax purposes at the time the application for coverage of such
grandchild is made;

4. child for whom the Employee is required to provide medical support under
court order;

5. stepchild who resides with the Employee and is financially dependent upon the

Pachage:000042 of 000093

Employee;

6. child for whom the Employce is the court-appointed legal guardian, as long as
the child resides with the Employee and depends on the Employee for
financial support. Financial support means that the Employee is eligible to
claim the dependent for purposes of Federal and State income tax returns.

Vermont residents:

Ta the extent the Policy provides insurance coverage to a spouse, the identical consideration must be applied to same
sex marriages and civil unions. The language is as follows:

1. Civil Union Partner means:
a. A person with whom the Employee has a registered civil union under Vermont law which imposes obligations
on the parties substantially similar to marriage. Such person will continue to be recognized as a Civil Union
Partner unless and until: (1) the civil union is dissolved under applicable law; or (2) either the Employee or
the Civil Union Partner marries another person.

Presiding Judge: HON. KEN HOWARD (609287)

2. Spouse means:
a. “Lawful spouse" and includes a lawful spouse of the same sex.
b. This also includes a partner to a civil union recognized under Vermont Law.

:
&
a
z
°
o
a
at
te
a
35 oo
Filed 20-Cl-00523 04/03/2020 Loretta Crady. Hardin Circuit Cterk
A true copy altest 20-C1-00523 O4Q312020 ©», ou tstLoretta-Crady, Hardin Circuit Clerk

 

20106101085002
  

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 44 of 97 PagelD #: 47

 

. Fated 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circust Clerk
Atnie copy attest  20-C1-00523 = 04/03/2020 fsiLoretta Crady, Hardin Circuit Clerk
West Virginia residents:
1. Under the General Definitions section, the definition of Covered Accident does not include reference to an
“external” event.

2. Under the General Definitions section, the definition of Hospital does not require that an institution be licensed as
a Hospital pursuant to applicable law, but does require that an institution operate pursuant to applicable law.

3. Under the General Definitions section, the definition of Totally Disabled or Total Disability is replaced with the
following:
Totally Disabled or Teta! Disability
Totally Disabled or Total Disability means either:
1. inability of the Covered Person who is currently employed to perform substantially all of the material duties
of his job, or any other job for which he is or may become qualified by reason of education, training or

2 inability of the Covered Person who is not currently employed to perform all of the activities of daily living
including esting, transferring, dressing, toileting, bathing, and continence, without human supervision or
assistance.

Package:000043 of 000093

Signed for the
Life Insurance Company of North America

Wl. ff peed

5

&

3

William J. Smith, President o

<

GA-00-3000.00 g
z

w

vd

z

Qa

=

i

Uu

2

"7

2

3

o

a

:

o

3

i

g

a

oa]

%

a

36
Citra 20-C1-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrie copy attest  20-C1l00523 04/03/2020 © °°. siLorpfia Crady, Hardin Circuit Clerk

 

 

20106101085002
 

. Fidect
A true copy attest

20-C1-00523 = 04/03/2020
20-C1-00523 = 04/03/2020

Loretta Crady, Hardin Circuit Clerk
isiLoretta Crady, Hardin Circurt Clerk

Filad
Peg

 

SUPPLEMENTAL INFORMATION
for

Whayne Supply Company Insurance Plan (“Pian”)

required by the Employee Retirement
inceme Secerity Act of 1974

Asa Pian participant in Whayne Supply Company's Pian, you are entitled to certain information, rights and protection
under the Employee Retirement Income Security Act of 1974 (ERISA),

The benefits described in your Certificate are provided under a group insurance Policy issued by the Insurance Company.
The Policy is incorporated into the Plan. The Certificate, along with the following Supplementz] Information, makes up the
Summary Plan Description as required by ERISA.

IMPORTANT INFORMATION ABOUT THE PLAN

® The Plan is established and maintained by Whayne Supply Company, the Plan Sponsor.
* The Employer identification Number (EIN) is 610401854.
® = The Plan Number is: 504.

® = The Insurance Plan is administered directly by the Pian Administrator with benefits provided, in accordance with the
provisions of the group insurance contract, OK 970307 (“Policy”), issued by LIFE INSURANCE COMPANY OF
NORTH AMERICA (“Insurance Company”).

Whayne Supply Company
10001 Linn Station Road
Lousiville, KY 40223
502-774-4441

* The Plan Administrator is:

The Plan Administrator has authority to contro] and manage the operation and administration of the Plan.

® = The Plan Sponsor may terminate, suspend, withdraw or amend the Plan, in whole or in part, at any time, subject to the
applicable provisions of the Policy. (Your rights upon termination or amendment of the Pian are set forth in your
Certificate.)

o The agent for service of legal process is the lan Administrator.

© = The Plan of benefits is financed by the Employer and Employees,
© = The date of the end of the Plan Year is December 31.
YOUR RIGHTS AS SET FORTH BY ERISA

Asa participant in the Plan you are entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all plan participants shall be entitled to:

0823 04/03/2020

C10
C1-00523 04/03/2020

zg

20
Atrue copy attest  20- fLoretta Crady, Hardin Circuit Clerk

 

20106101085002

Package:000044 of 000093

Presiding Judgo: HON: KEN HOWARD (609267)

Package : 000044 of 000003

 
 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 46 of 97 PagelD #: 49

Fed 20-ClL-00523 04/03/2020 Loretta Crady, Hardin Circuit Clark
Alrue copy attest 20-C1-00523 04/03/2020 fsiLoretta Crady, Hardin Circuit Clerk

Receive Information About Your Plan and Benefits

Examine, without charge, at the plan administrator's office and at other specified locations, such as worksites and union
halls, all documents governing the plan, including insurance contracts and collective bargaining agreements, and a copy of
the latest annual report (Form 5500 Series) filed by the plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefit Security Administration.

Obtain, upon written request to the plan administrator, copies of documents governing the operation of the plan, mcluding
insurance contracts and collective bargaining agreements, and copies of the latest annual report (Form 5500 Series) and
updated summary plan description. The administrator may make a reasonable charge for the copies.

Receive a summary of the plan's annual financial report. The plan administrator is required by law to furnish each
pasticipant with a copy of this summary annual report.

Prudent Actions by Pian Fiduciaries

In addition to creating rights for plan participants ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate your plan, called “fiduciaries” of the plan, have a duty to
do so prudently and in the interest of you and other plan participants and beneficiaries. No one, including your employer,
your union, or any other person, may fire you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA,

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part, you have 2 right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to appeal any denial, all within certain time
schedules,

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you request a copy of plan
documents or the latest annual report from the plan and do not receive them within 30 days, you muy file suit in a Federal
court. In such a case, the court may require the plan administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of rexsons beyond the control of the
administrator. If you have a claim for benefits which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. If it should happen that plan fiduciaries misuse the plan's money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of Labor, or you may file suit in a Federal court.
The court will decide who should pay court costs and legal fees. If you are successful the court may order the person you
have sted to pay these costs and fees, If you lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

Assistance with Your Questions

Statement or about your rights under ERISA, or if you need assistance in obtaining documents from the plan administrator,
you should contact the nearest office of the Employee Benefit Security Administration, U.S. Department of Labor, listed in
your telephone directory or the Division of Technical Assistance and Inquiries, Employee Benefit Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the publications hotline of the Employee Benefit
Security Administration.

WHAT YOU SHOULD DO AND EXPECT IF YOU HAVE A CLAIM

for benefits under the Plan. The insurance Company shall have the authority, in its discretion, to interpret the terms of the
Plan, to decide questions of eligibility for coverage or benefits under the Plan, and to make any related findings of fact. All
decisions made by the Insurance Company shall be final and binding on Participants and Beneficiaries to the ful! extent
nermitted hy annlirehia law

38
Fito - 270-Cl1-00523 64/03/2020 Loretta Crady. Hardin Circuit Clerk
Atrue copy attest  20-C1-00523s gaoayz020 | | “isfLoretta Crady, Hardin Circuit Clerk

 

Package:000045 of 900093

Presiding dudge- HON KEN HOWARD (609287)

Package 000045 of 000093

 

20106101085002

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 47 of 97 PagelD #: 50

. Filed 20-C1-00523 04/03/2020 Loretta Crady. Hardin Circuit Clerk
Atruc copy attest 20-CJ-00523 04/03/2020 isfLoretta Crady, Hardin Cireuit Clork

Claims for Disability Benefits (applies to all claims filed on or after April 1, 2018)

A disability “claim” is any claim which requires a determination of disability by the Insurance Company regardless of the
type of policy under which it arises (for example, short/long term disability, waiver of premium, etc.). A disability claim is
“filed” as of the date the Insurance Company first receives, in writing (including electronically) or by telephone (through
the Insurance Company's intake department), notice that a claimant is seeking disability benefits under the Policy. The
notice of claim received should provide the date of disability/loss, the claimant's name and address, and the group Policy
holder's name and address. Properly filed claims will be decided with independence and impartiality.

The Insurance Company has 45 days from the date it receives a claim for disability benefits to determine whether or not
benefits are payable in accordance with the terms of the Policy. The Insurance Company may require more time to review
the claim if necessary due to matters beyond its control. The review period may be extended for up to two additional 30
day periods. If this should happen, the Insurance Company must provide its extension notice in writing before expiration of
the current decision period, explaining the circumstances requiring extension and the date a decision is expected. Ifthe
extension is made because additional information must be furnished, the claimant has 45 days within which to provide the
requested information and the time for the Insurance Company's decision shall be tolled (stopped) from the date on which
the notification of the extension was sent until the date the Insurance Company receives the claimant’s response or upon the
date the requested information is required to be furnished expires, whichever is sooner.

During the review period, the Insurance Company may require 2 medical examination of the claimant, at its own expense,
of additional information regarding the claim. If a medical examination is required, the Insurance Compeny will notify the
claimant of the date and time of the examination and the physician's name and location. If additional mformation is
required, the Insurance Company wiil notify the claimant, in writing, stating what information is needed and why it is
needed.

If the claim is approved, the Insurance Company will pay the appropriate benefit. If the claim decision is adverse, in whole
or in part, the Insurance Company will provide written or electronic notice which will include the following information:

. The specific reason(s) for the decision;

Specific reference to the Policy provision(s) on which the decision was based;

: i the claim, and the reason this information is necessary;

. A description of the review procedures and the time limits applicable to those procedures, including a statement of the
cisimant's right to bring a civil action under section 502(a) of ERISA after the claimant appeals and after the claimant
receives an adverse decision on appeal;

5. A discussion of the decision, including an explanation of the basis for disagreeing with or not following: (i) the views
presented by the claimant to the Insurance Company of the health care professionals treating the claimant and
vocational professionals who evaluated the claimant; (ii) the views of medical or vocational experts whose advice was
obtained on behalf of the Insurance Company in connection with the claimant's adverse benefit decision, without
regard to whether the advice was relied upon in making the benefit decision; and (iii) a disability decision regarding the
claimant presented by the claimant to the Insurance Company made by the Social Security Administration;

6. Either the specific internal rules, guidelines, protocols, standards or other similar plan criteria the Insurance Company
relied upon in making the decision, or, alternatively, a statement that such rules, guidelines, protocols, standards or
other similar plan criteria do not exist;.

7. Mfthe adverse decision is based upon medical necessity or experimental treatment or similar exclusion or limit, either
an explanation of the scientific or clinical judgment for the decision, applying the terms of the Policy to the claimant’s
medical circumstances, or a statement that such explanation will be provided free of charge upon request;

8. A statement that the claimant is entitled to receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for benefits; and

9. A notice provided in a culturally and linguistically appropriate manner, to the extent required by ERISA.

iit
a
Ab
Hi
i

39
Filed 20-C1-00523 =. 0.40.32020 Lorotta Crady, Hardin Circuit Clerk
Atrug copy aliest 20-C100523 8 a0d/03/2020 °° | ésALoretta Crady. Hardin Circuit Clerk

Prosiding Judge: HON. KEN HOWARD (609267) Package: 000046 of 000093

. 090046 of 000093

Package

 

a a a

 

20106101085002
 

Fyled 20-Cl-00523 =.04/03/2020 Loretta Crady. Harlin Cireiit Clerk
A true copy attest = 20-C1-00523 04/03/2020 isiLoretta Crady, Hardin Circuit Clerk

Appeal of Denied Disability Ctatms (applies to all claims filed on or after April 1, 2018)

Whenever a claim decision is fully or partially adverse, unless ERISA provides otherwise, the claimant must appeal once to
the Insurance Company. As part of the claimant’s appeal, the claimant may receive, upon request, free of charge, copies of
all documents, records, and other information relevant to the claim for benefits, and the claimant may submit to the
Insurance Company, written comments, documents, records, and other information relating to the claim. The review will
take into account all comments, documents, records and other information the claimant submits related to the claim,
without regard to whether such information was submitted or considered in the initial claim decision. Once an appeal
request has been received by the Insurance Company, a full and fair review of the claim appeal will take place.

A written request for appeal must be received by the Insurance Company within 180 days from the date the claimant
received the adverse decision. If an appeal request is not received within that time, the right to appeal will have been
waived. The Insurance Company has 45 days from the date it receives a request for appeal to provide its decision. Under
special circumstances, the Insurance Company may require more time to review the claim and can extend the time for
decision, once, by an additional 45 days. If this should happen, the Insurance Company must provide the extension notice,
in writing, before expiration of the initial decision period, indicating the special circumstances and the date a decision is
expected. If the extension is made because additional information must be furnished, the claimant has 45 days within which
to provide the requested information and the time for the Insurance Company’s decision shall be tolled (stopped) from the
date on which the notification of the extension was sent until the date the Insurance Company receives the claimant’s
response or upon the date the requested information is required to be furnished expires, whichever is sooner.

The review will aive no deference to the orizinal claim decision, The review will not he made bu the nersan wha wads the

SST ST SSE VE SES BS Ute Sue Menem es Wesetres Ger RSEte WAR PEESUEe WEUNERES SPWerewress 6 REPL Se Srey FF ES Cre Le Eber Sy MLR BPE TE VOR BEERS Mae

initial claim decision, or a subordinate of that person. When deciding an appeal based in whole or in: part upon medical
judgment, the Insurance Company will consult with a medical professional having the appropriate training and

in the field of medicine involved in the medical judgment. Any medical or vocational experts consulted by the Insurance
Company for the review will be identified and will not be the expert who was consulted during the initial claim decision or
a subordinate of that expert.

During the appeal, the Insurance Company may require a medical examination of the claimant, at its own expense, or
additional information regarding the claim. Ifa medical examination is required, the Insurance Company will notify the
claimant of the date and time of the examination and the physician's name and location. If additional information is
required, the Insurance Company will notify the claimant, in writing, stating what information is needed and why it is
needed.

Before the Insurance Company issues an adverse benefit decision on appeal, if the Insurance Company considered, relied
upon, or generated any new or additional evidence in connection with the claim, and/or if the Insurance Company intends to
rely on any new or additional rationale in connection with that review, then such evidence and/or rationale will be provided
to the claimant, free of charge, as soon as possible and sufficiently in advance of the date that the decision on appeal is
required to be made, giving the claimant a reasonable opportunity to respond.

If the claim is apneoved, the Insurance Commany will nay the annronriate benefit, If the claim decision on anneal ig

aam ss ee ee ee ee ee: ee er a ree ee PRETEEN Eee Wan Sage wrens eae

adverse, in whole or in part, the Insurance Company will provide written or electronic notice that includes:

|. The specific reason(s) for the decision;

2. Specific reference to the Policy provision(s) on which the decision was based;

3. A Statement that the claimant is entitled to receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for benefits;

4. A statement describing any voluntary appeal procedures offered, and the claimant's right to obtain the information
about those procedures;

5. A statement of claimant’s right to bring a civil action under section 502(a) of ERISA, including a description of any
applicable contractual limitations period that applies to the claimant's right to bring such an action, and the calendar
date on which the contractual limitations period expires for the claim;

20106101085002

 

Package:000047 of 000693

Prasiding Judge: HON. KEN HOWARD (609287)

Package : 000047 of 600083

 
  

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 49 of 97 PagelD #: 52

' Filed 20-Cl-00523 = 04/03/2020 Loretta Crady. Hardin Circint Clerk
Atruc copy attest 20-Cl-G0523) 04/03/2020 ‘s/Loretta Crarly, Hardin Circuit Cierk

6. A discussion of the decision, including an explanation of the besis for disagreeing with or not following: (i) the views
presented by the claimant to the Insurance Company of the health care professionals treating the claimant and
vocational professionals who evaluated the claimant; (ti) the views of medical or vocational experts whose advice was
obtained on behalf of the Insurance Company in connection with the adverse decision, without regard to whether the
advice was relied upon in making the adverse decision; and (iii) a disability decision regarding the claimant presented
by the claimant to the Insurance Company made by the Social Security Administration;

7. Either the specific intemal rules, guidelines, protocols, standards or other similar plan criteria the Insurance Company
telied upon in making the decision, or, alternatively, a statement that such rules, guidelines, protocols, standards or
other similar plan criteria do not exist,

8. if the adverse decision is based upon medical necessity or experimental treatment or similar exclusion or limit, either
an explanation of the scientific or clinical judgment for the decision, applying the terms of the Policy to the claimant's
medical circumstances, or a statement that such explanation will be provided free of charge upon request; and

9. A notice provided in a culturally and linguistically appropriate manner, to the extent required by ERISA.

Claims for Non-Disability Benefits (applies to all claims filed on or after April 1, 2018)

A non-disability “claim” is any claim which does not require a determination of disability by the Insurance Company
regardless of the type of policy under which it arises (for example, a death claim, an accident claim, etc.). A non-disability
claim is “filed” as of the date the Insurance Company first receives, in writing or by telephone (through the Insurance
Company’s intake department), notice that a claimant is seeking benefits under the Policy. The notice of claim should
include the group Policy holder’s name, the Policy and Certificate number and the claimant's name and address.

The Insurance Company has 90 days from the date the claim is filed to determine whether or not benefits are payable in
accordance with the terms of the Policy. The Insurance Company may require more time to review the claim if special
circumstances exist. The review period may be extended for up to one additional 90 day period. If this should happen, the
{ingurance Company will provide the extension notice in writing, before expiration of the initial decision period, indicating
the special circumstances and the date a decision is expected.

During the review period, the Insurance Company may require a medical examination of the claimant, at its own expense,
or additional information regarding the clsim. If a medical examination is required, the Insurance Company will notify the
claimant of the date and time of the examination and the physician's name and location. if additional information is
required, the Insurance Company must notify the claimant, in writing, stating what information is needed and why it is
needed.

If the claim is approved, the Insurance Company will pay the appropriate benefit. If the claim decision is adverse, in whole
or in part, the Insurance Company will provide written or electronic notice which will include the following information:

1. The specific reason(s) for the claim decision;

2. Specific reference to the Policy provision(s) on which the decision was based;

3. A description of any additional information required to perfect the claim, and the reason this information is necessary;
and

4. A description of the review procedures and the time iimits applicable to those procedures, inciuding a stetement of the
claimant's right to bring a civil action under section 502(a) of ERISA after the claimant appeals and after the claimant
receives an adverse decision on appeal.

Appeal of Denied Non-Disability Ctaims (applies to all claims filed on or after April 1, 2018)

Whenever a claim decision is fully or partially adverse, the claimant must appeal once to the Insurance Company. As part
of the claimant’s appeal, the claimant may receive, upon request, free of charge, copies of all documents, records, and other
information relevant to the claim for benefits, and the claimant may submit to the Insurance Compary, written comments,
documents, records, and other information relating to the claim. The review will take into socount all comments,
documents, records and other information the claimant submits related to the claim, without regard to whether such
information was submitted or considered in the initial claim decision. Once an appeal request has been received by the
Insurance Compeny, a full and fair review of the claim appeal will take place.

41
Filed 20-Cl-00523 04/03/2020 Loretta Crady Hardin Circuit Clerk
Atrue copy attest 20-C100523 04/03/2020. | | * AfLoretta Crady, Hardin Circuit Clerk

   

Package:000048 of 000003

Prasiding Judge: HON. KEN HOWARD (609287)

Package 600048 of 000093

 

20106101085002

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 50 of 97 PagelD #: 53

‘ Failed 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest  20-Cl-00523 04/03/2020 ‘sfLoretta Crady, Hardin Circuit Clerk

A written request for appeal must be received by the Insurance Company within 60 days from the date the claimant
received the adverse decision. If an appeal request is not received within that time, the right to appeal will have been
waived. The Insurance Company has 60 days from the date it receives a request for appeal to provide its decision. Under
special circumistances, the Insurance Company may require more time to review the claim and extend the time for decision,
once, by an additional 60 days. If this should happen, the Insurance Company will provide the extension notice, in writing,
before expiration of the initial decision period, indicating the special circumstances and the date a decision is expected.

If the appeal decision is adverse, in whole or in part, the Insurance Company will provide written or electronic notice that
includes:

The specific reason(s) for the claim decision;

Specific reference to the Policy provision(s) on which the decision was based;

A statement that the claimant is entitled to receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for benefits;

A statement describing any voluntary appeal procedures offered, and the claimant’s right to obtain the information
about those and

A statement of the claimant's right to bring a civil action under section 502(a) of ERISA.

yoy eye

42
Fifer 20-Ct-00623 8 §=©60.4/03/2020 Loretta Crady. Hardin Circuit Clerk
Atruacony attest  20-Ct-00523 D4MM3/2020 °°, ' fsiLeratty Cridy Hardin Circuit Clerk

20106101085002

Presiding Judge: HON. KEN HOWARD (609287) Package 000049 of 000093

; 000048 of 000053

Packaga

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 51 of 97 PagelD #: 54

‘ Filed 20-Ct-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest 20-Cl-00523 04/03/2020 is/Loretta Crady. Hardin Circiurt Clork
UNDERWRITTEN BY:

LIFE INSURANCE COMPANY OF NORTH AMERICA
a Cigna company
Class 3
06/2019
Cigna.
Filed 20-Cl-00523 =04/03/20206 Loretta Crady. Hardin Circuit Clerk
Atrue copy attest  20-C1-00523 04/03/2020. ; ‘sfLaretta Crady. Hardin Circuit Cierk

Package:000050 of 000083

Presiding Judgo: HON. KEN HOWARD (609287)

Package . 000050 of 000093

 

20106101085002

 
 

‘ Filed 20-Cf-00523 = =—04/03/2020 Loretta Crady, Hardin Circurt Clerk
A true capy attest 20-Ci-00523 04/03/2020 fs'Loretta Crady, Hardin Circuit Clerk

NOTICE CONCERNING COVERAGE
LIMITATIONS AND EXCLUSIONS UNDER THE LIFE AND
HEALTH INSURANCE GUARANTY ASSOCIATION ACT

Residents of this state who purchase life insurance, annuities or health insurance should know that the insurance
companies licensed in this state to write these types of insurance are members of the Missouri Life and Health
Insurance Guaranty Association. The purpose of this association is to assure that policy-holders will be protected,
within limits, in the unlikely event that a member insurer becomes financially unable to meet its obligations. If
this should happen, the guaranty association will assess its other member insurance companies for the money to
pay the claims of insured persons who live in this state and, in some cases, to keep coverage in force. The
valuable extra protection provided by these insurers through the guaranty association is not unlimited, however.
And, as noted in the box below, this protection is not a substitute for consumers’ care in selecting companies that
are well-managed and financially stable.

 

===

The Missouri Life and Health Insurance Guaranty Association may not provide coverage for this policy. If
coverage is provided, it may be subject to substantial limitations or exclusions, and require continued
residency in Missouri. You should not rely on coverage by the Missouri Life and Health Insurance Guaranty

 

Association in selecting an insurance company or in selecting and insurance policy. Coverage is NOT
provided for your policy or any portion of it that is not guaranteed by the insurer or for which you have
assumed the risk, such as a variable contract sold by prospectus. Insurance companies or their agents are
required by law to give or send you this notice. However, insurance companies and their agents are
prohibited by law from using the existence of the guaranty association to induce you to purchase any kind of
insurance policy.

YOU MAY CONTACT EITHER THE ASSOCIATION OR THE MISSOURI DEPARTMENT OF
INSURANCE AT THE FOLLOWING ADDRESSES SHOULD YOU HAVE ANY QUESTIONS
REGARDING THiS NOTICE,

 

The Missouri Life and Health Insurance Guaranty Association

994 Diamond Ridge, Suits 102

Jefferson City, MO 65109

Missouri Department of Insurance
P.O. Box 690 -
Jefferson City, MO 65102-0690

 

 

 

The state law that provides for this safety-net coverage is called the Missouri Life and Health Insurance Guaranty
Association Act. Below is a brief summary of this law's coverages, exclusions and limits. This summary does
not cover all provisions of the law; nor does it in any way change anyone's rights or obligations under the act or
the rights or obligations of the guaranty association.

Generally, persons will be covered if they live in this state, and hold a life or health insurance contract or annuity,
or a certificate under a group policy or contract. However, not all individuals with a right to recover under life or
health insurance policies or annuities are protected by the Act. A person is not protected when:

L The person is eligible for protection under the laws of another state.

z. he person purchased the insurance from a company that was not authorized to do business in this state;
3. ‘The policy fs issued by an organization which is not a member insurer of the assoctations or

4 The person does not live in this state, except under limited circumstances.

Fate! 20-C1-00523 04/03/2020

Ateus copy attest = 20-Cl-00523 = G4/0302020.. - isiLoratta Crady, Hardin Circuit Clerk

-”

 

20106101085002

Prasiding Judge: HON. KEN HOWARD 609287) Package:000051 of 000093

Package 000051 of 000093

 
. Fyleod

A true copy attest

TL-004279

TL-00-60000.NM

A trae copy attest

 

20106101085002

20-Cl-00523
20-C|-00523

New Mexico residents:

2?0-C1-0062%

2U-Li-Uloes

20-C1-00523

04/03/2020
04/03/2020

Loretta Crady, Hardin Circurt Clerk
‘siLoretta Crady, Hardin Circuit Clerk

Additionally, the Association may not provide coverage for the entire amount a person expects to receive from the
policy. The Association does not provide coverage for any portion of the policy where the person has assumed
the risk, for any policy of reinsurance (unless an assumption certificate was issued), for interest rates that exceed a
specified average rate, for employers’ plans that are self-funded, for parts of plans that provide dividends or
credits in connection with the administration of policy, or for unallocated annuity contracts (which are generally
issued to pension plan trustees).

The Act also limits the amount the Association is obligated to pay persons on various policies. The Association
does not pay more than the amount of the contractual obligation of the insurance
not have to pay more than three hundred thousand dollers ($300,000) in death benefits for any one life regardless
of the number of policies that insure that life. The Association does not have to pay amounts over ane hundred
thousand dollars ($100,000) in cash surrender or withdrawal benefits on one life regardless of the number of
policies insuring that individual. For health insurance benefits, the Association is not obligated to pay over one
hundred thousand dollars ($100,000) including net cash surrender and withdrawal benefits. On an annuity
contract, the Association is not liable for over one hundred thousand dollars ($100,000) in present value. Finally,
the Association is never obligated to pay more than a total of three hundred thousand dollars ($300,000) for any
one insured for any combination of insurance benefits.

IMPORTANT NOTICES
GROUP ACCIDENT

N4iow2n7o

weer Sieve.

o4/o312020 |

If a Covered Person resides in one of the following states, the important notice will apply.

This type of plan is NOT considered "minimum essential coverage" under the Affordable
Care Act (ACA) and therefore does NOT satisfy the individual mandate that you have health
insurance coverage. If you do not have other health insurance coverage, you may be subject
to a federal tax penalty. Please consult your tax advisor.

Lrrattn Craduo Mardin Mirrcesit Chord
BOSH Uracy, Marcin Lirceit Lierk

ist oretts Crady. Hardin Circtiet Clerk

. The Association does

 

Package 600052 of 060093

Presiding Judge HON. KEN HOWARD (609287}

Packages 000052 of 006093

 

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 54 of 97 PagelD #: 57
. Filed 20-Cl-00523 8 =©64/05/2020 Loretta Grady, Hardin Circutt Clerk
Atrue capy attest = 20-C1-00523 = 0403/2020 isiLoretta Crady, Hardin Circuit Clerk

Life Insurance Company of North America
1601 Chestnut Street, Philadelphia, Pennsylvania 19192-2235
A Stock Insurance Company

 

GROUP ACCIDENT POLICY
POLICYHOLDER: Trustee of the Group Insurance Trust for
Employers in the Services Industry
POLICY NUMBER: OK980417
POLICY EFFECTIVE DATE: January 1, 2017

POLICY ANNIVERSARY DATE: January 1
STATE OF ISSUE: Delaware
This Policy describes the terms and conditions of insurance. This Policy goes into effect subject to its applicable terms and

conditions at 12:01 AM on the Policy Effective Date shown above at the Policyhotder’s address. The laws of the State of
Issue shown above govern this Policy.

!
!
)
es
>
!
a
i
2
!
ie
)
=
le
!
"
!
_

a a sas af 2. moar
WE SG LNG FONCYNOIM? SRIct W ali OF Wie (es Of 0S Folcy.

THIS ES A GROUP ACCIDENT ONLY INSURANCE POLICY.
IT DOES NOT PAY BENEFITS FOR LOSS CAUSED BY SICKNESS.

Pune Luis

THIS IS A LIMITED POLICY.
PLEASE READ IT CAREFULLY.

 

 

Anna Krishtul, Corporate Secretary Matthew G. Manders, President
Countersignod
Where Required By Law
GA-00- 1000.00
Filer 20-Cl-00523 = 0.4/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest 20-C1-00523 04/03/2020. =~. _- s/Loretia Crady. Hardin Circuit Clerk

 

20106101085002

Package :000053 of 00093

Presiding Judge: HON. KEN HOWARD (609217)

Package : 000053 of 000093

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

s ited 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest =20-Ct-00523 = 04/03/2020 /s/Loretta Crady. Hardin Circuit Clerk
TABLE OF CONTENTS
SECTION PAGE NUMBER
SCHEDULE OF AFFILIATES. 1
SCHEDULE OF BENEFITS 2 3
GENERAL DEFINITIONS 6 8
ELIGIBILITY AND EFFECTIVE DATE PROVISIONS , 9 z
COMMON EXCLUSIONS. il 3
CONVERSION PRIVILEGE... 12 2
CLAIM PROVISIONS. 14
ADMINISTRATIVE PROVISIONS 16
GENERAL PROVISIONS 17
ACCIDENTAL DEATH AND DISMEMBERMENT COVERAGE 19
EXPOSURE AND DISAPPEARANCE COVERAGE 20 5
OWNED AIRCRAFT COVERAGE 20
COMMON CARRIER BENEFIT 20 $
FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT 21 z
SEATBELT AND AIRBAG BENEFIT 21 z
SPECIAL EDUCATION BENEFIT zz B
DOMESTIC PARTNER/CIVIL UNION PARTNER RIDER 23 -
TRAVEL ASSISTANCE SERVICES a 2
MODIFYING PROVISIONS AMENDMENT: 30 :
GA-00-1000.00
2
:
3
g
S
Filed 20-Ci-00523 = 64/03/2020 Loretta Crady, Hardin Circuit Clerk
Atruc capy attest  20-Cl-00523 “04/03/2020. s .) - fSlLofetta Crady, Hardin Circuit Clerk
|

 

 

 

20106101085002
 

 

‘ Feed | 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk

Atrue copy attest  20-Ct-00523 = 04/03/2020 fsiLoretta Crady. Hardin Circuit Clerk
SCHEDULE OF AFFILIATES
The following affiliates are covered under this Policy on the effective dates listed below.
AFFILIATE NAME LOCATION EFFECTIVE DATE
None
GA-00-1000.00
i
Filed 20-C}-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrie copy attest  20-Cl-00523 0407/2020. is/Loretta Crady. Hardin Circuit Clerk

20106101085002

Package:00005§ of 000¢93

Presiding Judge HON, KEN HOWARD (609287)

Package . 000055 of 000093

 
 

 

 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 57 of 97 PagelD #: 60
. Ritect 20-C1-00523 = 4/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue capy attest 20-C1-00523 04/03/2020 fsiLoretta Crady, Hardin Circuit Clerk
SCHEDULE OF BENEFITS
This Policy is intended to be read in its entirety, In order to understand all the conditions, exclusions and Umitations
applicable to its benefits, please read all the policy provisions carefully.
The Schedule of Benefits provides a brief outline of the coverage and benefits provided by this Policy. Please read
the Description of Coverages and Benefits Section for full details. -
Subscriber; Jack Henry & Associates, Inc. g
Effective Date of Subscriber Participation: January 1,2017 e
e
Covered Classes: :
Class | Ail full-time Employees in active employment in the United States with the Employer regularly working é
a minimum of 30 hours per week.
oS
a
tf
<
2
o
rt
i
x
2
3
x
3
3
3
é
a
Ss
8
3
3
a
¥
2 a
Filed 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest 20-C1-00523 0499/2020 : “/siLoretta Crady. Haren Circuit Clerk
|

 

20106101085002
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 58 of 97 PagelD #: 61
Fided 20-C1-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk

A true copy attest 20-Ci-00523 04/03/2020 ‘s/Loretla Crady, Hardin Circuit Clerk

 

SCHEDULE OF BENEFITS FOR CLASS |

This Schedule of Benefits shows maximums, benefit periods and any limitations applicable to benefits provided in
this Policy for each Covered Person unless otherwise indicated. Principal Sem, when referred to in this Schedule,
means the Employee's Principal Sum in effect on the date of the Covered Acchient causing the Covered Injury or
Covered Loss unless otherwise specified.

Eligibility Waiting Period

The Eligibility Waiting Period is the period of time the Employee must be in a Covered Class to be eligible for coverage.
For Employees hired on or before the Policy Effective Date: 30 days of continuous active employment
For Employees hired after the Policy Effective Date: 30 days of continuous active employment

The Eligibility Waiting Period does not apply if a former Employee is rehired within | year after his or her termination date
and the former Employee had more than 2 years of Active Service prior to his or her termination date. If a former
Employee rehired within 1 year after his or her termination date did not have more than 2 years of Active Service prior to
his or her termination date, a new Eligibility Waiting Period must be satisfied.

Package :G000S7 af 000093

Time Period for Loss:
Any Covered Loss must occur within: 365 days of the Covered Accident

Maximum Age for Insurance: None

VOLUNTARY ACCIDENTAL DEATH AND DISMEMBERMENT BENEFITS

Employee Principat Sum: 1, 2,3, 4, or 5 times Annual Compensation rounded to the next
higher $1,000 if not already a multipie thereof.
Minimum: $10,060
Maximum: $500,000

Spouse or Domestic Pastner Principal Sum: $10,000 units
Maximum: $250,000

A Spouse's Principal Sum cannot exceed the Employee's Principal Sum.
Dependent Child Principal Sum: $10,000

Annus! Compensation means an Employee's annual camings for normal work established by the Subscriber for his
job classification, including income received from sick pay, vacation pay, annual or personal leave pay, or other
salary continuation. Earnings include total income before taxes and are prior to any deductions made for pre-tax
contributions to a qualified deferred compensation plan, Section 125 plan, or flexible spending account. It does
not include income received from commissions, bonuses, overtime pay, shift differential, any other extra

compensation or income received from other sources.

Presiding Judge HON KEN HOWARD (605787)

Changes in the Covered Person's amount of insurance resulting from a change in the Employee's amount of
Annual Compensation take effect, subject to any Active Service requirement, on the date of change In Annual

Compensation.
SCHEDULE OF COVERED LOSSES
Covered Loss Benefit :
Loss of Life 100% of the Principal Sum
Loss of Two or More Hands or Feet 100% of the Principal Sum 3
Loss of Sight of Both Eyes 100% of the Principal Sum 5
Loss of One Hand or One Foot and Sight in One Eye 100% of the Principal Sum 3
Loss of Speech and Hearing (in both ears) 100% of the Principal Sum °
2
3 ef
Fited 20-C1-00523 04/03/2020 Loretta Cracy, Hardin Circuu Clerk ,
Atrue copy attest 20-C1-00523 04/03/2020" | ' " fgiLoretia Crady, Hardin Circuit Clerk |

 

20106101085002
 

Filed 20-C1-00523
20-C1-00523

4/03/2020

A true copy attest 04/03/2020

Hemiplegia

Uniplegia

Loss of One Hand or Foot

Loas of Sight in One Eye

Loss of Thumb and Index Finger of the Same Hand

Age Reductions

A Covered Person's Principal Sum will be reduced to the

Loretia Crady. Hardin Cerciurit Clerk
istLoretta Crady, Hardin Circwit Clerk

Benefit

100% of the Principal Sum
75% of the Principal Sum
75% of the Principal Sum
50% of the Principal Sur
25% of the Principal Sum
50% of the Principal Sum
50% of the Principal Sum
25% of the Principal Sum

of his Principal Sum in effect on the date

preceding the first reduction, as shown below rounded to the next multiple of $250, if not slready an exact multiple

thereof.
Age Percentage of Benefit Amount
$5 but less than 70 65%
70 but lecs than 75 45%
75 but less than 30 30%
£0 but less than 85 20%
£5 but less than 90 1s%
90 or over 10%

Benefit reductions will be effective on the Covered Person's attainment of the Employee's age as specified in
schedule above.

 

Accidental Desth and Dismemberment bencfits ae provided under the following coveranes: Any benefits payable under
them are as shown in the Schedule of Covered Losses and are not paid in addition to any other Accidental Death and

Dismemberment benefits.
EXPOSURE AND DISAPPEARANCE COVERAGE

OWNED AIRCRAFT COVERAGE

Principal Sum multiplied by the percentage applicable to the
Covered Loss, as shown in the Schedule of Covered Losses.

Principal Sum multiplied by the percentage applicable to the
Covered Loss, as shown in the Schedule of Covered Losses.

ADDITIONAL ACCIDENT BENEFITS
Any benefits payable under these Additional Accident Benefits showm below arc peid in addition to any other Accidental

Death and Dismemberment benefits payable.

COMMON CADDIED RENEEIT

eee VRS 2 ee

TMA wailticlios bas che ce nf the Beinninel Sens
SW rw UR EgrEeR Wey Sekw Gree wresumgges Sra Sire 2 nniswn peas

applicable to the Covered Loss, ax shown in the Schedule of
Covered Losses, subject to a maximum of $500,000

 

FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT

Accidental Death and Dismemberment Benefit

SEATBELT AND AIRBAG BENEFIT
Seatbelt Benefit

Airbag Benefit
Default Benefit

Fatned 20-C1-00694

20-C/-00523

oafhas2nzoa

Mees ehh

A lrue copy attest 0403/2520 |

20106101085002

10% multiplied by the percentage of the Principal Sum
applicable to the Covered Loss, as shown in the Schedule of
Covered Losses, subject to a maximum of'$10,000

10% of the Principal Sum subject to a Maximum Benefit of
$25,000

5% of the Principal Sum subject to a Maximum Benefit of
$5,000

$1,000

loratta Crady. Hardin Circun Clerk
OF GY. Maran Lircunl Clerk

- istloretta Crady, Hardin Circuit Clerk

 

Packuge:000058 af 000093

Presiding Judge: HON. KEN HOWARD (609287)

Package | 000088 of 000093

 

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 60 of 97 PagelD #: 63

Kiled 20-C1-00623 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest  20-C1-00523 64/03/2020 istLoretta Crady. Hardin Circuit Clerk
SPECIAL EDUCATION BENEFIT
Surviving Dependent Child Benefit soon Principal Sum subject to 2 Maximum Benefit of
000
Maximum Number of Aanual Payments
For Each Surviving Dependent Child 4
Default Benefit $1,000
INITIAL PREMIUM RATES
Premium Rate:

Voluntary Insurance

Employee Rate: $0.025 per $1,000
Spouse Rate: $0.03 per $1,000
Child Rate: $0.03 per $1,000

Mode of Premium Payment: Monthly

Contributions: The cost of the coverage is paid by the Employee

Premium Due Dates: The Policy Effective Date and the first day of exch succeeding modal
period

Premium rates are subject to change in accordance with the Changes in Premium Rates section contained in the
Administrative Provisions section of this Poticy.

GA-00-1100.00 (980417)

Filed 20-€1-00523 04/03/2020 Loretta Crady, Harcin Circuit Clerk
iris cepy sffest  20-Cl00623 4/03/2020. | ois fLercatta Cray, Hardin Crreuit Clerk

Package 000059 of 000093

‘HON KEN HOWARD (609287)

Presiding Judge

Package | 000059 of 060093

 

 

20106101085002
—_— Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 61 of 97 PagelD #: 64

‘ Filed 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circurt Clerk
Atruc copy attest = 20-Ct-00523 = 04/03/2020 isiLorotta Crady. Hardin Circuit Clerk
GENERAL DEFINITIONS

 

Please note that certain words used in this Policy have specific meanings. The words defined below and capitalized within
the text of this Policy have the meanings set forth below.

Active Service

Covered Injury

Covered Loss

Covered Person

F ileal 20-C!-00523
Atrue topy atest  20-Cl-00623

20106101085002

An Employee will be considered in Active Service with his employer on any day

that is either of the following:

1, one of the Employer's scheduled work days on which the Employee is
performing his regular duties on a full-time basis, either at one of the
Employer's usual places of business or at some other location to which the
Employer's business requires the Employee to travel;

2. ascheduled holiday, vacation day or period of Employer-approved paid leave
of absence, other than sick leave, only if the Employee was in Active Service
on the preceding scheduled workday.

A person other than an Employee is considered in Active Service if he is none of

the following:

1. an Inpatient in a Hospital or receiving Outpatient care for chemotherapy or
radiation therapy;

2. confined at home under the care of Physician for Sickness or injury;

3. Totally Disabled.

A Covered Person's Age, for purposes of initial premium calculations, is his Age
attained on the date coverage becomes effective for him under this Policy.
‘Thereafter, it is his Age attained on his last birthday.

A vehicle which:
1. has a valid certificate of airworthi «and
2. _ is being flown by a pilot with a valid license to operate the Aircraft.

A sudden, unforesceable, external event that results, directly and independently of
all other causes, in a Covered Injury or Covered Loss and meets all of the
following conditions:

1. oceurs while the Covered Person is insured under this Policy;

2. is not contributed to by disease, Sickness, mental or bodily infirmity;

3. is not otherwise excluded under the terms of this Policy.

Any bodily harm that results directly and independently of all other causes from a
Covered Accident.

Meee dnectty cad inde

2. an Of dh: Covered Losses specified ia the Schedule of Covered Losses
3. suffered by the Covered Person within the applicable time period specified in
the Schedule of Benefits.

An eligible person, as defined in the Schedule of Benefits, for whom an enrollment
form has been accepted by Us and required premium has been paid when due and

for whom coverage under this Policy remains in force. The term Covered Person

shall include, where this Policy provides coverage, an eligible Spouse and eligible
Dependent Children.

64/03/2020 Loretta Crady. Hardin Circuit Clerk
OsH2020 | | '  /SfLaretta Crady, Hardin Circuit Clerk

Package 000060 of 000093

Presiding Judge: HON KEN HOWARD (604287)

Package : 000060 of 000093

 
 

 

. Feled 20-C1-00523
A true copy attest  20-C1-00523

Dependent Child(rea)

Employee

Employer

He, His, Him
Hospital

Inpatient

Nurse

Ealast
a irttis

29-C1-0
Atrue copy attest  20-C1-00523

HAIN ann
Va ou

_ 04/02/2020

04/03/2020 Loretta Crady, Hardin Circuit Clerk
04/03/2020 /s/Loretta Crady, Hardin Crreunt Clerk

An Employee's child who meets the following requirements:

1. Achild from live birth to 26 years old;

2. Achifd who is 26 or more years old, primarily supported by the Employee and
incapable of self-sustaining employment by reason of mental or physical
handicap.

4 child, For parposes of this provision, includes an Employee's:

1. i

2. adopted child, beginning with any waiting period pending finalization of the
child's adoption. [t also means the legally adopted child of the Employee’s
Spouse provided the child is living with, and is financially dependent upon the
Employee;

3. stepchild who resides with the Employee and is financially dependent upon the
Employee;

4. child for whom the Employee is the court-appointed legal guardian, as long as
the child resides with the Employee and depends on the Employee for

Clinenaiel scot Planeta) ceed oe eens Bed Be Pos nlasee Le often. 2
Ee SUP. 2 EE SUPP PCS UH AD Ly ee 28 Ce

claim the dependent for purposes of Federal and State income tax returns.

For eligibility purposes, an Employee of the Employer who is In one of the
Covered Classes.

The Subscriber and any affiliates, subsidiaries or divisions shown in the Schedule
of Covered Affiliates and which are covered under this Policy on the date of issue
or subsequently agreed to by Us.

Refers to any individual, mate or female.

An institution that meets all of the following:

1. it is licensed as a Hospital pursuant to applicable lew;

2. itis primarily and continuously engaged in providing medica! care and
treatment to sick and injured persons;

3. itis managed under the supervision of a staff of medical doctors;

4. it provides 24-hour nursing services by or under the supervision of « graduate
registered nurse (R.N.);
it has medical, diagnostic and treatment facilities, with major surgical facilities

5
ce em em we DB ee ene
on its PO SESeS, 9 SV SISUTS UF & PS CHELSIE Dot,
6

it charges for its services.

The term Hospital does not include a clinic, facility, or unit of a Hospital for:
. rehabilitation, convalescent, custodial, educational or nursing care;

ee eed Bee pate on otal
WIG SECU, Grug SaGiAS OF aC,

a Veteran's Administration Hospital or Federal Government Hospital unless
the Covered Person incurs an expense.

Peo

A Covered Person who is confined for at least one full day’s Hospital room and
board. The requirement that a person be charged for room and board does not
apply to confinement in a Veteran's Administration Hospital or Federal
Government Hospital and in such case, the term ‘Inpatient’ shall mean a Covered
Person who is required to be confined for a period of at least a full day as
determined by the Hospital.

A licensed graduate Registered Nurse (R.N.), a licensed practical Nurse (L.P_N_) of
« licensed vocational Nurse (L.V.N’) and who is not:

employed or retained by the Subscriber;

living in the Covered Person’ # household; or

Pe ae ee 2,
a parent, sibling, spouse or child LS Wrote Foi sin.

Pee

ae bbaeeli
ACY. Charu: Circuit Clerk

o

‘siLorett

w&
o

rady, Hardin Circuit Clerk

 

20106101085002

Package: 000061 of 000093

Presiding Jutige HON. KEN HOWARD (609247)

Package «600084 of 000093

 

 
 

‘ fe lest 20-Cl-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk

Atrue copy attest  20-Cl-00523 = 04/03/2020 isiLoretta Crady, Hardin Circuit Clerk
Outpatient A Covered Person who receives treatment, services and supplies while not an
inpatient in a Hospital.
Physician A licensed health care provider practicing within the scope of his license and
rendering care and treatment to a Covered Person that is appropriate for the
condition and locality and who is not:

I. employed or retained by the Subscriber;

2. _ living in the Covered Persons household; g
3. a parent, sibling, spouse or child of the Covered Person. 2
‘3
Prior Pitan The plan of insurance providing similar benefits, sponsored by the Employer in 3
effect immediately prior to this Policy’s Effective Date. 3
Sickness A physical or mental illness. 2
Spouse The Employee's lawful spouse. a
Sebscriber Any participating organization that subscribes to the trust to which this Policy is
issued.

‘otally Pits bb Tine Pale ab tile, ee 2th ne
AGy Lieve or iGta LASBULILY FIGGIS CLEC.

inability of the Covered Person who is currently employed to do any type of
work for which he is or may become qualified by reason of education, training
of experience; or

inability of the Covered Person who is not currently employed to perform all
of the activities of daily tiving including cating, transferring, dressing,
wileting, bething, and continence, without human supervision or assistance.

We, Us, Our Life Insurance Company of North America.

‘Tanto the, Patanbin dD ow
auLeuy Sree Wa

Total Disabitity

am

~

GA-00-1200.00 as modified by GA-00-4002.00

Presiding Judge HON. KEN HOWARD (609287)

i
3
3
3
z
=
uy
id
gs a
Filed 20-Cl-00523 04/03/2020 Loretta Crady. Hardin Crrcuit Clerk
Atruc copy attest Z20-Cl-00523  <O4/O2/2020- - . -. - fsfLoretta Crady. Hardin Circuit Clerk

 

 

 

20106101085002
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 64 of 97 PagelD #: 67
‘ Cylod 20-C1-00523 04/03/2020 Loretta Crady, Hardin Crrcuil Clerk
Atrue copy attest  20-Cl-00523 = 04/03/2020 fsfLoretta Crady. Hardin Ciremt Clork

 

ELIGIBILITY AND EFFECTIVE DATE PROVISIONS

Subscriber Effective Date

Accident Insurance Benefits become effective for each Subscriber in consideration of the Subscriber's application,
Subscription Agreement and psyment of the initial premium when due. Insurance coverage for the Subscriber becomes
effective on the Effective Date of Subscriber Participation.

Eligibility

An Employee becomes eligible for insurance under this Policy on the date he meets all of the requirements of one of the
Covered Classes and completes any Eligibility Waiting Period, as shown in the Schedule of Benefits. A Spouse and
Dependent Children of an eligible Employee become eligible for any dependent insurance provided by this Policy on the
later of the date the Employee becomes eligible and the date the Spouse or Dependent Child meets the applicable definition
shown in the Definitions section of this Policy. No person may be eligible for insurance under this Policy as both an
Employee and a Spouse or Dependent Child at the same time.

Effective Date for Individuals

Insurance becomes effective for an eligible Employee who applies and agrees to make required contributions within 31

days of eligibility, and subject to the Deferred Effective Date provision below, on the latest of the following dates:

i, the effective date of this Policy;

2 the date the Employee becomes eligible;

3. the date We receive the Employee's completed enrollment form and the required first premium, during bis
lifetime,

insurance becomes effective for an Employee's etigible dependents if the Employee applies and agrees t0 make required
contributions within 31 days of the date his dependents become eligible and, subject to the Deferred Effective Date
provision below, on the latest of the following dates:

i the effective date of this Policy:

2. the date the Employee becomes eligible;

3. the date the Employee's insurance becomes effective;

4,

5

Package:200063 of 000093

the date the dependent meets the definition of Spouse or Dependent Child, as applicable;
the date We receive a completed enrollment form for Spouse and Dependent Child coverage and the required first
premium, during each dependent’s lifetime.

Insurance becomes effective for a newborn Dependent Child sutomatically from the moment of the child’s live birth.
Insurance for that Dependent Child automatically ends 31 days later unless the Employee is insured under a plan under this
Policy that includes Dependent Child insurance or makes a request to cover the child and pays the required initial premium,
during the child's lifetime.

DEFERRED EFFECTIVE DATE

Active Service

The effective date of insurance will be deferred for any Employee or any eligible Spouse or Dependent Child who is not in

Active Service on the date coverage would otherwise become effective. Coverage will become effective on the later of the ’
date he returns to Active Service and the date coverage would otherwise have become effective.

Presiding Judge: HON. KEN HOWARD (609287)

Annual Re-Enrolimeat

An Employee currently insured under this Policy, and a person who Is eligible but has not previously enrolled, may
increase or become insured for coverage under this Policy during an annual re-enroliment period as agreed to by Us and the
Subscriber. An Employee who is insured under this Policy may also elect or increase coverage for his eligible dependents.
Coverage elected during an Annual Re-Enroliment Period will become effective, subject to the Active Service section of the
Deferred Effective Date provision, on the Policy Anniversary following the date We receive a request and any required

premium payment. g
3
Life States Change 3
A Life Status Change is an event that the Employer determines qualifies an Employee to elect or increase accident *
insurance benefits for himself and his Spouse and Dependent Children. Any change in benefit elections must be made
within 31 days of a Life Status Change.
a
z
u
9 a
Faleet 20-Ct-00523 = 04/03/2020 Loretta Crady, Hardin Circunt Clork
Atrue copy attest 20-Cl-00523 | 4032020 . . . fsiLoretta Crady, Hardin Circuit Clerk

 

20106101085002
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 65 of 97 PagelD #: 68
' Fited 20-CJ-08523 04/03/2020 Loratta Crady, Hardin Circuit Clerk
Atrue copy attest 20-C1-00523 04/03/2020 isiLoretta Crady. Hardin Circuit Clerk

     

Any increases in benefits or added benefits elected under this Life Status Change provision will become effective on the
date of the Life Status Change.

The Subscriber should seek advice of its tax advisors if Employees may contribute to the cost of any insurance provided by
this Policy with earnings not subject to Federal Income Tax. We cannot provide such advice nor offer any opinions on
taxation or tax status of any contributions toward the cost of insurance.

Effective Date of Changes

Any increase or decrease in the amount of insurance for the Covered Person resulting from:

1. a change in benefits provided by this Policy; or

2. a change in the Employee's Covered Class will take effect on the date of such change.
Increases will take effect subject to any Active Service requirement.

TERMINATION OF INSURANCE

The insurance on a Covered Person will end on the earliest date below:

the date this Policy or insurance for a Covered Class is terminated;

the next premium due date after the date the Covered Person is no longer in a Covered Class or satisfies eligibility
requirements under this Policy;

the last day of the last period for which premium is paid;

the next premium due date after the Covered Person attains the maximum Age for insurance under this Policy;
with respect to a Spouse or Dependent Child, the date of the death of the covered Employee or the date of divorce
from the covered Employee.

Termination will not affect a claim for a Covered Loss or Covered Injury that is the result, directly and independently of all
other causes, of a Covered Accident that occurs while coverage was in effect.

Package:900064 of 000093

yee one

CONTINUATION OF INSURANCE
Continuation for Leave of Absence, Leave for Injury or Sickness or Family Medicai Leave

 

Insurance for an Employee and Covered Dependents may be continued until the earliest of the following dates if: (a) an

Employee is on an Employer-approved leave of absence, leave for injury or sickness or an Employer-approved family

medical leave; and (b} required premium contributions are paid when due.

‘. for an Employer-approved leave of absence: up to 30 days.

2. for leave for injury or sickness; up to 6 months,

3. for an Employer-epproved family medical feave: up to the later of the period of the approved FMLA leave or the
leave period required by law in the state in which the Employee is employed.

Presiding Judge. HON. KEN HOWARD (609287)

GA-00-1300.00 (980417)
:
3
2
3
é
lo *
Fiied 20-Cl-06523 =. 04/63/2020 Loretta Crady. Hardin Circurt Clerk
Atruc copy attest  20-Ci-0523 Gas0a/A020 0 SR pretta Crady, Harstin Gircuit Clerk

 

 

20106101085002
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 66 of 97 PagelD #: 69

‘ Faled 20-Ci-00523 = 04/03/2020 Loretta Crady. Hardin Circuit Clerk
A true copy attest =. 20-C1-00523 =: 04/03/2020 fsfLoretta Crady, Hardin Circuit Clerk
COMMON EXCLUSIONS

 

In eddition to any benefit-specific exclusions, benefits will not be paid for any Covered Injury or Covered Loss which,
directly or indirectly, in whole or in pert, is caused by or results from any of the following unless coverage Is specifically
provided for by name in the Description of Benefits Section:

intentionally self-inflicted injury, suicide or any attempt thereat while sane or insane;

commission or attempt to commit a felony or an assault;

cammission of or active participation in a riot or insurrection;

bungee jumping; parachuting, skydiving, parasailing; hang-gliding;

declared of undeclared war or act of war;

flight in, boarding or alighting from an Aircraft or any craft designed to fly above the Earth’s surface:

a except a5 a passenger on a regularly scheduled commercial airline;

b. being flown by the Covered Person or in which the Covered Person is a member of the crew;

c being used for:

i. crop dusting, spraying or seeding, giving and receiving flying instruction, fire fighting, sky
writing, sky diving or hang-gliding, pipeline or power line inspection, serial photography or
exploration, racing, endurance tests, stunt or acrobatic flying; or

ii. any operation that requires a special permit from the FAA, even if it is granted (this does not
apply if the permit is required only because of the territory flown over or landed on);

d. designed for flight above or beyond the earth’s atmosphere;

¢. an ultra-light or glider;

f. being used for the purpose of parachuting or skydiving;

g. being used by any military authority, except an Aircraft used by the Air Mobility Command or its foreign
equivalent;

7. Sickness, disease, bodily or mental infirmity, bacterial or viral infection or medical or surgical treatment thereof,
except for any bacterial infection resuiting from an accidental externai cut or wound or accidental ingestion of
contaminated food;

8. travel in any Aircraft owned, leased or controlled by the Subscriber, or any of its subsidiaries or affiliates. An
Aircraft will be deemed to be "controtied" by the Subscriber if the Aircraft may be used as the Subscriber wishes
for more than 1G straight days, or more than 15 days in any year,

9. a Covered Accident that occurs while engaged in the activities of active duty service in the military, navy or air
force of any country or international organization. Covered Accidents that occur while engaged in Reserve or
National Guard training are not excluded until training extends beyond 31 days;

10. operating any type of vehicle while under the influence of alcohol or any drug, narcotic or other intoxicant
including any prescribed drug for which the Covered Person has been provided a written warming against
operating a vehicle while taking it. Under the influence of alcohol, for purposes of this exclusion, means
intoxicated, as defined by the law of the state in which the Covered Accident occurred;

il. voluntary ingestion of any narcotic, drug, poison, gas or fumes, unless prescribed or taken under the direction of a

Physician and taken in accordance with the prescribed dosage.

PREY

GA-00- 1403.00
:
6
2
co
2
3
a
oe
a
E
il
Filed 20-Cl-00523 04/03/2020 Loretta Crady. Hardin Carcuit Clark
Atruie copy attest  20-C1-00523  D4103/2020- i. /s/Lwratta Crady, Hardin Circuit Clerk
a a

 

20106101085002

 

Package:000065 af 990093

Presiding Judge: HON, KEN HOWARD (609287)

 
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 67 of 97 PagelD #: 70

     

' Filed 20-C1-00523 =—04/03/2020 Loretta Crady, Harcin Circuit Clerk
A trae copy attest  20-C1-00522 04/03/2020 fsiLoretta Crady. Hardin Circuit Clerk
CONVERSION PRIVILEGE

 

[. Ifthe Covered Person’s insurance or any portion of it ends for any of the following reasons:

8. employment or membership ends;

b. eligibility ends (except for age for the Employee or Covered Spouse);

the Covered Person may have Us issue converted accident insurance on an individual policy or an individual certificate

under a designated group policy. The Covered Person may apply for an amount of coverage that is:

a. in $1,000 increments;

b. not less than $25,000, regardless of the amount of insurance under the group policy; and

¢. not more than the amount of insurance he had under the group policy, except as provided above, up to a maximum
amount of $250,000.

The Covered Persan must be under age 70 to get a converted policy.

Ef the Covered Person’s insurance or any portion of it ends for non-payment of premium, he may not convert. If the
Covered Person's insurance ends for a reason described in 2. below, conversion is subject to that section.

Pac kage.000066 of 000093

The converted policy or certificate will cover accidental death and dismemberment. The policy or certificate will not
contain disability or other additional benefits. The Covered Person need not show Us that he is insurable.

If the Covered Person has converted his group coverage and later becomes insured under the same group plan es
before, he may not convert a second time unlecs he provides, at his own expente, proof of insurability or proof the

Sp Rae Seg CS ee SS ae Se Saag rear, peas es creer Sw eTsee We prea

prior converted policy is no longer in force.

The Covered Person must apply for the individual policy within 62 days after his coverage under this Group Policy
ends and pay the required premium, based on Our table of rates for such policies, his Age and class of risk. If the
Covered Pereon hee secioned awnerthin of hic orn enverace the numerisesionas met annly for the individual

SS ee See Te a Se Serna ge Mee Serer Pee eae ery TEED Se We UST Ues CURES MSS ETT Sure WSS COS © PARES

policy.

If the Covered Person suffers a Covered Loss or dies during this 31-day period as the result of an accident that would
have been covered under this Group Policy, We will pay as a claim under this Group Policy the amount of insurance
that the Covered Person was entitled to convert. It does not matter whether the Covered Person applied for the
individual policy or certificate. If such policy or certificate is issued, it will be in exchange for any other benefits under
this Group Policy.

| The individual policy or certificate wiil take effect on the day following the date coverage under the Group Policy
ended; or, if later, the date application is made.

Exclusions
| The converted policy may exclude the hazards or conditions that apply to the Covered Person's group coverage at the

time it ends. We will reduce payment under the converted policy by the amount of any benefits paid under the group
anlicy if hath power the came Lace

Pesewy be wrarsse Wrur ys SErur GUNOSE Surqrure

Presiding Judge HON KEN HOWARD (609287)

2. Ifthe Covered Person’s insurance ends because this Group Poticy is terminated or is amended to terminate insurance
for the Covered Person’s class, and he has been covered under this Group Policy or, any group accident insurance
issued to the Employer which the Group Policy replaced, for at least five years, the Covered Person may have Us issue
an individual policy or certificate of accident insurance subject to the same terms, conditions and limitations listed
above. However, the amount he may apply for will be limited to the tesser of the following:

a. coverage under this Group Policy less any amount of group accident insurance for which he is eligible on the date
this Group Policy is terminated or for which he became eligible within 31 days of such termination, or
b. $10,000,

Extension of Conversion Feried
If the Covered Person is eligible to convert and is not notified of this right at least 31 days prior to the end of the 62 day
conversion period, the conversion period will be extended. The Covered Person will have 31 days from the date notice is

given to apply for a converted policy or certificate. In no event will the conversion period be extended beyond 105 days.
Matice for the purpose of this section, means written notice orecented to the Covered Person by the Subscriber or mailed to

———- ie ee Seaeen Seer ssere Ere Swevsnwes Car Maes Wer Tins wad © Saree wy os owe We on

the Covered Person's last known address as reported by the Subscriber.

Package : 000066 of 000003

12
Filed 20-Cj-00523 04/03/2020 Loretta Crady, Hardin Cirtait Clerk
Atrue copy attest 20-Cl00523 , Og/03/2026 = =.) -/eiLoratta Crady. Hardin Cireuit Clerk

 

20106101085002
 

. Fled 20-€1-00523 04/03/2020 Loretta Crady. Hardin Circuit Clerk
Atrue copy attest  20-Cl-00523 04/03/2020 isiLoretta Crady, Hardin Circuit Clerk

If the Covered Person sustains a Covered Loss or dies during the extended conversion period, but more than 3] days after
his coverage under the Group Policy terminates, benefits will not be paid under the Group Policy. Ifthe Covered Person’s
application for a converted policy or certificate is received by Us and the required premium is paid, benefits may be payable
under the converted policy or certificate.

GA-01-1505.00

Package:000067 of 000093

Presiding Judge: HON. KEN HOWARD (609287)

Package : 000067 of 000093

13

Fitred 20-C1-00533 o4so77070 Loretta Crady. Haren Circus! Clerk

20-CHOO523 = OAlO32020 dy. Hardin Circinl

Atrue cony attest  20-Ci-00523 O4/O3/2020 : . -(siLoretta Crady, Hardin Circuit Clerk

 

EEE
20106101085002
CLAIM PROVISIONS

Notice of Ciaim

and policy number and the Covered Person’s name, address, policy and certificate number.
Claim Forms

Claimant Cosperation Provision

are payable or the actual benefit amount due.

Proof of Loss

legal capacity.
Time of Payment of Claims

liability will be paid immediately upon receipt of proof satisfactory to Us.
Manner of Payment of Clalms

by the Insurance Company.
Payment of Claims

Beneficiary
will be payable to the covered Employee or to his estate.

this provision will fully discharge Us to the extent of such payment and release Us from all liability.

Payment of Claims te Foreign Employees
employment is other than the United States of America.

Filed

0-C1-
Atrue copy attest  20-Cl-09523 | : 04/93/2020

he

100523 fain2eo020

z

 

 

20106101085002

‘ Fale 20-C1-00523 =©04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest  20-C1-00523 04/03/2020 isfLoretts Crady, Hardin Circuit Clerk

Written or authorized electronicitelephonic notice of claim must be given to Us within 31 days after a Covered Loss occurs
or begins or as soon as reasonably possible. If written or authorized electronic/telephonic notice is not given in that time,
the claim will not be invalidated or reduced if it is shown that written or authorized electronic/telephonic notice was given
#8 2000 as was reasonably possible. Notice can be given to Us at Our Home Office in Philadelphia, Pennsylvania, such
other place as We may designate for the purpose, or to Our authorized agent. Notice should include the Subscriber's name

We will send claim forms for filing proof of loss when We receive notice of a claim. [f such forms are not sent within 15
days after We receive notice, the proof requirements will be met by submitting, within the time fixed in this Policy for
filing proof of loss, written or authorized electronic proof of the nature and extent of the loss for which the claim is made.

Failure of 2 claimant t cooperate with Us in the administration of the claim may resutt in termination of the claim. Such
cooperation includes, but is not limited to, providing any information or documents needed to determine whether benefits

Written or authorized electronic proof of loss satisfactory to Us must be given to Us at Our office, within 90 days of the
boss for which claim is made. If (a) benefits are payable as periodic payments and (b) each payment is contingent upon
continuing foss, then proof of loss must be submitted within 90 days after the termination of each period for which We are
linble. If written or authorized electronic notice is not given within that time, no claim will be invalidated or reduced if it is
shown that such notice was given as soon as reasonably possible. In any case, written or authorized electronic proof must
be given not more than one year after the time it is otherwise required, except if proof is not given solely due to the lack of

We will pay benefits due under this Policy for any loss other than a loss for which this Policy provides any periodic
payment immediately upon receipt of due written or authorized electronic proof of such loss. Subject to due written or
authorized electronic proof of loss, all accrued benefits for loss for which this Policy provides periodic payment will be
paid monthly unless otherwise specified in the benefits descriptions and any balance remaining unpaid at the termination of

The Subscriber authorizes that any benefit payment due as a lump sum of $5,000 or more shall be credited to a draft
account with the Insurance Company, in the name of the beneficiary. The beneficiary may withdraw the entire proceeds at
any time by issuing one or more drafts, or may withdraw lesser amounts, subject to a minimum account balance set by the
tnsurance Company from time to time. interest shall be credited to such account at rates as determined from time to time

All benefits will be paid in United States currency. Benefits for loss of life will be payable in accordance with the
iary provision and these Claim Provisions. All other proceeds payable under this Policy, uniess otherwise stated,

If We are % pay benefits to the estate or to a person who is incapable of giving a valid release, We may pay $1,000 to a
relative by blood or marriage whom We believe is equitably entitled. Any payment made by Us in good faith purtuant to

The Subscriber may, in a fiduciary capacity, receive and hold any benefits payable to covered Employees whose place of

fsiLoretta Crady, Hardin Circuit

 

Package 000068 of 000093

Preseding Judge: HON. KEN HOWARD (609287)

Package : 000068 of 000093

 

 
, Rilo 20-C1-00523 8 §=0.4/03/2020 Lorcita Crady. Harclin Circuit Clerk
Atrue copy atest  20-Ct-00523 04/03/2020 fs/Loretta Crady, Hardin Circuit Clerk

We will not be responsible for the application or disposition by the Subscriber of any such benefits paid. Our payments to
the Subscriber will constitute s full discharge of Our Hability for those payments under this Policy.

Physical Examination aad Autopsy
We, at Our own expense, have the right and opportunity to examine the Covered Person when and as often as We may
reasonably require while a claim is pending and to make en sutopsy in case of death where it is not forbidden by law.

Legal Actions

No action at law or in equity may be brought to recover under this Policy tess than 60 days after written or authorized
electronic proof of loss has been furnished as required by this Policy. No such action will be brought more than three years
after the time such written proof of toss must be furnished.

Beneficiary

‘The beneficiary isthe person or persons the Employee names or changes on a form executed by hitn and satisfactory to Us
This form may be in writing or by any electronic means agreed upon between Us and the Subscriber. Consent of the
beneficiary is not required to affect any changes, unless the beneficiary has been designated as an irrevocable beneficiary,
or to make any assignment of rights or benefits permitted by this Policy. Any Accidental Death Benefit payable at the death

of the Employee's Spouse or Dependent Child will be paid to the Employee or to his estate.

A beneficiary designation or change will become effective on the date the Employee executes it. However, We will not be
liable for any action taken or payment made before We record notice of the change at our Home Office.

If more than one person is named 2s beneficiary, the interests of each will be equal unless the Employee has specified
otherwise. The share of any beneficiary who does not survive the Covered Person will pass equally to any surviving
beneficiaries unless otherwise specified.

Package:000069 of 000093

If there is no named beneficiary or surviving beneficiary, or if the Employee dies while benefits are payable to him, We
may make direct payment to the first surviving class of the following classes of persons:

1. spouse;

2. child or children;

3. mother or father;

4, sisters or brothers;

5. estate of the Covered Person.
Recovery of Overpayment

If benefits are overpaid, We have the right to recover the arnount overpaid by either of the following methods.

1, A request for lump sum payment of the overpaid amount.

ee eee a eee ee ee ee Ee See

2. A reduction of any amounts payable under this Policy.

If there is an overpayment due when the Covered Person dies, We may recover the overpayment from the Covered Person's
estate.

Presiding Judge HON KEN HOWARD (609287}

GA-06-1600.00 as modified by RA-GA-1000.00

i
3
oe
:
a
%
=x
15 o
Fale-ed 20-Cl-005223 04/03/2020 Loretta Crady, Hardin Circunt Clerk
Atruecony attest  20-Cl-00523 GA/0312920 . . . 4ésflaretta Crady. Hardin Circuit Clerk

 

Neer eee ee eee
20106101085002
Falect 20-C1-00523 04/63/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest 20-Cl-00523 04/02/2020 {s/Loretta Crady. Hardin Circuit Cterk

ADMINISTRATIVE PROVISIONS

 

Premiums

All premium rates are expressed in, and all premiums are payable in, United States currency. The premiums for this Policy
will d¢ based on the rates set forth in the Schedule of Benefits, the plan and amounts of insurance in effect. If a Covered
Person's insurance amounts are reduced due to age, premium will be based on the amounts of insurance in force on the day
after the reduction took place.

Changes in Premium Rates

We may change the premium rates from time to time with at least 31 days advance written notice to the Subscriber. No
change in rates will be made until 36 months after the Policy Effective Date. An increase in rates will not be made more
often than once in a 12-month period. However, We reserve the right to change rates at any time if any of the following
ovents take place:

the terms of this Policy change;

the terms of the Subscriber's perticipetion change;

a division, subsidiary, affiliated company or eligible class is added or deleted from this Policy;

there is a change in the factors bearing on the risk assumed;

any federal of state law of regulation is amended to the extent it affects Our benefit obligation.

Package:000076 of 000093

vawpo

Draft Accounts
The Insurance Company shall be entitled to retain, as part of its compensation, any earnings on draft accounts created in
connection with benefit claims, in excess of interest credited under the terms of the policy.

Payment of Premium

The first premium is due on the Subscriber's effective date of participation under this Policy. ‘Thereafter, premiums are due
on the Premium Due Dates agreed upon between Us and the Subscriber. If any premium is not paid when due, the
Subscriber's participation under this Policy will be terminated as of the Premium: Due Date on which premium was not paid.

Grace Period

A Grace Period of 45 days will be granted to cach Subscriber for payment of required premiums under this Policy. A
Subscriber's participation under this Policy will remain in affect during the Grace Period. The Subscriber is liable to Us for
any unpaid premium for the time its participation under this Policy was in force.

A Grace Period of 45 days will be granted for payment of required premiums under this Policy. A Covered Person's
insurance under this Policy will remain in force during the Grace Period, We will reduce any benefits payable for any
claims incurred during the grace period by the amount of premium due. If'no such claims are incurred and premium is not
paid during the grace period, insurance will end on the last day of the period for which premiums were paid.

Presiding Judge: HON KEN HOWARD (609267)

GA-00-1701,00 as modified by RA~GA-1000.00 (980417)
at]
:
S
=
3
&
s
gz
wv
a
16
Filed 20-Cl-00523 64/03/2020 Loretta Crady. Hardin Circuit Clerk

Atrue copy attest 20-CI00523) 0 GaO8/2020 | .  , 'sfcoretta Crady. Hardin Circuit Clerk

 

 

 

20106101085002
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 72 of 97 PagelD #: 75

 

. hilod 20-C1-00523 =0.4/03/2020 Loretta Crady. Hardin Cireunt Clerk
Atmie copy attest  20-C1-00523 04/03/2020 fsiLoretta Crady, Hardin Circurt Clerk
GENERAL PROVISIONS
Entire Contract; Changes

This Poticy, including the endorsements, amendments and any attached papers constitutes the entire contract of insurance.
No change in this Policy will be valid until approved by one of Our executive officers and endorsed on or attached to this
Policy. No agent has suthority to change this Policy or to waive any of its provisions.

Subscriber Participation Under This Policy
An organization may elect to participate under this Policy by submitting a signed Subscriber participation agreement to the
Policyholder. No participation by an organization is in effect until approved by Us.

Misstatement of Fact
lf the Covered Person has misstated any fact, all amounts payable under this Policy will be such as the premium paid would
have purchased had such fact been correctly stated.

Certificates
Where required by law, We will provide a certificate of insurance for delivery to the Covered Person. Each certificate will
list the benefits, conditions and liraits of this Policy. It will stete to whom benefits will be paid.

30 Day Right To Examine Certificate

If a Covered Person does not like the Certificate for any reason, it may be retumed to Us within 36 days after receipt. We
will retim any premium thet has been paid and the Certificate will be void ac if t had never bean leaned,

Multiple Certificates

The Covered Person may have in force only one certificate at a time under this Policy. If at any time the Covered Person

has been issued more than one certificate, then only the largest shall be in effect. We will refund premiums paid for the
others for anv nerind of time that more then one certificate was iarued

vas Swe Sey Sees Kseure OF SOS SEE SS SS SERTECSS FF Saar

Assigumest

We will be bound by an assignment of a Covered Person's insurance under this Policy only when the original assignment or
a certified copy of the assignment, signed by the Covered Person and any irrevocable beneficiary, is filed with Us. The
assignee may exercise all rights and receive all benefits assigned only while the assignment remains in effect and insurance
under this Policy and the Covered Person’s certificate remains in force.

Incontestability

1. Of This Policy or Participation Under This Policy

All statements made by the Subscriber to obtain this Policy or fo participate under this Policy are considered i
and not warranties. No statement will be used to deny or reduce benefits or be used as a defense to a claim, or to deny the
validity of this Policy or of participation under this Policy unless a copy of the instrument containing the statement is, or
has been, furnished to the Subscriber.

A fine tun usare fram the Daliow EAfeetion Date nn anh etatamant wil
cuaeers a a ae ve

Serer Fen SE NTEEE Rees F ArSeery Ree sererna we Reraneery 9

&

2. OfA Covered Person's Insurance

All statements made by a Covered Person are considered representations and not warranties. No statement will be used to
deny or reduce benefits or be used es 2 defense to a claim, uniess a copy of the instrument containing the statement is, or
has been, furnished to the claimant.

After two years from the Covered Person's effective date of insurance, or from the effective date of increased benefits, no
such statement will cause insurance or the increased benefits to be contested except for fraud or lack of eligibility for

+

In the event of death or incapacity, the beneficiary or representative shall be given a copy.

17
Filed 20-C1-00523 = 04/03/2020 Loretta Crady, Hardin Circus Clerk
Atrua copy attest  20-C+00523 04/03/2020 2 ‘gfLoretta Grady, Hardin Circuit Clerk

 

20106101085002

Package 000071 of 000083

Presiding Judge: HON KEN HOWARD (609287)

Puckage 000071 of 000033

 
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 73 of 97 PagelD #: 76

 

. feled 20-Ci-00523 = 04/03/2029 Loretta Crady. Hardin Circuit Ctork
Atrue copy attest = 20-CI-00523 = 04/93/2020 is/Loretts Crady. Hardin Circuit Clerk
Policy Termination

We may terminate coverage on or after the first anniversary of the poilcy effective date. The Subscriber may terminate
coverage on any preanium due dete, Written or authorized electronic notice must be given at least 31 days prior to such
premium due

Termination will not affect a claim for a Covered Loss that is the result, directly and independently of all other causes, of a
Covered Accident that occurs while coverage was in effect.

Reinstatement

This Policy may be reinstated if it lapsed for nonpayment of premium. Requirements for reinstatement are written
application of the Subscriber satisfactory to Us and payment of ali overdue premiums. Any premium accepted in
connection with a reinstatement will be applied to a period for which premium was not previously paid.

 

Clerical Error
A Covered Person's insurance will not be affected by error or delay in keeping records of insurance under this Policy. If
such error or delay is found, We will adjust the premium fairly.

Conformity with Statutes
Any provisions in conflict with the requirements of any state or federal taw that apply t0 this Policy are sustomstically
changed to satisfy the minimum requirements of such laws.

Policy Changes
We may agree with the Subscriber to modify a pian of benefits without the Covered Person’s consent.

Packnage:000872 of 000093

Workers’ Compensation Insurance
This Policy is not in place of and does not affect any requirements for coverage under any Workers’ Compensation law.

Examination of the Policy
This Group Policy will be available for inspection at the Subscriber's office during regular business hours.

Examination of Records

We will be permitted to examine all of the Subscriber's records relating to this Group Policy. Exemination may occur at
any reasonable time while the Group Policy is in force: or it may occur:

1. at any time for two years after the expiration of this Group Policy; or, if later,

2. upon the final adjustment and settlement of all Group Policy claims.

The Subscriber is acting as an agent of the Covered Person for transactions relating to this insurance. The actions of the
Subscriber will not be considered Our actions.

Ownership of Records
All records maintained by the Insurance Company are, and shall remain, the property of the Insurance Company.

GA-00-1800.00
:
3
:
,
3
=
3
18 *
Filect 20-C1-00523 04/03/2020 Loretta Crady. Hardin Circuit Clerk
Atrue capy attest = 20-C00523 04/03/2020. (3 Isflgratta Crady, Hardin Circuit Clerk

Presiding Judge. HON. KEN HOWARD [(609287}
ee errr ree eee ee ce ee a a a a a a a

20106101085002
a Riled

A trie capy attest

20-Ct-00523 04/03/2020 Loretta Crady. Hardin Circunt Clerk
20-C1-00523 04/03/2020 fs/Loretta Crady, Hardin Circuit Clerk

DESCRIPTION OF COVERAGES AND BENEFITS

This Description of Coverages and Benefits Section describes the Accident Coverages and Benefits provided by this
Policy. Benefit amounts, benefit periods and any applicable aggregate and benefit maximums are shown in the
Schedule of Benefits. Certain words capitatized in the text of these descriptions have special meanings within this
Policy and are defined in the General Definitions section. Piease read these and the Common Exciusions sections in
order to understand all of the terms, conditions and limitations applicable to these coverages and benefits.

ACCIDENTAL DEATH ANB DISMEMBERMENT BENEFITS

Covered Loss

GA-00-2110.00

We will pay the benefit for any one of the Covered Losses listed in the Schedule of Benefits, if
the Covered Person suffers a Covered Loss resulting directly and independently of all other
causes from a Covered Accident within the applicable time period specified in the Schedule of

Benefits.

If the Covered Person sustains more than one Covered Loss as a result of the same Covered
Accident, benefits will be paid for the Covered Loss for which the largest available benefit is
payable. Ifthe loss results in death, benefits will only be paid under the Loss of Life benefit
provision. Any Loss of Life benefit will be reduced by any paid or payable Accidental
Dismemberment benefit. However, if such Accidental Dismemberment benefit equals or
exceeds the Loss of Life benefit, no additional benefit will be paid.

Loss of a Hand er Foot means complete Severance through or above the wrist or ankle
es

Loss of Sight means the total, permanent loss of all vision in one eye which is
irrecoverable by natural, surgical or artificial means.

Loess of Speech means total and permanent loss of audible communication which is
irrecoverable by natural, surgical or artificial means.

Loss of Hearing means total and permanent loss of ability to hear any sound in both
ears which is irrecoverable by natural, surgical or artificial means.

Loss of a Thumb and Index Finger of the Same Hand means complete Severance
through or above the metacarpophalangeal joints of the same hand (the joints between
the fingers and the hand).

Paralysis or Paralyzed means totel loss of use ofa limb. A Physician must determine
the loss of use to be complete and irreversible.

Quadriplegia means total Paralysis of both upper and both lower limbs.

Triplegia means total Paralysis of three or more limbs.

Hemiplegia means total Paralysis of the upper and lower limbs on one side of the body.
Paraplegia means total Paralysis of both lower limbs or bath upper limbs.

Uniplegia means total Paralysis of one upper or one lower limb.

Severance means the complete and permanent separation and dismembennent of the

part from the body.
Exclusions The exclusions that apply to this benefit are in the Common Exclusions section.
(980417)
*
19
20-C1-00623 4/03/2020 Loretta Crady. Hardin Circuit Clark

Filed

A trate: copy attest

20106101085002

26-Ci-00523 04/03/2020 isiLoretta. Crady. Harelin Circuit Clerk

Packaye:900073 of 000093

Fresuling Judge HON. KEN HOWARD (609287)

Package : 000073 of 000093

 
4 Uled 20-€1-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest 20-Cl-00523 04/03/2026 IsiLoretta Crady, Hardin Circuit Clerk

 

Accidental Death and Dismemberment benefits : are provided under the following. coverages. Any benefits payable under
them are shown in the Schedule of Covered Lasses and will not be paid in addition to any other Accidental Death and
Dismemberment benefits payable.

EXPOSURE AND DISAPPEARANCE COVERAGE
Benefits for Accidental Death and Dismemberment, as shown in the Schedule of Covered Losses, will be payable if'a
Covered Person suffers a Covered Loss which results directly and independently of all other causes from unavoidable
exposure to the elements following a Covered Accident.

If the Covered Person disappears and is not found within one year from the date of the wrecking, sinking or disappearance
of the conveyance in which the Covered Person was riding in the course of'a trip which would otherwise be covered under
this Policy, it will be presumed that the Covered Person's death resulted directly and independently of all other causes from

Package:000074 of 000093

a Covered Accident.

Exclusione The exclusions that apply to this coverage are in the Common Exclusions Section.
GA-00-2202.00

OWNED AIRCRAFT COVERAGE

Benefits for Accidental Death and Dismemberment, as shown in the Schedule of Covered Losses, will be payable if the
Covered Perenn auffere a Covered Loee that reculte directly and indenendentiv of all other cancee from a Covered Accident

ee Se eT oe See Te Ss eee ae ee ee ——

that occurs during travel or flight in, including getting in or out of, any Aircraft that is owned, leased, operated or controlied
by the Subscriber or any of its subsidiaries or affiliates. A record of eligible Aircraft will be maintained by the Subscriber
and available for review by Us at any time during normal business hours. An Aircraft substituted for an eligible Aircraft
will also be eligible if it has no greater seating capacity and the original Aircraft is withdrawn from normal use due to
breakdown, repair, servicing, loss or destruction.

Exclusions The exclusions that apply to this coverege are in the Common Exclusions Section.
GA-00-2205.00

ADDITIONAL ACCIDENT BENEFITS
Accidental Death and Dismemberment benefits are provided under the following Additional Benefits. Any benefits
payable under them will be paid in addition to any other Accidental Death and Dismemberment benefit payable.

COMMON CAPDDIED SENPETT

rR eee oe ae ee

We will pay the benefit shown in the Schedule of Benefits if the Covered Person suffers a Covered Loss that results directly
and independently of all other causes from a Covered Accident that occurs while riding as a fare-paying passenger in, or
being struck by, a Common Carrier. Riding includes getting into and out of the Common Carrier.

 

Prosiding Judge: HON KEN HOWARD (609287)

PhaBa tein Of muraocse af thie hanefit-

SPQ ees rarerce au a re GFE GEER Wa wees
Common Carrier means:
1. a public conveyance, including Aircraft, licensed for hire to carry fare-paying

passengers; Or
2. a transport Aircraft operated by the Air Mobility Command or a similar air transport

service of another country.
Exclusions The exclusions that apply to this bencfit are in the Common Exclusions Section.
GA-00-2225.00
a
a
a
3
o
3
x
So
s
g,
z
5
2 a
Filet 20-€1-00523 Haio3/2020 Loretta Crady, Hardin Circuit Clerk
4A true copy attest 20-C1-00523  (NA/O3/2020. | Dou siloretta Crady, Hardin Circuit Clark

 

pl

20106101085002
‘ Fetect

 

20-C1-00523 4/03/2020 Loretta Crady, Hardin Circuit Clerk

A tiie: cany attest 20-C100523 = 04/03/2020 is/Loretta Crady, Hardin Circuit Clerk

FELONIOUS ASSAULT AND VIOLENT CRIME BENEFIT

We will pay the amount shown in the Schedule of Benefits, subject to the following conditions and exclusions, when the
Covered Employee suffers a Covered Loss resulting directly and independently of all other causes from a Covered Accident
that occurs during a violent crime or felonious assault as described below. A police report detailing the felonious assault or
violent crime must be provided before any benefits will be paid. The Covered Accident must occur while the Covered
Person is on the business or premises of the Employer.

To qualify for benefit payment, the Covered Accident must occur during any of the following:

i, actual or attempted robbery or holdup;

2. actual or attempted kidnapping;

3. any other type of intentional assault that is a crime classified as a felony by the governing statute or common law
in the state where the felony occurred.

Definitions For purposes of this benefit:
Family Member means the Covered Person’s parent, step-parent, Spouse or former Spouse,
son, deughter, brother, sister, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-

m-law, cicter.inelaw sunt uncle crncines grandparent, grandchild and stepchild.

V_ SAS rey SSS ey ere Une BS ean ewa grees Ey fy CaS TMTUS CRESS SECS

Fellow Employee means a person employed by the same Employer as the Covered Person or by
an Employer that is an affiliated or subsidiary corporation. It shall also include any person who

was so employed, but whose employment was terminated not more than 45 days prior to the date
an which the defined uintent nrimeffalaninus acenult wins nom eed

SSS WS TSM WE OSES TS CW EUEE TATU GPOGEES VOOR WEPEESESEPbSSraas

Member of the Same Household means a person who maintains residence at the same address
as the Covered Person.

Exclusions Benefits will not be paid for treatment of any Covered Injury sustained or Covered Loss incurred during
any:
i. violent crime or felonious assauk committed by the Covered Person; or
2 felonious assault or violent crime committed upon the Covered Person by a Fellow
Employee, Family Member, or Member of the Same Household.

Other exclusions thet apply to this benefit are in the Comemon Exclusions Section.
GA-00-2234.00

SEATBELT AND AIRBAG BENEFIT

We will nev the benefit shown in the Schedule of Benefire sulbioct to the snevilstans and eucbisions deaeribed halon: a

Ee CERES Sy SS MSS AS UPR ET EE LEE OSES ATES UF EET eE thy CU Tes Wr Sere er bes es er,

the Covered Person dies directly and independently of all other causes from a Covered Accident while wearing a seatbelt
and operating or riding as a passenger in an Automobile. An additional benefit Is provided if the Covered Person was also
positioned in a seat protected by a properly-functioning and properly deployed Supplemental Restraint System (Airbag).

aa finetion ret o mI ry am ae lm aa wi ate,
Verification of proper use of the seatbelt at the time of the Covered Accident and that the Supplemental Restraint System

properly inflated upon impact must be 2 part of an official police report of the Covered Accident or be certified, in writing,
by the investigating officer(s) and submitted with the Covered Person's claim to Us.

 

 

In the case of s child, seatbelt means a child restraint, a3 required by state law and approved by the National Highway
Traffic Safety Administration, properly secured and being used as recommended by its manufacturer for children of like
Age and weight at the time of the Covered Accident.

Definitions For purposes of this benefit:
Supplemental Restraint System meaas an airbag that inflates upon impact for added protection to the

head and chest areas.
21
Fila 20-Cf-00522 04/03/2020 Loretta Crady,.Hardin Circuit Clerk

A true copy attest 20-Ct-60523 04/03/2020 . ésiLeretta Crady. Hardin Circuit Clark

20106101085002

 

Presiding Judge: HON. KEN HOWARD (609267) Pachsgo:000075 of 000093

: Q00075 of 000093

Package

 

 
~

‘ Filed 20-Ci-00523 94/03/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest 20-€1-00523 = 04/03/2020 /s/Loretta Crady, Hardin Circuit Clerk

Automobile means s self-propelled, private passenger motor vehicle with four or more wheels which is a
type both designed and required to be licensed for use on the highway of any state, province or country.
Automobile includes, but is not limited to, a sedan, station wagon, sport utility vehicle, or a motor vehicle
of the pickup, van, camper, or motor-home type. Automobile does not include a mobile home or any
motor vehicle which is used in mass or public transit.

Exclusions The exclusions that apply to this benefit are in the Common Exclusions Section.
GA-00-2251.00

SPECIAL EDUCATION BENEFIT

We will pay the benefit, up to the Maximum Benefit shown in the Schedule of Benefits, for each qualifying Dependent
Child. The Covered Person’s death must result, directly and independently of all other causes from a Covered Accident for
which an Accidental Death Benefit is payable under this Policy. This benefit is subject to the conditions and exclusions
described below.

Package 000076 of 000093

A qualifying Dependent Child must:
i anvell a2 « fulltime efident of an anceeditad enhont of hia! faamine hafars seachinea the limitine

SER LES GF Ge RS BSUS Eee Serres se SS GREE Geereg eg eeres Es we ges Sarees GF PSE were 5 oe auG! ae Age
dependent eligibility stated in this Policy;

2. continue his education as a full-time student; and

3 incur expenses for tuition, fees, books, room and board, transportation and any other costs payable directly to, or
approved and certified by, such school.

Payments will be made to each qualifying Dependent Chitd or to the child’s lega! guardian, if the child is a minor at the end
of each year for the number of years shown in the Schedule of Benefits. We must receive proof satisfactory to Us of the
Dependent Child's enrollment and attendance within 31 days of the end of each year. The first year for which a Special
Education Benefit is payable will begin on the first of the month following the date the covered Employee died, if the

fnew
~~

 

surviving Dependent Child was enrolled on that date in an accredited schoo! of higher learning beyond the 12th grade; 3
otherwise on the date he enrolls in such school. Each succeeding year for which benefits are payable will begin on the date 3
following the end of the preceding year. a
fig
Exclesions The exclusions that apply to this benefit are in the Common Exclusions Section. z
GA-00-22522.00 2
a
x
2
Cc
*
S
E
z
é
3
5
|
:
2 é
Filed 20-C1-0623 9403/2020 Loretta Crady, Mardin Cireant Clerk
| Atrun copy west 20-C4-00523 04/03/2020 _ isiLoretta Crady, Hardin Circuit Clerk
|

 

20106101085002
‘ Bike d 20-C1-00523 04/03/2020 Loretta Grady. Hardin Cirewit Clerk
Atrue copy attest 20-Cl-G0523 =—.0.4/03/2020 fsiLoretta Crady, Hardin Circurt Clerk

AMENDATORY RIDER
DOMESTIC PARTNER/CIVIL UNION PARTNER COVERAGE

Subscriber: Jack Henry & Associates, Inc.
Policy No.: OK980417 Effective Date: January 1, 2017

This rider amends the Policy and Certificate to which it is attached. It is effective on the Effective Date shown above, and .
expires when the Policy expires.

Domestic Partner/Civil Union Partner means any of the following:

1. Aperson with whom the Employee has a registered civil union or domestic partnership under state law which imposes
legal obligations on the parties substantially similar to marriage. Such person will continue to be recognized as a
Domestic Partner or Civil Union Partner unless and until: (1) the civil union or domestic partnership is dissolved under
applicable law; or (2) either the Employee or the Domestic Partner/Civil Union Partner marries another person.

2. A person who was legally married to the Employee under the laws of a state permitting marriage of partners of the
game sex, where the Employee end Domestic Partner/Civil Union Partner currently reside in a state that does not
recognize a valid marriage. This shall not apply if
a the marriage has been terminated by legal process, or;

b. either the Employee or the Domestic Pastner/Civil Union Parmer has entered Into a valid marriage, civil union or
domestic partnership under state law.

3. A person meeting all of the following requirements, with respect to an Employee:

a. Shares a permanent residence with the Employee;

b. Has resided with the Employee for at least [2 months and is expected to continue to reside with the Employee
indefinitely;

c. Has nct been legally married to any other person within the previous twelve months, and has no Domestic Partner
other than the Employee during tive previous twelve months, and is the Employee's sole Domestic Partner;

d. Has signed a Domestic Partner declaration with the Employee, if the Employee resides in a jurisdiction which
provides for Domestic Partner declarations;

e. Has not signed a Domestic Partner declaration with any other person within the last 12 months;

f. Is interdependent with the Employes in two of the following ways:

Both partners are registered under any municipal ordinance as domestic partners.

Both partners are jointly parties 10 a lease, mortgage or deed.

Both partners jointly own one or more motor vehicles,

Both partners jointly own one or more bank or credit accounts.

The Employee has designated the Domestic Partner as beneficiary of the Empioyee's will.

2 Is not so closely related by blood to the Employee as to prohibit legal marriage in their state of residence;
h. Is no less than 18 years of age.

The Employee and Domestic Partner must furnish the Employer and Insurance Company with a signed declaration that
the above requirements are met, at the time of enrollment.

wey

Filed PA-C10
Atrue copy aftost 20-C!-00

 

20106101085002

 

Presiding Judge: HON. KEN HOWARD (6098287) Packuge:000077 of 000093

: 600077 of 000093

Pachage

 

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 79 of 97 PagelD #: 82

. Filed 26-Cl-00523 =. 04/03/2026 Loretta Crady. Hardin Ciecust Clerk
Atrue copy attest  20-Cl-00523 04/03/2020 fsiLoretta Crady, Hardin Circuit Clerk

All references in the policy to "Spouse" shail be changed to read "Spouse, Domestic Partner, and Civil Union Partner except
8s follows:

1. The definition of "Spouse" remains unchanged.

2. For purposes of any provision of the policy providing for payment of benefits to relatives of the Employee, a Domestic
Partner/Civil Union Partner shall be included only if:

a. the Domestic Parmer/Civil Union Parmer meets the requirements of the definition of Domestic Partner/Civil
Union Partner referenced in item | or 2, or;

b. the Employee and Domestic Partner/Civil Union Parmer have furnished the Employer or the Insurance Company
with a signed statement affirming that the requirements referenced in item 3 within the definition of Domestic
Partner/Civil Union Partner are met.

3. A Domestic Partner/Civil Union Partner shall be deemed eligible to be enrolled for insurance or eligible for Additional
Benefits on the latest of:

a. the date of registration under item | of the definition of Domestic Partner/Civil Union Partner:
b. the date that the Employee is eligible for insurnnce under the Policy; or;
c. the effective date of this Amendment to the Policy.

4, Achiid of a Domestic Partner/Civil Union Partner may only be eligible to be insured or eligible for Additional Benefits
if:
a. the child is primarily dependent on the Employee for financial support;
b. the Employee has a legal obligation of support of the child; or
c. the Employee is the child's legal guardian.

Any provision of the Policy that otherwise excludes any person who is not legally able to marry the Employee is changed
by the following:

In the case of any person of the same sex 2s the Employee, the exclusion of persons legally able to marry will not apply for
the first 12 months that the Employee's state of residence allows same-sex couples to marry.

Except for the above this rider does not change the Poticy or Certificate to which it is attached.
LIFE INSURANCE COMPANY OF NORTH AMERICA

Matt» A, Mort,

Matthew G. Manders, President

TL-007153

24

Fited 20-C1-00523 04/02/2020 Loretia Crady, Hardin Circurt Clerk
Atrur copy attest = 20-Cl-00523 , 94/03/2020 _fs/Loretla Crady, Hardin Circurt Clerk

Package G00074 of 000093

Presiding Judge HON KEN HOWARD (609287)

Package : 000078 of 000053

 

20106101085002

 

 
Filed
Atrue copy attest = 20-CI-00523 04/03/2020

£
T

od
roth

20-C1-€0523 =©04/03/2020 Loretta Crady. Hardin Circuit Clork

(sfLoretta Crady. Hardin Circurt Clerk

LIFE INSURANCE COMPANY OF NORTH AMERICA
(herein called the Insurance Company}

AMENDATORY RIDER

CLAIM PROCEDURES APPLICABLE TO PLANS SUBJECT TO THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT (“ERISA”)

The provisions below amend the Policy to which they are attached. They apply to all claims for benefits under the Policy.
They supplement other provisions of the Policy relating to claims for benefits.

This Policy has been issued in conjunction with an employee welfare benefit plan subject to the Employee Retirement
Income Security Act of 1974 ERISA”). This Policy is a Plan document within the meaning of ERISA. As respects the
Insurance Company, it is the sofe contract under which benefits are payable by the Insurance Company. Except for this, it
shall not be deemed to affect or supersede other Pian documents.

The Plan Administrator has appointed the Insurance Company us the nated fiduclary for deciding claims for benefits under

the Pian, and for deciding any appeats of denied claims,
Review of Ctaims for Benefits

The lasurance Company has 45 days from the date it receives a claim for disability benefits, or 90 days from the date it

receives a claim for any other benefit, to determine whether or not benefits are payable in accordance with the terms of the
Policy. The Insurance Company may require more time to review the claim if necessary due to matters beyond its control.
If this should happen, the Insurance Company must provide notice in writing that its review period has been extended for:
(i) up to two more 30 day periods (in the case of 2 claim: for disability benefits); or
(id 90 days more (in the case of any other benefit).
If this extension is made because additional information must be furnished, these extension periods will begin when the
additional information is received. The requested information must be furnished within 45 days.

During the review period, the Insurance Company may require:

(D a medical examination of the Insured, at its own expense: or

@) additional information regarding the claim.
if'a medical examination is required, the Insurance Company will notify the Insured of the date and time of the examination
and the physician's name and location. If additional information is required, the Insurance Company must notify the
Claimant, in writing, stating what information is needed and why it is needed.

If the claim is approved, the Insurance Company will pay the appropriate benefit.

if the claim is denied, in whole or in part, the Insurance Company will provide written notice within the review period. The
insurence Company's written notice will include the following information:

ee ee ht oh oft alle Fe
i. ‘The specific reason(s} ine claim was denied.

2. Specific reference to the Policy provision(s) on which the denial was based.

3. Any additional information required for the claim to be reconsidered, and the reason this information is necessary.

4. In the case of any claim for a disability benefit: identification cf any internal rule, guideline or protocol relied on in
making the claim decision, and an explanation of any medically-related exclusion or limitation involved in the
decision.

5. A statement regarding the right to appeal the decision, and an explanation of the appeal procedure, including a
statement of the right to bring 2 civil action under Section $02(a) of ERISA if the appeal is denied.

Appeal Procedure for Denied Claims
Whenever a claim is denied, there is the right to appeal the decision. A written request for appeal must be made to the

Insurance Company within 60 days (180 days in the case of any claim for disability benefits) from the date the denial was
received. Ifa request is not made within that time, the right to appeal will have been waived.

25
20-Cl-00523 9 B4/03/2020 Loretta Crady, Hardin Circuit Clark
Atruccopy atest  208-C1-0 Crady, Hardin Circuit Clerk

0523 04/03/2020 , . ‘siLoretta

20106101085002

 

Presiding Judge: HON. KEN HOWARD (609287) Package 000079 of 000093

Package 000079 of 000093

 
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 81 of 97 PagelD #: 84

* Filed 20-Ci-00523 = 04/03/2020 Loretta Crady, Hardin Circuit Clark
Atrue copy attest 20-Ci-00523 04/03/2020 fsflLoretta Crady, Hardin Circuit Clerk

   

Once a request has been received by the Insurance Company, @ prompt and complete review of the claim will take place.
This review will give no deference to the original claim decision. It will not be made by the person who made the initial
claim decision, or a subordinate of that person. During the review, the claimant (or the claimant's duly authorized
representative) has the right to review any documents that have a bearing on the claim, including the documents which
establish and control the Pian. Any medical or vocational experts consulted by the Insurance Company will be identified.
Issues and comments that might affect the outcome of the review may also be submitted.

The Insurance Company has 60 days (45 days, in the case of any disability benefit) from the date it receives a request to

seview the claim and provide its decision. Under special circumstances, the Insurance Company may require more time to S
review the claim. If this should happen, the Insurance Company must provide notice, in writing, that its review period has S
been extended for an additional 60 days (45 days in the case of any disability benefit). Once its review is complete, the 3
Insurance Company must state, in writing, the results of the review and indicate the Plan provisions upon which it based its 2
decision. =
©
2
Mate, A Nipmhon, a
Matthew G. Manders, President
TL-0090060
3
3
a
&
<
=
a
=z
z
WwW
x
z
6
=
§
4
z
a
:
3
:
26 :
Filed 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest 20-Ci-00823 04/03/2020 — ‘siLorntta Crady, Hardm Circuit Clerk
= ee

 

 

20106101085002
 

’ Filed 20-C)-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Afrug copy attest 20-C1-00523 04/03/2020 ‘s/Loretta Crady, Hardin Circuit Clerk

LIFE INSURANCE COMPANY OF NORTH AMERICA

AMENDATORY RIDER
TRAVEL ASSISTANCE SERVICES

 

Policyholder: Jack Henry & Associates, Inc.
Policy No.: OK980417 Effective Date: January 1, 2017

expires when the Policy expires.
Travel Assistance Services

We will pay the cost of the Covered Services described below, subject to all applicable conditions and exctusions, resulting,
directly and independently of ail other causes, from a Covered Medical Emergency. The Covered Medica! Emergency

musi occur and Covered Services must be incurred during the course of travel or ciher activities covered by the Policy, and
while the Covered Person is either more than 100 miles from his permanent residence or outside of his country of
permanent residence.

To obtain services, the Covered Person must contact Us or our authorized service provider at the phone number provided

by the Folicyhoider. Ail services must be provided by our authorized service provider unless authorized by Us.

This rider amends the Policy and Certificate to which it is attached. It is effective on the Effective Date shown above, and
|

Pachage:000081 of 000093

Covered Services

Covered Services includes the reasonable costs for medically necessary services provided by Us or by our authorized
service provider, and which are provided by our authorized service provider unless authorized by Us, for any of the
following.

Emergency Medical Evacuation

Medically necessary expenses for Transportation of the Covered Person to the nearest adequate medical facility, if adequate
medical care is not available at the Covered Person's location.

Cost of any medically necessary services or equipment that the Covered Person receives during transportation covered
under this provision.

Cost of transporting qualified and licensed medical professionaKs) or an Immediate Family Member or a Travet
Companion if medically required to escort the Covered Person during transportation covered under this provision.

Transportation wiil be provided by medically equipped specialty aircraft, commercial airline, train or ambulance depending
upon the medical needs and availabie transportation specific to cach case.

Presiding Judge HON. KEN HOWARD (609287}

Returns Transportation

Any increase in the cost of the Covered Person's return transportation to his or her home or work location following
emergency medical evacuation covered under this benefit, sbove the cost of the Covered Person’s original scheduled return
transportation.

Any increesed cost of the transportation for an Immediate Family Member or Travel Companion of the Covered Person to
retum to his or her primary residence, if he or she accompanied the Covered Person on the trip where the emergency
occurred, and was as 2 result not able to retum to his or her primary residence when originally scheduled.

Unless it is medically necessary for another means of transportation to be provided, such return transportation costs will be
covered for the same class of travel as the Covered Person's original transportation.

Package : 000081 of 000093

Fite-ed 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circunt Clerk
Atrot capy attest  20-€1-00523 84/03/2020 isfLocetta a Crady. Hardin Circurt Clerk

 

20106101085002
' Filme 20-Cl-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Altrue copy attest  20-€1-00523 04/03/2020 fsfLoretta Crady. Hardin Circurt Clark

In the case of an Immediate Family Members who is a child under age 18, who is left without a parent, guardian or other
adult to accompany the child, we will cover the reasonable cost of an escort to accompany the child to the nearest airport.
If under the applicable rules of the airline, the child is too young to travel unaccompanied by an aduk, we will pay the

round trip economy airfare for an adult family member from the child’s piace of residence to the airport nearest the child.

Immediate Famity Member Visit

Expenses for an Immediate Family Member or Friend of the Covered Person to visit the Covered Person during
hospitalization away from the Covered Person's primary residence, if the Covered Person is hospitalized or expected to
remain hospitalized for 7 or more consecutive days following emergency medical evacuation covered under this benefit.
Such expenses shall be limited to one person only, and shall include round-trip economy airfare, and an allowance of
$150.00 per day for up to 7 days for meals and lodging.

If a Dependent Child is evacuated, we will pay the expenses of an adult Immediate Family Member who accompanied the
Dependent Child on the trip where the emergency occurred, to accompany the Dependent Child during the evacuation and
during the Dependent Child's return to his or her place of residence. if the Dependent Child was not accompanied by an

adult Immediate Family Member on the tip ip where the emergency occurred, we will pay Cxpecnses described ia the

preceding paragraph, without regard to the expected duration on the hospitalization.
Repatriation of Remains

 

9 he Peed Me Be cee De Oe PV BD Ph ee Rt ee ee he, ote
13 WG WOVGTSS FCTSOT GIGS ES & TCHR OI & WOVETeG InmGuIGa! ATI gCacy, OF GUTNZ & MCGKRE CK Vaclianon CovEerca oy ins

Policy. the following expenses will be covered:

Embalming:

Cremation in the locality where death occurred and um for return ashes;

A container appropriate for transportation of remains;

Autopsy if required by law,

Expenses of securmg documentation necessary for return of remains:

Transportation of the body or remains to the Covered Persan’s place of permanent residence.

ay ae po

Definitions

"Covered Medical Emergency” means an injury, illness or disease diagnosed by a Physician which causes severe or acute
symptoms that, if not provided with immediate care or treatment, would reasonably be expected to result in serious
deterioration of the Covered Person's health or place his life in jeopardy, and which first manifests itself suddenly and
unexpectedly during the travel or other hazards covered by the Policy.

“Immediate Family Member" means a spouse, perent, child, step-parent, step-child, brother or sister, step-brother or step-
sister, grandparent, or Domestic Partner.

"Travel Companion" means an individual, other than en Immediate Family Member, who accompanied the Covered Person

“Friend” means a person chosen by the Covered Person, other then an immediate Family Member who is able tp visit the
Covered Person.

Limitations

Covered Expenses are secondary 00, and in excess of, any expenses for medica! or transportation services paid or payable
under any workers’ compensation law,

No payment will be made for services without authorization of those services by Us or the express written approval of Our
designated approved vendor.

If coverage for these services is provided under more than one policy issued by the Insurance Company, we will only
provide or pay for these services under one such policy.

Cela sd AA Me nae na nm a = Mee tw. bat ao
Filed e20-Cl-00523 = 04/83/2020 Loretta Crady, Rardin Circuit Clerk

A inin copy attest 20-C1-00523 04/03/2920 . _/siLoretta Crady. Hardin Circurt Clerk

 

20106101085002

 

Package:000082 of 000693

Presiding Judge. HON. KEN HOWARD (609287)

Package (00082 of 000093

 
Falod 20-Ci-00523 04/03/2020 Loretta Crady. Hardin Circuit Clerk
A trie copy attast 26-C1i-00523 04/03/2020 fsiLoratta Crady. Mardin Circuit Clerk

Exclusions

 

The exclusions listed in the Policy's Common Exclusions section will not apply to Medical Evacuation and Repatriation
Expenses, except for exclusions relating to war or acts of war, suicide or intentionally self-inflicted injury. In addition, the
following exclusions apply specifically to this coverage:

1. Non-Emergency, routine or minor medical problems, tests and exams where there is no clear or significant risk of
death or imminent serious Injury or harm to the Covered Person;

2. acondition which would allow for treatment at a future date convenient to the Covered Person and which does not g
require Emergency evacuation or repatriation; 2
3, expenses incurred if'a purpose of the Covered Person's trip is to obtain medical treatment; 3
4, services provided for which no charge is normally made, in the absonce of insurence; 5
$. transportation for the Covered Person's vehicle and/or other belongings; 3
6. _Enitial transport by antbulance following a Covered Medical Emergency occurring in the United States; oi
7. services incurred while serving in the armed forces of any country; =
| 8. services required or obtained jn any location which, duc to war, insurrection, natural disaster or other reasons, is not &
reasonably accecetble to our designated service provider, unless approved in advance by us: a
9. claim payments that are illegal under applicable law;
10. expenses which are paid or payable under any workers’ compensation law;
| 11. Medical care or servioes scheduled for your or your doctor’s convenience which are not considered an emergency.
Excent for the above this rider donee not change the Policy or Certificate to which it fe attached,
|
| LIFE INSURANCE COMPANY OF NORTH AMERICA
|
Matta 4 Nprotr :
S
Matthew G. Manders, President a
! 2
GA-00-2230c.00 z
=
x
=
6
=
|
”m
:
3
3
s
0 a
Filed ?0.C1-0052% 04/03/2020 Lorotta Crady. Hardin Circuit Clerk
Atrne copy attest 20-C1-00523 04/03/2020. ‘siLaretta Crady, Hardin Curcuit Clerk

 

20106101085002
 

’ Filed 20-Cr-00523 04/03/2020 Loretta Crady. Hardin Circurt Clerk
Atrue copy attest 20-Ci-06523 04/03/2020 fsfLoretta Crady. Hardin Circuit Cierk

Life Insurance Company of North America
1601 Chestaut Street

Phitadetphia, Pennsylvania 19192-2235

MODIFYING PROVISIONS AMENDMENT
Subscriber: Jack Henry & Associates, fnc. Policy No.. OK980417

 

a
Amendment Effective Date: January 1, 2017 3
This amendment is attached to and made part of the Policy specified above and the Certificates issued under it. Its z
provisions are intended to conform this Policy to the laws of the state in which the insured resides. s
2
The Policy and any Certificates delivered under the Group Policy are amended as follows: >
Arkanses residents: Z
1. Under the General Definitions section, the definition of Covered Accident does not include reference to an
“external” event.
i J Lindes the fansend Deflultines eortinn Ham 3 nf the eeannnd nasasennh af the dafinitinn nf Dlenendaert ital be
~ REPS SEY Ler ee eres errr Wer, PEE ae Pee Sree Pesyeyu Fe Be Sree Ce eeere We epee Eire Be
replaced with the following:
2. adopted child, or 2 child under the charge, care or control of the Employee, Member for whom the Employee,
Member has filed a petition to adopt. o
Connecticut residents: 3
ao
1. The following benefit is added to the Schedule of Benefits section: &
=
AMBULANCE BENEFIT 2
Basic Benefit Equal to the lesser of billed charges or rate established by the CT a
Dept. of Public Health :
a
2. The following benefit is replaced in the Schedule of Benefits section: z
o
FELONIOUS ASSAULT 2
Accidental Death and 2
Dismemberment Benefit 25% multiplied by the portion of the Principal Sum applicable to 3
the Covered Loss, as shown in the Schedule of Covered Losses. &
3. In the General Definitions section the definition of Hospital and Totally Disabled are repiaced with the following:
Hospital An institution that meets all] of the following:
1. i is licensed as a Hospital pursuant to applicable law;
2. itis primarily and continuously engaged in providing medical care and treatment to
sick and Injured persons;
3. it is managed under the supervision of a staff of medical doctors;
4. it provides 24-hour nursing services by or under the supervision of a graduate
registered nurse (R.N.); 3
3. it has medical, diagnostic and treatment facilities, with major surgical facilities on 3
its premises, or available on a prearranged basis;
6. it charges for its services. 6
3
S
=
30 2
Fleet 20-C1-00522 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrue copy attest = 20-€

1-00523 04/03/2020 . . isiLoretta Crady, Hardin Circuit Clerk

 

 

20106101085002
 

' Fried
Atrue copy attest 20-Cl-00523 04/03/2020 fs/Loretta Crady. Hardin Circutt Clerk

| Filed

29-Cl-00523 = 04/03/2020 Loretta Crady, Hardin Circant Clerk

Hospital shall include a Veteran’s Administration Hospital or Federal Government
Hospital and the requirement that a patient must incur en expense as an Inpatient shall
be waived.

The term Hospital does not include « clinic, facility, or unit of a Hospital for:

1. rehabilfation, convalescent, custodial, educational or nursing care;

2. the aged, drug addicts or alcoholics;

3. a Veteran's Administration Hospitat or Federal Government Hospital unless the
Covered Person incurs an expense.

Totally Disabled or Tolly Disabled or Total Disability means cither:
Total Disability inability of the Covered Person who is currently employed to do any type of work
for which he is or may become qualified by reason of education, training or

experience; or
2. inability of the Covered Person who is not currently employed to perform the

@ Diweinian wha certifies that auch nase le Trtalls Dieahlad

ors =F. My orwe WRN Bees ee Be ee Peace a eWUNEy er ree
In the Eligibility and Effective Date Provisions, the Eligibility section is replaced with the following:
Eligibility

dn Domnlnvee heannemas afiathle fae inaneenaAe undas thie Balin: sm the dare hw msets all Af the reemerionmmanta nF ma
AG Caipayce Saigon Or IR anCS GAGS Gas 2 Oucy Ort Gee Gane ire ees Sas OF Le Tiplseiemns OF Cie

of the Covered Classes and completes any Eligibility Waiting Period, as shown in the Schedule of Benefits. A
Spouse and Dependent Children of an eligible Employee become eligible for any dependent insurance provided by
this Policy on the later of the date the Employee becomes eligible and the date the Spouse or Dependent Child
meets the applicable definition shown in the Definitions section of this Policy. No person may be eligible for
insurance under this Policy as both an Employee and a Spouse or Dependent Child at the same time. However,
this limitation will not apply when the Employee and the Spouse are employed by the same Employer and by
reason to their employment are both participating in a group insurance plan.

In the General Provisions section, the following provision is replaced:

 

Incontestability

1. Of This Policy or Participation Under This Policy

All statements made by the Subscriber to participate under this Policy are considered representations and not
warranties, No statement will be used to deny o reduce benefits or be used as a defense to a claim, or to deny the

samtidio: mfebie Pintle: ne nf meetininotinn semen thie Dalian: ee leee 2 eee, of the leet et ate ie Mee wieder e
Fahy OF GS SOMCy tt Or peritspedin Uilsucs Wie rity Unites & Copy Os Use Epes COSGININ, Gt SeaeLdtin

is, or has been, furnished to the Subscriber.
After nwo years from the Policy Effective Date, no such statement will cause this Policy to be contested.

* fw sa 3 fh... I. -..-
a VA Ue) FP CrsAL SS HSL

All statements made by a Covered Person are considered representations and not warranties. No statement will be
used to deny or reduce benefits or be used as a defense to a claim, unless a copy of the instrument containing the
statement is, or has been, furnished to the claimant.

After two years from the Covered Person's effective date of insurance, or from the effective date of increased
benefits, no such statement will cause insurance or the increased benefits to be contested except for lack of
ligibility for j

In the event of death or incapacity, the beneficiary or representative shall be given a copy.

31

2n- C100523 HAMAIAIO Loretta Crady, Hardin Cir it Glael

MA ee BUI Ud VIGOY, Po WAPOU Waere

A true copy attest 20-C1-00523 04/03/2020 . -. . isfleretha Crady, Hardin Circuit Clork

 

20106101085002

Package 006045 of 000093

Peeing Judge: HON. KEN HOWARD (609287)

Package - 000085 of 000093

 

 
CC CCS ee Pee |

* Feed 20-C1-00523 = 04/03/2020 Loretta Crady. Hardin Circuit Clerk
A true copy attest 20-C}-00523 = 04/3/2020 isiLoretta Crady, Hardin Circuit Clerk

6. The following benefit is added to the Description of Benefits section:

AMBULANCE BENEFIT

We will pay the benefit shown in the Schedule of Benefits, subject to the following conditions and exclusions, if
the Covered Person requires ambulance services due to a Covered Injury resulting directly and independently of
all other causes from a Covered Accident.

The Covered Person must be transported by ambulance to a Hospital and admitted a3 an inpatient Any payment

will be paid directly to the ambulance provider rendering such service if such provider has not received payment a
for such service from any other source and includes the following statement on the face of each bill: “NOTICE: 3
‘This bill subject to mandatory assignment pursuant to Connecticut general statutes." 3
In the event any Covered Person is covered under more than one policy, the Hospital Policy will be primary and 8
pay benefits. 8
a

Exctusions The exclusions that apply to this benefit are in the Common Exclusions Section. z
* 3419 07 Pg

7. In the Description of Benefits section the Felonious Assault and Violent Crime benefit is replaced with the

BELONIOUG aAScalil T RENEERIT

a ee 8

We will pay the amount shown in the Schedule of Benefits, subject to the following conditions and exclusions,
when the Covered Person suffers a Covered Loss resulting directly and independently of all other causes from a
Covered Accident that occurs during a felonious assault as described below. A police report detailing the
felonious assault must be provided before any benefits will be paid. The Covered Accident must occur while the
Covered Person is on the business or premises-of the Employer.

To qualify for benefit payment, the Covered Accident must occur during any of the following:

1. actual or attempted robbery or holdup;

2. actual or attempted kidnapping,

3. amy other type of intentional assauit that is a crime classified as a felony by the goveming statute or commen
law in the state where the felony occurred.

Defluitions For purposes of this benefit

BamBe Bhabha ieee the Maem Deewan's manent Bde named Spouse or former Spouse, son, dauphter,
res ————_—_—_—_—_———o oS ee ee ee ee py ue

brother, sister, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, aunt, uncle,
cousins, grandparent, grandchild and stepchild.

Fellow Employee means s person employed by the same Employer as the Covered Person or by an Employer that

be oe PE need ae wher diam: anennentne Ts ehaell olen Gankde enw neem suhe ee om erent biet vanes
@ 0 Bile i Guo MAAL 66 OU! BU HIG My PCI Wily Wos SU GIN pny eu, Out Waose

employment was tenninated not more than 45 days prior to the date on which the defined felonious assault was
committed,

Presiding Judgc: HON KEN HOWARD (609287)

Member of the Same Household means a person who maintains residence at the same address as the Covered
Person.

Exclusions Benefits will not be paid for any Covered Loss incurred during any:
1. felonious assault committed by the Covered Person; or

 

2. felonious assault committed upon the Covered Person by a Fellow Employee, Family Member, on
or Member of the Same Household. 3
3
Other exclusions that apply to this benefit are in the Common Exclusions Section. 5
2
a
z
32 =
Filed 2N-Cl1-005223 04'102/2020 Loretta Crady. Hardin Circuit Clerk
Atrue copy atte-t  20-CE00523 04/03/2020 is/Larrita Ceady. Hardin Circut Clerk
_ Neen ee

 

20106101085002
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 88 of 97 PagelD #: 91

. iled 20-C1-060523 04/03/2020 Loretta Crady, Marcin Circuit Clerk
Atrue copy attest 20-Cl-60523 04/03/2020 fstLoretta Crady, Hardin Circuit Clerk

8. The following Conversion Privilege section applies:
Conversion Privilege

1. Ifthe Covered Person’s insurance or any portion of it ends for a reason other than non-payment of premium,
the Covered Person's Age or those reasons described in Paragraph 2 below, the Covered Person may have Us
isgue converted accident insurance on an individual policy or an individual certificate under a designated
group policy. The Covered Person may not apply for an amount greater than his coverage under this Group
Policy less the amount of any other group accident insurance for which he becomes eligible within 31 days
after the date coverage under this Group Policy terminated. The policy or certificate will not contain
disability or other additional benefits. The Covered Person need not show Us that he is insurable.

The Covered Person must apply for the individual policy within 3! days after his coverage under this Group
Policy ends and pay the required premium, based on Our table of rates for such policies, his Age and class of
Tisk.

The individual policy or certificate will take effect on the day following the date coverage under the Group
Policy ended. If the Covered Person dies during this 31-day period as the result of an accident that would
have been covered under this Group Policy, We will pay as a claim under this Group Policy the amount of
insurance that the Covered Person was entitled to convert. It does not matter whether the Covered Person
applied for the individual policy or certificate. If such policy or certificate is issued, it will be in exchange for
any other benefits under this Group Policy.

2. Ifthe Covered Person's insurance ends because this Group Policy is terminated or is amended to terminate
insurance for the Covered Person's class, and he has been covered under this Group Policy for at least five
years, the Covered Person may have Us issue an individual policy or certificate of accident insurance subject
to the same terms, conditions and limitations listed above. However, the amount he may apply for will be
limited to the lesser of the following:

&. coverage under this Group Policy less any amount of group sccident insurance for which he is eligible on
the date this Group Policy is terminated or for which he became eligible within 31 days of such
termination, or

b. $10,000.

District of Columbia residents:

Under the General Definitions section, item 4 of the second paragraph of the definition of Dependent Child is replaced
with the following:

4. minor grandchildren, nieces, or nephews under the Employee's primary care, and if the legal guardian of the
minor grandchild, niece, or nephew, if other than the Employee, is not covered by an accident or sickness
policy. Here "primary care” means that the Employee provides food, clothing, and shelter, on a regular and
continuous basis, for the minor grandchild, niece, or nephew during the time the District of Columbia public
schools are in regular session.

Georgia residents:

Under the General Definitions section, item 2 of the first paragraph of the definition of Dependent Child is replaced
with the following:
2. A child shall continue to be insured up $0 and including age 26 so long as the coverage of the
continues in effect, the child remains a dependent of the insured parent or guardian, and the child, in each
calendar year since reaching age i9, has been enrolled for five calendar months or more as 2 full-time student
at a postsecondary institution of higher learning or, if not so enrolled, would have been eligible to be so
enrolled and was prevented from being +0 enrolled duc to Sickness or Injury.

33
Filert 20-C1-00523 04/63/2020 Loretta Crady, Hardin Circuit Clerk
Atrua copy attest 20-01-00523 64/03/2020 isiLoretta Crady, Hardin Circuit Clerk

Package 000087 of 000093

Prosiding Judge: HON. KEN HOWARD (669287)

Package | 600087 of 000093

 

20106101085002

 
Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 89 of 97 PagelD #: 92

     

‘ Filed 20-Cl-00523 04/03/2020 Loretta Crady, Hardin Circunt Clerk
Alrue cony attest  20-C1-00523 = 04/03/2020 is/Loretta Crady, Hardin Circuit Clerk
Louisiana residents:

1. Under the General Definitions section, the definition of Dependent Child is replaced with the following:

Dependent Child(ren) An Employee's unmarried child who meets the following requirements:

1, A-child from live birth to 21 years old;

2. Achild who is 21 or more years old but less than 26 years old, enrolled in a
school, including vocational, technical, vocation-technical, trade schools and
colleges, as a full-time student and primarily supported by the Employee;

3. A child who is 21 or more years ofd, primarily supported by the Employee and
incapable of self-sustaining employment by reason of mental physical
handicap.

A child, for purposes of this provision, includes an Employee's:

1. natural child;

2. ee child, beginning with any waiting period pending finalization of the
child’:

3. stepchild who resides with the Employee;

4. child for whom the Employee is legal guardian, as tong as the child resides
with the Employee and depends on the Employee for financial support.
Financial support means that the Employee is eligible to claim the dependent
for purposes of Federal and State income tax retums.

5. unmarried grandchild who is under 21 years of age and who is in the legal
custody of and residing with the Employee.

 

Package. 000088 of 000093

2. Inthe Common Exclusions section, item 11 is replaced with the following:

11. voluntary ingestion of any narcotic drug, poison, gas or fumes, unless prescribed or taken under the direction
of a Physician and taken in accordance with the prescribed dosage;

3. In the Administrative Provisions section, the following provision is replaced as follows:

Changes in Premium Rates

We may change the premium rates from time to time with at least 3} days advance writien notice to the
Subscriber. If the rate increase is twenty percent or more there will be 45 days written notice which may be
‘waived for groups covering one hundred or more persons, provided this is agreed to by Us and the Policyholder.
No change in rates will be made until 12 months after the Policy Effective Date. An increase in rates will not be
made more often than once in a 12-month period. However, We reserve the right to change rates at any time if
any of the following events take place:

1. the terms of this Policy change;

2. the terms of the Subscriber's participation change;

3. a division, subsidiary, affilisted company or eligible class is added or deleted from this Policy;

4. there is a change in the factors bearing on the risk assumed;

5. any federal or state law or regulation js amended to the extent it affects Our benefit obligation.

4. In the General Provisions section, the following provisions are replaced:

Policy Termination

We may terminate coverage on or after the first anniversary of the policy effective date as of any premium due
date. Subscriber may terminate coverage on any premium due date. Written notice by certified mail must be
given at least 60 days prior to such premium due date. Failure by Subscriber to pay premiums when due or within
the grace period shall be deemed notice to Us to terminate coverage at the end of the period for which premium
was paid. Cancelistion for nonpayment of premium or failure to meet the requirements for being a group will not
be subject to this 60 day requirement.

Termination will not affect s claim for a Covered Loss that is the result, directly and independently of all other
causes, of a Covered Accident that occurs while coverage was in effect.

Package 000088 of 000093

Presiding Judge. HON KEN HOWARD (609287)
A

Filed 20-Ci-00523 = 0403/2020 Loretta Crady, Hardin Circuit Clerk
A true copy attest — 20-C1-00523 04/03/2020 fsfLaretta Crady, Mardin Crrcutt Clerk

 

20106101085002
‘ Fater| 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atrus copy attest 20-C1-60523 04/03/2020 fsfLoretta Crady, Hardin Circuit Clerk

Conformity with Statutes
Any provisions In conflict with the requirements of Louisiana or federal law that apply to this Policy are
automatically changed to satisfy the minimum requirements of such laws.

Massachusetts residents:
Under the Eligibility and Effective Date Provisions section, the following is added:

Continuation of Insurance after leaving the group

Ifa Covered Person feaves the group covered under the Policy, insurance for such Covered Person will be continued
until the earliest of the following dates:

1. 31 days from the date the Covered Person leaves the group:

2. the date the Covered Person becomes eligible for similar benefits.

Continuation of Insurance due to a Plant Closing or Fartial Closing
If an Employee leaves the group due to termination of employment resulting from a Plant Closing or Partial Closing,

Inenen ee fen mink Boned nase corill bie atid snes the aasiios nf the Enlace datoes
TBSGTESHCS BOF SLR EAT yes Wis Ue ees Ls Us eos fn te POU wi, Gere.

1, 90 days from the date of the Plant Closing or Partial Closing;
2. the date the Employee becomes eligible for similar benefits,

Definitions: For purposes of this provision:

Plant Closing means a permanent cessation or reduction of business at a facility which results or will result as
determined by the director in the permanent separation of at least 90% of the employees of said facility within a period
of six months prior to the date of certification or with such cther period as the director shall prescribe, provided that
such period shall fall within the six month period prior to the date of certification.

Partial Closing means a permanent cessation of a major discrete portion of the business conducted at a facility which
results in the termination of a significant number of the employees of said facility and which affects workers and
communities in a manner similar to that of Plant Closings.

Missouri residents:

t. Under the General Definitions section, the definition of Covered Accident does not include reference to an

"extemal" event.

Z. Under the General Definitions section, the definition of Totally Disabied or Totai Disability means either:

a) the inability of the Covered Person who is currently employed to perform the material and substantial duties
of the Covered Person's occupation for a period of at least twelve months. After the initial benefit period, total
disability shall mean the Covered Person’s inability to perform the material and substantial duties of any
occupation for which the Covered Person is qualified by education, training or experience; or

b) ine inability of ihe Covered Person who is not curently ompioyed io perform ail of the activities of daily
fiving including eating, transferring, dressing, toileting, bathing, and continence, without human supervision
or assistance,

Montana residents:
Under the General Definitions section, the definition of Sickness is replaced with the following:

Sickness A physical or mental illness including pregnancy
35
Fi hexed 20-C!-N05232 G4/03/2020 Loretta Crady, Hardin Circunt Clerk
struc copy attest 20-Cl-00523 04/03/2020 ‘sfLoretta Crady, Hardin Circuit Clerk

 

20106101085002

 

Package:000089 of 000083

Presiding Jurige: HON KEN HOWARD (609287)

Package . 000089 of 000093

 

 
 

 

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 91 of 97 PagelD #: 94

* Faleg 20-Cl-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
A truc copy attest 20-C1-00523 64/03/2020 isiLoretta Crady. Hardin Circuit Clerk
New Hampshire residents:

1. Under the General Definitions section, the definition of Covered Accident does not include reference to an
"external" event.

2. If-spplicable, the definition of Emergency Room Treatment is replaced with the following:

Emercgeacy Room Treatment = Emergency medical services and care given in a Hospital as an cut or
inpatient, for a sudden, unexpected onset of a medical condition that manifests
itself by symptoms of sufficient severity that in the absence of immediate
medical attention could be expected to result in any of the following:

1. serious jeoperdy to the covered Employee's health;
2. serious Impairment to bodily functions; or
3. serious dysfunction of any bodily organ or part.

3. The definition of Hospital is replaced with the following.

Hospital An institution that meets all of the following:

1. it is operated pursuant to applicable law;

2. it is primarily and continuously engeged in providing medical care and
treatment to sick and injured persons;

3. it is managed under the supervision of a staff of medical doctors;

4. it provides 24-hour nursing services by or under the supervision of a
graduate registered nurse (R.N.);

5. it has medical, disgnostic and treatment facilities, with major surgical
facilities on its premises, or available on a prearranged basis;

&. it charges for its services.

Hospital shall include a Veteran's Administration Hospital or Federal
Government Hospital and the requirement that a patient must incur an expense
as an Inpatient shall be waived.

The tee Hospital Goes not include a clinic, facility, or unit of a Hospital for:
rehabilitation, convalescent, custodial, educational or nursing care;

2 the aged, drug addicts or alcoholics;

3. a Veteran's Administration Hospital or Federal Government Hospitals
unless the Covered Person incurs an expense.

South Carolina residents:

1. Under the General Definitions section, the definition of Covered Accident docs not include reference to an
“external” event.

2. Under the Claim Provisions, the following changes are made.

a. The Claimant Cooperation Provision does not apply.

b. The provision titled Physical Examination and Autopsy is replaced with the following:
Physical Examination and Autopsy
We, at Our own expense, have the right and opportunity to examine the Covered Person when and as often as
We may reasonably require while a claim is pending. If an autopsy is performed, it will be in the State of
South Carolina and during the period of contestability uniess prohibited by law.

c. The provision titled Legal Actions is replaced with the following:
Legal Actions
No action at law or in equity may be brought to recover under this Policy less than 60 days after written or
authorized electronic proof of loss has been furnished as required by this Policy. No such action will be
brought more than six years after the time such written proof of loss must be furnished.

36
Filed 20-Cl-60523 04/03/2020 Loretta Crady. Hardin Circint Clerk

Atte copy attest  20-Cl-00523 04/03/2020 = IsiLarotta Crady. Marrfin Circuit Clerk

Package 00090 of 000093

Presiding Judge: HON KEN HOWARD (609287)

Package - 000090 of 000083

 

20106101085002

 

 
« Med 20-€1-00523 04/03/2020 Loretta Crady, Hardin Circunt Clerk
Atiue copy aitest 20-C1-00523 44/03/2020 ‘sfLoretta Crady. Harehin Corcurt Clerk

3. Under the General! Provisions, the following changes are made.
The Multiple Certificates provision does not apply.

South Dakota residents:

Under the Common Exclusions section, the following changes are not permitted:

1, the Covered Person being legally intoxicated as determined according to the laws of the jurisdiction in which
the Covered Accident occurred;

2. the Covered Person being Intoxicated. “Intoxicated” means having a blood alechol level of .O8 or higher,

3. the Covered Person operating a motorized vehicle while under the influence of alcohol or drugs as defined
according to the laws of the jurisdiction in which the Accident occurred;

4. voluntary ingestion of any narcotic, drug, poison, g2s or fumes, unless prescribed or taken under the direction
of a Physician and taken in accordance with the prescribed dosage;

5. Pcaupetional injuries Sor which benefits sre not paid under the Warkers’ Compensation Law or any similar

6. operating any type of vehicle while under the influence of alcohol or any drug , narcotic or other intoxicant

including any prescribed drug for which the Covered Person has bees provided a wiitien warning against
operating a vehicle while taking it. Under the influence of alcohol, for purposes of this exclusion, means
intoxicated, as defined by the law of the state in which the Covered Accident occurred;

7. the Covered Person was driving a Private Passenger Automobile at the time of the Covered Accident that
resulted in the Covered Loss; and he was intoxicated, as that term is defined by the laws of the state in which

i ae a ee. lg

ihe Covered Accident occurred.
Texas residents:
Under the General Definitions section, the definition of Dependent Child is replaced with the following:

Dependent Child(ren) An in Employes’ 's unmarried child who meets the following requirements:
A child from live birth to 26 years old. The initial coverage period for
newbor children shall continue for a period of at least 31 days.
2. Achild who is 26 or more years old, chiefly dependent on the Employee for
support and maintenance and incapable of self-sustaining employment by
reason of mental or physical disability.

A chil, for purposes of this provision, includes an Employee's:
natural child;

2 adopted child, including a child for whom the Employee is a party to a suit to
seek the adoption of the child. It also means the adopted child of the
Employee's Spouse or Domestic Partner/Partner to a Civil Union provided the
child és living with, and is financially dependent upon the Employee;

3. grandchild of the Employee who is a dependent on the Employee for federal
income tex purposes at the time the application for coverage of such
grandchild is made;

4. child for whom the Employee is required to provide medical support under
court order;

5. stepchild who resides with the Employee and is financially dependent upon the
Employee;

6. child for whom the Employee is the court-appointed legal guardian, as long as
the child resides with the Emptoyee and depends on the Employee for
financial support. Financial support means that the Employee is eligible 10
claim the dependent for purposes of Federal and State income tax retums.

7. achild of the Employee's Domestic Partner /Partner to a Civil Union, provided
the child is living with, and is financially dependent upon the Employee.

Fila AT
PR eva.

!
Atte copy attest  20-C1-00523 04/03/2020 / _ ésfLoretta Crady. Hardin Crecuit Clerk

 

20106101085002

 

Package :000091 of 000093

Fresiding Judge: HON. KEN HOWARD (609747)

Package ‘000001 of 000093

 
 

” bled 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circuit Clerk
Atri copy attest  20-Cl-00823 94/03/2020 fs/Loretta Crady, Hardin Circuit Clerk

Vermont residents:

To the extent the Policy provides insurance coverage to & spouse, the identical consideration must be applied to same
sex marriages and civil unions. The language is as follows:

1. Civil Union Partner means:

a. A person with whom the Employee has a registered civil union under Vermont law which imposes obligations
on the parties substantially similar to marriage. Such person will continue to be recognized as a Civil Union
Partner unless and until: (1) the civil union is dissolved under applicable law; or (2) either the Employee or
the Civil Union Partner marries another person.

2. Spouse means:
a. “Lawful spouse” and includes a lawful spouse of the same sex.
b. This also includes a partner to a civil union recognized under Vermont Law.

West Virginia residents:

1. Under the General Definitions section, the definition of Covered Accident does not include reference to an
"extemal" event.

2. Under the General Definitions section, the definition of Hospital does not require that an institution be licensed as
a Hospital pursuant to applicabie iaw, but does require that an institution operate pursuant to applicabdic iaw.

3. Under the General Definitions section, the definition of Totally Disabled or Total Disability is replaced with the
following:

Totally Disabled or Total Disability

Totally Disabled or Total Disability means either:

1. inability of the Covered Person who is currently employed to perform substantially all of the material duties
of his job, or any other job for which he is or may become qualified by reason of education, training or
experience; or
2. inability of the Covered Person who is not currently employed to perform all of the activities of daily living
including eating, transferring, dressing, toileting, bathing, and continence, without human supervision or

assistance.
Signed for the
Life Insurance Company of North America
Matthew G. Manders, President
GA-00-3000.06
38
Filod 27-€1.00§23 adowyeo26 Loretta Crady Hardin Circuit Cter
A true copy atinst 20-C1-00523 04/93/2020 isfLoretta Grady, Hardy Corcant Clerk

 

20106101085002

Packaga.0090092 af q00053

Presiding Judge HON. KEN HOWARD (609287)

Package : 000002 af 000093

 
Case 3:20-cv-00319-DJH-RSE Document1-1 Filed 05/05/20 Page 94 of 97 PagelD #: 97
d Wied 20-C1-00523 04/03/2020 Loretta Crady, Hardin Circiit Clork
Atrue copy attest 20-CI-00523 = 04/03/2020 fs/Loretta Crady. Hardin Circuit Clerk

LIFE INSURANCE COMPANY OF NORTH AMERICA
Philadelphia, PA 19192-2235

We, Jack Henry & Associates, Inc., whose main office address is Monett, MO, hereby approve and accept the terms of Group
Policy Number 0K930417 issued by the LIFE INSURANCE COMPANY OF NORTH AMERICA to the TRUSTEE OF THE
GROUP INSURANCE TRUST FOR EMPLOYERS IN THE SERVICES INDUSTRY. We acknowledge that benefits will
be provided in accordance with the terms and provisions of the policy, which will be the sole contract under which

 

 

 

benefits are paid.
This application is to be signed.
Sign: Date:
Title:
Jack Henry & Associates, Inc.
TL-008390
Filed 20-Ct-00523 04/03/2620 Loretta Crady. Hardin Circuit Clerk

Atrue copy attest  20-C1-00823 04/03/2020 ‘siLoretta Crady. Hardin Circutt Clark

20106101085002

Presiding Judgo. HON KEN HOWARD (609287) Package :000093 of 600093

000083 of 600093

Pachaon

 
 

 

20106101085002
 

20106101085002

é

——_— SO rs

emer ee

aL

 

 

 

 

94590 aed 402 5731 0003 132 45

"United St States
Postal Service

 

* Sender: Plaaae print your name, address, and ZIP+4° in this box®

i

 

Secretary of State
P.O. Box 718 -
Frankfort, K¥ 40602-0718

 

 

 

ome ee ee ee eee oe ee

 
 

   

Case 3:20-cv-00319-DJH-RSE Document 1-1 Filed 05/05/20 Page 97 of 97 PagelID #: 100

 

 

ve
sito urea opooutog _2900-XXX-XX-XXXX NBd 9102 ANNE LG wo Ba |
iueagen poem henna porn re panel 3 GOLE-VESSLOOO0ZEZELOL —
namutong ermine K Aarea serie Leto eed 2 Geqy copes wag syeuet) QUINN ey “ZS

ayvinced one Anning PRON IY Deen

. pen Hi peared C1 dnnnc pany wera

oultyy pesaiSeyy C] enuuts wey
+. qpmmnaebes gery Auoud [) ecif) Goes *¢
—————————

 

SP cE86 E000 LEZS ZOrE 06SS

1 SEER

"SOVId ALHSEIIOML
' INF9OV G3yNSLSIOSY *
‘SAINV? ‘WY IAVHOIN |

VOINaWY HLUON JO |

 

 

 

 

 

i

oN C1 :cgeq seeappe Kiengep 20900 SSA. 8 ANVdWO3 SONVUNSNI 3401

3% DO) df Woy wing wangn seappe Auayep a “9 £2900-19-02 OZOZ/ 20) peesOIppy SOR “L
“syuued Gouda gy woyeyUuesO |

heaea pena] Guay peu Aq panscoy vg |] —“SOIHRU eu JOE OUR CR PIED Bin WEY w
_"Seneaippy C) ROA 0} PEO GIN LUA UES EM TEULOR
vO x GRIGAA GL UO ESCUPPE PUB GWUCU NOK Wild we;

exqrutg *y

 

I Ue cH3419390 NO NOILDIS eee " eiReE EE Far ERI)

“Epum 's “1 eey CIUOD wp

 

 

i

20106101085002
